[sabra2013creditagreement001.jpg]
CHAR1\1316557v10 [EXECUTION COPY] Published CUSIP Number: 78571QAA5 AMENDED AND
RESTATED CREDIT AGREEMENT Dated as of July 29, 2013 among SABRA HEALTH CARE
LIMITED PARTNERSHIP as Borrower, SABRA HEALTH CARE REIT, INC., as REIT
Guarantor, THE OTHER GUARANTORS PARTY HERETO, THE LENDERS PARTY HERETO, BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
BARCLAYS BANK PLC CITIBANK, N.A. CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
RBS CITIZENS, N.A. ROYAL BANK OF CANADA and WELLS FARGO BANK, N.A., as
Co-Documentation Agents and MERRILL LYNCH, PIERCE, FENNER & SMITH, as Sole Lead
Arranger and Sole Book Manager



--------------------------------------------------------------------------------



 
[sabra2013creditagreement002.jpg]
i CHAR1\1316557v10 TABLE OF CONTENTS Article and Section Page ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
...................................................................... 1 1.01
Defined Terms.
....................................................................................................................
1 1.02 Interpretive Provisions.
.....................................................................................................
34 1.03 Accounting Terms.
............................................................................................................
34 1.04 Rounding.
..........................................................................................................................
35 1.05 References to Agreements and Laws.
...............................................................................
35 1.06 Times of Day.
....................................................................................................................
35 1.07 Letter of Credit Amounts.
.................................................................................................
35 ARTICLE II COMMITMENTS AND EXTENSION OF CREDITS
........................................................ 36 2.01 Commitments.
...................................................................................................................
36 2.02 Borrowings, Conversions and Continuations.
................................................................... 38 2.03
Additional Provisions with respect to Letters of Credit.
................................................... 39 2.04 Additional
Provisions with respect to Swing Line Loans.
................................................ 47 2.05 Repayment of Loans.
........................................................................................................
49 2.06 Prepayments.
.....................................................................................................................
49 2.07 Termination or Reduction of Commitments.
.................................................................... 50 2.08
Interest.
..............................................................................................................................
50 2.09 Fees.
..................................................................................................................................
51 2.10 Computation of Interest and Fees.
....................................................................................
52 2.11 Payments Generally.
.........................................................................................................
53 2.12 Sharing of Payments.
........................................................................................................
55 2.13 Evidence of Debt.
..............................................................................................................
56 2.14 [Reserved].
........................................................................................................................
56 2.15 [Reserved].
........................................................................................................................
56 2.16 Cash Collateral.
.................................................................................................................
56 2.17 Defaulting Lenders.
...........................................................................................................
57 2.18 Extension of Maturity Date.
..............................................................................................
59 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
...................................................... 60 3.01 Taxes.
................................................................................................................................
60 3.02 Illegality.
...........................................................................................................................
64 3.03 Inability to Determine Rates.
............................................................................................
64 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans. 65 3.05 Funding Losses.
................................................................................................................
66 3.06 Matters Applicable to all Requests for Compensation.
..................................................... 66 3.07 Survival.
............................................................................................................................
67 ARTICLE IV CONDITIONS PRECEDENT TO EXTENSION OF CREDITS
........................................ 67 4.01 Conditions to Closing Date.
..............................................................................................
67 4.02 Conditions to all Extensions of Credit.
............................................................................. 70
ARTICLE V REPRESENTATIONS AND WARRANTIES
..................................................................... 71 5.01
Financial Statements; No Material Adverse Effect.
.......................................................... 71 5.02 Existence,
Qualification and Power.
.................................................................................
72



--------------------------------------------------------------------------------



 
[sabra2013creditagreement003.jpg]
ii CHAR1\1316557v10 5.03 Authorization; No Contravention.
.....................................................................................
72 5.04 Binding Effect.
..................................................................................................................
73 5.05 Litigation.
..........................................................................................................................
73 5.06 Compliance with ERISA.
..................................................................................................
73 5.07 Environmental Matters.
.....................................................................................................
74 5.08 Margin Regulations; Investment Company Act.
............................................................... 75 5.09
Compliance with Laws.
.....................................................................................................
75 5.10 Ownership of Property; Liens.
..........................................................................................
75 5.11 Corporate Structure; Capital Stock, Etc.
........................................................................... 75
5.12 Real Property Assets; Leases.
...........................................................................................
76 5.13 Facility Leases; Additional Contractual Obligations.
....................................................... 77 5.14 [Reserved].
........................................................................................................................
77 5.15 Solvency.
...........................................................................................................................
77 5.16 Taxes.
................................................................................................................................
77 5.17 Insurance.
..........................................................................................................................
78 5.18 No Default.
........................................................................................................................
78 5.19 [Reserved].
........................................................................................................................
78 5.20 Disclosure.
.........................................................................................................................
78 5.21 Governmental Authorization; Other Consents.
................................................................. 78 5.22
Anti-Terrorism Laws.
........................................................................................................
79 5.23 Collateral Documents.
.......................................................................................................
79 ARTICLE VI AFFIRMATIVE COVENANTS
.........................................................................................
79 6.01 Financial Statements.
........................................................................................................
79 6.02 Certificates; Other Information.
........................................................................................
80 6.03 Preservation of Existence and Franchises.
........................................................................ 82 6.04
Books and Records.
...........................................................................................................
83 6.05 Compliance with Law.
......................................................................................................
83 6.06 Payment of Obligations.
....................................................................................................
83 6.07 Insurance.
..........................................................................................................................
84 6.08 Maintenance of Property.
..................................................................................................
84 6.09 Visits and Inspections.
......................................................................................................
84 6.10 Use of Proceeds.
................................................................................................................
84 6.11 Financial Covenants.
.........................................................................................................
85 6.12 Environmental Matters.
.....................................................................................................
86 6.13 REIT Status.
......................................................................................................................
86 6.14 Joinder as Guarantor.
........................................................................................................
87 6.15 Further Assurances.
...........................................................................................................
88 6.16 Compliance With Facility Leases.
....................................................................................
88 6.17 [Reserved].
........................................................................................................................
88 6.18 Borrowing Base Certificates; Facility Leases.
.................................................................. 88 ARTICLE
VII NEGATIVE COVENANTS
...............................................................................................
89 7.01 Liens.
.................................................................................................................................
89 7.02 Indebtedness.
.....................................................................................................................
90 7.03 Secured Indebtedness; Unencumbered Assets.
................................................................. 91 7.04
Investments.
......................................................................................................................
92 7.05 [Reserved].
........................................................................................................................
93 7.06 Fundamental Changes.
......................................................................................................
93 7.07 Dispositions.
......................................................................................................................
93 7.08 Business Activities.
...........................................................................................................
94



--------------------------------------------------------------------------------



 
[sabra2013creditagreement004.jpg]
iii CHAR1\1316557v10 7.09 Transactions with Affiliates and Insiders.
......................................................................... 94
7.10 Organization Documents; Fiscal Year.
............................................................................. 95
7.11 Modifications to Facility Leases.
......................................................................................
95 7.12 Ownership of Subsidiaries.
...............................................................................................
95 7.13 No Further Negative Pledges.
...........................................................................................
96 7.14 Limitation on Restricted Actions.
.....................................................................................
96 7.15 Accounting Changes.
........................................................................................................
96 7.16 Sanctions.
..........................................................................................................................
96 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
.................................................................... 97 8.01
Events of Default.
.............................................................................................................
97 8.02 Remedies Upon Event of Default.
....................................................................................
99 8.03 Application of Funds.
......................................................................................................
100 ARTICLE IX ADMINISTRATIVE AGENT
...........................................................................................
101 9.01 Appointment and Authority.
...........................................................................................
101 9.02 Rights as a Lender.
..........................................................................................................
101 9.03 Exculpatory Provisions.
..................................................................................................
102 9.04 Reliance by Administrative Agent.
.................................................................................
103 9.05 Delegation of Duties.
......................................................................................................
103 9.06 Resignation of Administrative Agent.
.............................................................................
103 9.07 Non-Reliance on Administrative Agent and Other Lenders.
.......................................... 104 9.08 No Other Duties; Etc.
......................................................................................................
105 9.09 Administrative Agent May File Proofs of Claim.
........................................................... 105 9.10 Collateral
and Guaranty Matters.
....................................................................................
105 9.11 Addition/Removal of Borrowing Base Assets.
............................................................... 106 ARTICLE X
MISCELLANEOUS............................................................................................................
108 10.01 Amendments, Etc.
...........................................................................................................
108 10.02 Notices; Effectiveness; Electronic Communications.
..................................................... 109 10.03 No Waiver;
Cumulative Remedies; Enforcement.
.......................................................... 111 10.04 Expenses;
Indemnity; Damage Waiver.
.......................................................................... 112
10.05 Payments Set Aside.
........................................................................................................
114 10.06 Successors and Assigns.
..................................................................................................
114 10.07 Treatment of Certain Information; Confidentiality.
........................................................ 118 10.08 Set-off.
.............................................................................................................................
119 10.09 Interest Rate Limitation.
..................................................................................................
120 10.10 Counterparts; Integration; Effectiveness.
........................................................................ 120
10.11 Survival of Representations and Warranties.
.................................................................. 120 10.12
Severability.
....................................................................................................................
120 10.13 Replacement of Lenders.
.................................................................................................
121 10.14 Governing Law; Jurisdiction; etc..
..................................................................................
121 10.15 WAIVER OF RIGHT TO TRIAL BY JURY.
................................................................ 122 10.16 No
Conflict.
.....................................................................................................................
123 10.17 No Advisory or Fiduciary Responsibility.
...................................................................... 123 10.18
Electronic Execution of Assignments and Certain Other Documents.
........................... 123 10.19 USA Patriot Act Notice.
..................................................................................................
124 10.20 California Real Property Assets.
.....................................................................................
124 ARTICLE XI GUARANTY
.....................................................................................................................
124 11.01 The Guaranty
...................................................................................................................
124



--------------------------------------------------------------------------------



 
[sabra2013creditagreement005.jpg]
iv CHAR1\1316557v10 11.02 Obligations Unconditional
..............................................................................................
125 11.03 Reinstatement
..................................................................................................................
126 11.04 Certain Additional Waivers
.............................................................................................
126 11.05 Remedies
.........................................................................................................................
126 11.06 Rights of
Contribution.....................................................................................................
127 11.07 Guarantee of Payment; Continuing Guarantee
................................................................ 127 11.08
Release of Subsidiary Guarantors; Certain Exempt Subsidiaries
................................... 127 11.09 Keepwell
.........................................................................................................................
128



--------------------------------------------------------------------------------



 
[sabra2013creditagreement006.jpg]
v CHAR1\1316557v10 SCHEDULES 2.01 Lenders and Commitments 5.11 Corporate
Structure; Capital Stock 5.12 Real Property Asset Matters Part I Borrowing Base
Assets Part II Other Real Property Assets Part III Delinquent Tenants Part IV
Material Sub-leases 5.13 Facility Leases 5.17 Insurance Certificates 5.22
Patriot Act Information 7.01 Liens 7.02 Indebtedness 7.04 Investments 10.02
Notice Addresses EXHIBITS A Form of Loan Notice B Form of Revolving Note C-1
Form of Compliance Certificate C-2 Form of Borrowing Base Certificate D Form of
Assignment and Assumption E Form of Subsidiary Guarantor Joinder Agreement F
Form of Lender Joinder Agreement G Form of Pledge Agreement



--------------------------------------------------------------------------------



 
[sabra2013creditagreement007.jpg]
CHAR1\1316557v10 AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED
CREDIT AGREEMENT (as amended, modified, restated or supplemented from time to
time, this “Credit Agreement” or this “Agreement”), entered into as of July 29,
2013 by and among SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), SABRA HEALTH CARE REIT, INC., a Maryland
corporation (together with its successors, the “REIT Guarantor”), the other
Guarantors identified herein, the Lenders (as defined herein), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (each,
as defined herein), amends and restates that certain Credit Agreement dated as
of November 3, 2010 by and among the Borrower and certain of its Affiliates, as
borrowers, the guarantors party thereto, the lenders party thereto and Bank of
America, N.A, as administrative agent for such lenders (as amended, supplemented
or otherwise modified from time to time, the “Existing Credit Agreement”).
WHEREAS, the Borrower has requested that the Lenders hereunder provide a
revolving credit facility in an amount of $375,000,000 (the “Credit Facility”),
and the Lenders are willing to do so on the terms and conditions set forth
herein. NOW, THEREFORE, in consideration of these premises and the mutual
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this
Credit Agreement, the following terms have the meanings set forth below:
“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent. “Administrative Agent’s Fee Letter” means the letter
agreement dated as of May 6, 2013 among the Borrower, the REIT Guarantor, the
Arranger and the Administrative Agent, as amended and modified. “Administrative
Agent’s Office” means the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement008.jpg]
CHAR1\1316557v10 2 “Affiliate” means, with respect to any Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates. “Aggregate
Commitments” means the Commitments of all the Lenders. “Aggregate
Mortgageability Amount” means, with respect to any pool of Borrowing Base Assets
as of any date of determination, the sum of the respective Mortgageability
Amounts of each of the Borrowing Base Assets in such pool. “Aggregate
Commitments” means the Revolving Commitments of all the Lenders. “Aggregate
Committed Amount” has the meaning provided in Section 2.01(a), as increased from
time to time pursuant to Section 2.01(d). “Agreement” has the meaning provided
in the introductory paragraph hereof. “Applicable Percentage” means each of the
following percentages per annum, as applicable, based upon the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a): Applicable Percentage
Pricing Level Consolidated Leverage Ratio Eurodollar Loans Base Rate Loans
Letter of Credit Fee 1 < 3.00 to 1.00 2.50% 1.50% 2.50% 2 > 3.00 to 1.00 but <
4.00 to 1.00 2.75% 1.75% 2.75% 3 > 4.00 to 1.00 but < 5.00 to 1.00 3.00% 2.00%
3.00% 4 > 5.00 to 1.00 3.50% 2.50% 3.50% Any increase or decrease in the
Applicable Percentage resulting from a change in the Consolidated Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a);
provided, however, that if a Compliance Certificate is not delivered within ten
(10) days after being due in accordance with such Section, then Pricing Level 4
shall apply as of the eleventh (11th) day after the date on which such
Compliance Certificate was required to have been delivered until the first
Business Day after the date on which such Compliance Certificate is delivered.
The Applicable Percentages in effect from the Closing Date through the date that
the Borrower delivers the Compliance Certificate for the fiscal quarter ending
June 30, 2013 shall be determined based



--------------------------------------------------------------------------------



 
[sabra2013creditagreement009.jpg]
CHAR1\1316557v10 3 upon Pricing Level 3. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable
Percentage for any period shall be subject to the provisions of Section 2.10(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Arranger” means Merrill Lynch, Pierce, Fenner
& Smith Incorporated, in its capacity as sole lead arranger and sole book
manager. “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor. “Assignment and Assumption” means an assignment and
assumption entered into by a Lender and an Eligible Assignee (with the consent
of any party whose consent is required by Section 10.06(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit D or any other form
approved by the Administrative Agent. “Attorney Costs” means and includes all
reasonable and documented fees, expenses and disbursements of any law firm or
other external counsel. “Attributable Principal Amount” means (a) in the case of
capital leases, the amount of capital lease obligations determined in accordance
with GAAP, (b) in the case of Synthetic Leases, an amount determined by
capitalization of the remaining lease payments thereunder as if it were a
capital lease determined in accordance with GAAP, (c) in the case of
Securitization Transactions, the outstanding principal amount of such financing,
after taking into account reserve amounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in the
case of Sale and Leaseback Transactions, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Parties for the fiscal year ended December 31, 2012, and the
related consolidated statements of earnings, shareholders’ equity and cash flows
for such fiscal year of the Consolidated Parties, including the notes thereto.
“Bank of America” means Bank of America, N.A., together with its successors.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or



--------------------------------------------------------------------------------



 
[sabra2013creditagreement010.jpg]
CHAR1\1316557v10 4 appointment is not vacated or discharged within sixty (60)
days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of sixty (60) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within sixty (60) days) or shall consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other applicable Law or
consent to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts with respect
to its assets or existence, or (f) such Person shall admit in writing an
inability to pay its debts generally as they become due. “Base Rate” means for
any day a fluctuating rate per annum equal to the highest of (a) the Federal
Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate” and
(c) the Eurodollar Rate determined on such day (or if no such rate is determined
on such day, the next preceding day for which a Eurodollar Rate is determined)
for a Eurodollar Loan with an Interest Period of one month plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change. “Base Rate Loan” means a Loan that bears interest based on the Base
Rate. “Borrower” shall have the meaning given to such term in the introductory
paragraph hereof. “Borrower Materials” has the meaning specified in Section
6.02. “Borrowing” means (a) a borrowing consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Loans, having the same Interest Period,
or (b) a borrowing of Swing Line Loans, as appropriate.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement011.jpg]
CHAR1\1316557v10 5 “Borrowing Base Amount” means, as of any date and subject to
the provisions of Section 9.11, an amount equal to the Aggregate Mortgageability
Amount as of such date for Borrowing Base Assets; provided, however (i) at no
time shall more than 15% of the Borrowing Base Amount be attributable to
Borrowing Base Assets subject to Eligible Ground Leases, (ii) no single
Borrowing Base Asset (other than the Texas Regional Medical Center at Sunnyvale)
shall represent more than 20% of the Borrowing Base Amount), (iii) all Real
Property Assets included in the determination of the Borrowing Base Amount that
are medical office buildings, life science facilities or other office space,
shall have an aggregate Occupancy Rate equal to or greater than eighty percent
80%, (iv) all Real Property Assets included in the determination of the
Borrowing Base Amount that that are skilled nursing facilities, shall have a
ratio of Tenant EBITDAR to annual cash rent payable for all such skilled nursing
facilities (including mental health facilities) at the end of any quarter not
less than (a) 1.25 to 1.00 (on a weighted average basis) for the four (4) full
fiscal quarters following the Closing Date and (b) 1.30 to 1.00 (on a weighted
average) for each fiscal quarter thereafter, (v) all Real Property Assets
included in the determination of the Borrowing Base Amount that are senior
housing facilities (assisted living facilities, memory care facilities,
independent living facilities or continuing care retirement communities), shall
have a ratio of Tenant EBITDAR to annual rent for all such senior housing
facilities at the end of any quarter not less than 1.10 to 1.00 (on a weighted
average basis) and (vi) all Real Property Assets included in the determination
of the Borrowing Base Amount that are hospitals shall have a ratio of Tenant
EBITDAR to annual rent for all such hospitals at the end of any quarter not less
than 1.85 to 1.00 (on a weighted average basis). “Borrowing Base Asset” means a
Real Property Asset which, as of any date of determination, satisfies all of the
following requirements: (a) such Real Property Asset is 100% owned by a Credit
Party in fee simple or pursuant to the terms of an Eligible Ground Lease; (b)
the Administrative Agent, on behalf of the Lenders, shall have received each of
the Borrowing Base Asset Deliverables with respect to such Real Property Asset,
in each case in form and substance acceptable to the Administrative Agent in its
reasonable discretion; (c) such Real Property Asset is not subject to any Lien
(other than a Permitted Lien described in clauses (a) through (j) of Section
7.01) or any Negative Pledge (other than pursuant to an Eligible Ground Lease);
(d) such Real Property Asset is free of all material mechanical and structural
defects, or other adverse matters except for defects, conditions or matters
individually or collectively which are not material to the profitable operation
of such Real Property Asset; (e) such Real Property Asset has been fully
developed for use as a Healthcare Facility; (f) such Real Property Asset is
leased to and operated by an Eligible Tenant pursuant to a Facility Lease
reasonably acceptable to the Administrative Agent; (g) no required rental
payment, principal or interest payment, payments of real property taxes (except
taxes which are being contested in good faith and for which adequate reserves
have been established in accordance with GAAP) or payments of premiums on
insurance policies payable to the applicable Borrowing Base Guarantor-owner with
respect to such Real Property Asset is past due beyond the earlier of the
applicable grace period with respect thereto, if any, and sixty (60) days; (h)
no event of default (after the expiration of any applicable notice and/or cure
period) has occurred and is then-continuing under any Facility Lease applicable
to such Real Property Asset; (i) no Facility Lease applicable to such Real
Property Asset shall have been terminated without the prior written consent of
the Required Lenders (which consent shall not be unreasonably withheld, delayed
or conditioned); (j) no



--------------------------------------------------------------------------------



 
[sabra2013creditagreement012.jpg]
CHAR1\1316557v10 6 condemnation or condemnation proceeding shall have been
instituted (and remain undismissed for a period of ninety (90) consecutive
days), in each case, with respect to a material portion of the Real Property
Asset; (k) no material casualty event shall have occurred with respect to the
improvements located on such Real Property Asset which is not able to be fully
remediated with available insurance proceeds and/or funds a Borrowing Base
Guarantor has put into escrow; and (l) no Hazardous Substances are located on or
under such Real Property Asset and no other environmental conditions exist in
connection with such Real Property Asset which constitute a violation of any
Environmental Law. “Borrowing Base Assets” means a collective reference to all
Borrowing Base Assets in existence at any given time. “Borrowing Base Asset
Deliverables” means, with respect to any Real Property Asset which is proposed
for qualification as a “Borrowing Base Asset” hereunder, a collective reference
to each of the following (with each such item to be in form and substance
reasonably acceptable to the Administrative Agent) items to be satisfied as a
condition to such Real Property Asset initially becoming a Borrowing Base Asset:
(a) a fully executed copy of the Facility Lease with respect to such Real
Property Asset; (b) evidence as to whether the applicable Real Property Asset is
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards (a “Flood Hazard Property”) and if such Real
Property Asset is a Flood Hazard Property, (i) the applicable Borrower’s written
acknowledgment of receipt of written notification from the Administrative Agent
(A) as to the fact that such Real Property Asset is a Flood Hazard Property and
(B) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (ii) copies
of insurance policies or certificates of insurance evidencing flood insurance
satisfactory to the Administrative Agent; (c) copies of all existing material
subleases which would be required to be disclosed on Part IV of Schedule 5.12
hereof with respect to such Real Property Asset if approved as a Borrowing Base
Asset; (d) evidence that the Tenant under the applicable Facility Lease is an
Eligible Tenant; (e) a Phase I environmental assessment from an environmental
consultant acceptable to the Administrative Agent, dated as of a date acceptable
to the Administrative Agent and indicating that, as of such date, no Hazardous
Substances or other conditions on, under or with respect to the applicable Real
Property Asset constitute a violation of any Environmental Laws and that, in any
case, no commercially unreasonable amount of any Hazardous Substances are
located on or under such Real Property Asset, taking into account the use of
such Real Property Asset;



--------------------------------------------------------------------------------



 
[sabra2013creditagreement013.jpg]
CHAR1\1316557v10 7 (f) evidence of insurance coverage with respect to such Real
Property Asset meeting the requirements set forth herein, as required pursuant
to the terms hereof. “Borrowing Base Certificate” shall mean a certificate
substantially in the form of Exhibit C-2 hereto delivered to the Administrative
Agent pursuant to Section 6.02(b), Section 6.18 or more frequently at the option
of the Borrower and (a) setting forth each Real Property Asset of the Borrowing
Base Guarantors, identifying which such Real Property Assets are Borrowing Base
Assets and certifying (subject to the qualifications set forth in clause (b)
herein) the Borrowing Base Amount with respect to each such Borrowing Base
Asset, (b) certifying (in the Borrower’s good faith and based upon its own
information and the information made available to any Borrowing Base Guarantor
by the applicable Tenants, which information the Borrower and such Borrowing
Base Guarantor believe in good faith to be true and correct in all material
respects) (i) as to the calculation of the Borrowing Base Amount as of the date
of such certificate and (ii) that each Real Property Asset used in the
calculation of the Borrowing Base Amount meets each of the criteria for
qualification as a Borrowing Base Asset and (c) providing such other information
with respect to the Real Property Assets and/or the Borrowing Base Assets as the
Administrative Agent may reasonably require. “Borrowing Base Guarantor” means
each Credit Party which is a Subsidiary of the Borrower and which owns a
Borrowing Base Asset, together with each Subsidiary of the Borrower subsequently
created or acquired which becomes a Borrowing Base Guarantor pursuant to Section
6.14(a) hereof. “Business” or “Businesses” means, at any time, a collective
reference to the businesses operated by the respective Consolidated Parties, as
applicable, at such time. “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks are authorized to close under the
Laws of, or are in fact closed in, in the State of New York or the state where
the Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Loan, means any such day that is also a London Banking Day. “Capital
Lease” means a lease that would be capitalized on a balance sheet of the lessee
prepared in accordance with GAAP. “Capital Stock” means (a) in the case of a
corporation, capital stock (including preferred capital stock), (b) in the case
of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person. “Cash Collateral” means cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the L/C Issuer pledged and deposited with or
delivered to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement014.jpg]
CHAR1\1316557v10 8 “Cash Equivalents” means (a) securities issued or directly
and fully guaranteed or insured by (i) the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) time deposits and certificates of
deposit of (i) any Lender, (ii) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(each an “Approved Bank”), in each case with maturities of not more than two
hundred seventy (270) days from the date of acquisition, (c) commercial paper
and variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e) Investments
(classified in accordance with GAAP as current assets) in money market
investment programs registered under the Investment Company Act of 1940, as
amended, that are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subclauses hereof.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a "Change in
Law", regardless of the date enacted, adopted or issued. “Change of Control”
means the occurrence of any of the following events: (i) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of the REIT
Guarantor (or other securities convertible into such voting stock) representing
thirty-five percent (35%) or more of the combined voting power of all voting
stock of the REIT Guarantor, (ii) during any period of up to twenty-four (24)
consecutive months, commencing after the Closing Date, individuals who at the
beginning of such twenty- four (24) month period were directors of the REIT
Guarantor (together with any new director



--------------------------------------------------------------------------------



 
[sabra2013creditagreement015.jpg]
CHAR1\1316557v10 9 whose election by the REIT Guarantor’s Board of Directors or
whose nomination for election by the REIT Guarantor’s shareholders was approved
by a vote of at least a majority of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the REIT Guarantor then in office. As
used herein, “beneficial ownership” shall have the meaning provided in Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934 or (iii) the occurrence of a “Change of Control” or any equivalent
term or concept under either of the Sabra Senior Note Indentures. “Closing Date”
means the first date all the conditions precedent in Section 4.01 are satisfied
or waived in accordance with Section 10.01. “Collateral” means a collective
reference to all personal Property with respect to which Liens in favor of the
Administrative Agent are either executed, identified or purported to be granted
pursuant to and in accordance with the terms of the Collateral Documents.
“Collateral Documents” means a collective reference to the Pledge Agreement and
any UCC financing statements securing payment hereunder, or any other documents
securing the Obligations under this Credit Agreement or any other Credit
Document. “Commitment” means the Revolving Commitment, the L/C Commitment and
the Swing Line Commitment. “Commitment Period” means the period from and
including the Closing Date to the earlier of (a) in the case of Revolving Loans
and Swing Line Loans, the Maturity Date, and, in the case of the Letters of
Credit, the Letter of Credit Expiration Date, and (b) the date on which the
Revolving Commitments shall have been terminated as provided herein. “Commodity
Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1; provided that each such Compliance Certificate shall, in any case,
include (without limitation): (a) a Borrowing Base Certificate in the form of
Exhibit C-2; (b) an updated version of Schedules 5.11, 5.12, 5.13 and 5.17 along
with a summary of changes made to such schedules since the previous delivery
thereof; provided, further, that upon the delivery of such updated schedules,
then Schedule 5.11, Schedule 5.12, Schedule 5.13 and Schedule 5.17 shall each be
deemed to have been amended and restated to read in accordance with the
applicable updated schedule and the representations and warranties with respect
thereto shall apply to such amended and restated schedules and (c) supporting
documents and materials reasonably required by the Administrative Agent for the
evidencing of the calculations and certifications made in connection therewith.
“Consolidated Cash Taxes” means, as of any date for the four fiscal quarter
period ending on such date with respect to the Consolidated Parties on a
consolidated basis, the aggregate of all Federal, state and foreign income
taxes, as determined in accordance with



--------------------------------------------------------------------------------



 
[sabra2013creditagreement016.jpg]
CHAR1\1316557v10 10 GAAP, to the extent the same are paid in cash; including, in
any event, a pro rata share of the foregoing items and components attributable
to interests in joint ventures. “Consolidated EBITDA” means, for any period, for
the Consolidated Parties, the sum of (a) net income of the Consolidated Parties,
in each case, excluding any non-recurring or extraordinary gains and losses
(including, without limitation, any costs related to an acquisition or other
Disposition and all amounts allocated pursuant to the tax allocation agreement
executed in connection with the Separation), plus (b) an amount which, in the
determination of net income for such period pursuant to clause (a) above, has
been deducted for or in connection with (i) Consolidated Interest Expense, (ii)
the amount of income taxes (or minus the amount of tax benefits), (iii)
depreciation and amortization, and (iv) non-cash compensation expenses to
officers, directors and employees of the Consolidated Parties, in each case on a
consolidated basis determined in accordance with GAAP; including, in any event,
a pro rata share of the foregoing items and components attributable to interests
in joint ventures. “Consolidated Fixed Charge Coverage Ratio” means, as of any
date of determination, the ratio of (a) Consolidated EBITDA to (b) Consolidated
Fixed Charges of the Consolidated Parties for the most recently completed four
(4) fiscal quarters. “Consolidated Fixed Charges” means, for any period, for the
Consolidated Parties on a consolidated basis, the sum of (a) Consolidated
Interest Expense, plus (b) current scheduled principal payments of Consolidated
Funded Debt for such period (including, for purposes hereof, payments in
connection with current scheduled reductions in commitments, but excluding any
“balloon” payment or final payment at maturity that is significantly larger than
the scheduled payments that preceded it), plus (c) the aggregate amount of
Consolidated Cash Taxes, plus (d) dividends and distributions on preferred
stock, if any, for such period, in each case, as determined in accordance with
GAAP; including, in any event, a pro rata share of the foregoing items and
components attributable to interests in joint ventures. “Consolidated Funded
Debt” means, as of any date of determination, all Funded Debt of the
Consolidated Parties determined on a consolidated basis in accordance with GAAP;
including, in any event, a pro rata share of the foregoing items and components
attributable to interests in joint ventures. “Consolidated Interest Expense”
means, for any period, for the Consolidated Parties on a consolidated basis, all
interest expense and letter of credit fee expense, as determined in accordance
with GAAP during such period; provided, that interest expenses shall, in any
event, (a) include the interest component under Capital Leases and the implied
interest component under Securitization Transactions and include a pro rata
share of the foregoing items and components attributable to interests in joint
ventures, and (b) exclude (i) the amortization of any deferred financing fees,
debt issuance costs, commissions and expenses, (ii) any expense resulting from
the discounting of any outstanding Indebtedness in connection with the
application of purchase accounting in connection with any acquisition or other
Disposition and (iii) non-cash costs associated with Swap Agreements.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement017.jpg]
CHAR1\1316557v10 11 “Consolidated Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Debt to (b) Consolidated
EBITDA for the most recently completed four (4) fiscal quarters. “Consolidated
Parties” means the REIT Guarantor and its Subsidiaries determined on a
consolidated basis in accordance with GAAP and “Consolidated Party” means any
one of the “Consolidated Parties”, exclusive of any entity which is being
required to be consolidated with the REIT Guarantor solely as a result of such
entity being a “variable interest entity” pursuant to GAAP, provided that the
REIT Guarantor or any other Subsidiary of the REIT Guarantor (exclusive of such
“variable interest entity”) has no recourse liability for any Indebtedness of
such “variable interest entity”. “Consolidated Secured Funded Debt” means, as of
any date of determination, all Funded Debt of the Consolidated Parties
determined on a consolidated basis in accordance with GAAP that is secured by a
Lien. “Consolidated Secured Recourse Funded Debt” means any Consolidated Secured
Funded Debt, in respect of which recourse for payment (exclusive of any
“non-recourse debt” whereby the payee’s remedies are limited to specific,
identified assets of the payor which secure such debt and where the payor has no
personal liability beyond the loss of such specified asset other than liability
for fraud, material misrepresentation, misapplication of funds, environmental
indemnities, and other typical exceptions to non-recourse liability) is to the
Consolidated Parties. “Consolidated Tangible Net Worth” means, for the
Consolidated Parties as of any date of determination, (a) stockholders’ equity
on a consolidated basis determined in accordance with GAAP, but with no upward
adjustments due to any revaluation of assets, less (b) all Intangible Assets,
plus (c) all accumulated depreciation, all determined in accordance with GAAP.
“Consolidated Total Assets” means, for any Person as of any date, the sum of (i)
in the case of any Real Property Assets that were owned as of the closing of the
Separation and the REIT Conversion Merger, the Real Estate Revenues specified
for such Real Property Assets, divided by 0.0975, plus (ii) the cost (original
cost plus capital improvements before depreciation and amortization) of all Real
Property Assets acquired after the closing of the Separation and the REIT
Conversion Merger that are then owned by such Person or any of its Restricted
Subsidiaries and (iii) the book value of all assets (excluding Real Property
Assets and intangibles) of such Person and its Restricted Subsidiaries on a
consolidated basis determined in accordance with GAAP. “Contractual Obligation”
means, as to any Person, any provision of any security issued by such Person or
of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to



--------------------------------------------------------------------------------



 
[sabra2013creditagreement018.jpg]
CHAR1\1316557v10 12 be Controlled by another Person if such other Person
possesses, directly or indirectly, power to vote twenty-five percent (25%) or
more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent. “Credit Agreement” has
the meaning given to such term in the introductory paragraph hereof. “Credit
Documents” means this Credit Agreement, the Collateral Documents, the Notes, the
Administrative Agent’s Fee Letter, the Letters of Credit, the Subsidiary
Guarantor Joinder Agreements, the Borrowing Base Certificates and the Compliance
Certificates. “Credit Party” means, as of any date, the Borrower or any
Guarantor (including the REIT Guarantor) which is a party to the Guaranty as of
such date; and “Credit Parties” means a collective reference to each of them.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally. “Default” means any event, act or condition that, with notice, the
passage of time, or both, would constitute an Event of Default. “Default Rate”
means an interest rate equal to (a) the Base Rate plus (b) the Applicable
Percentage, if any, applicable to Base Rate Loans plus (c) two percent (2%) per
annum, to the fullest extent permitted by applicable Law. “Defaulting Lender”
means, subject to Section 2.17(b), any Lender that, as determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement019.jpg]
CHAR1\1316557v10 13 “Designated Jurisdiction” means any country or territory to
the extent that such country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Dollar” or “$” means the lawful currency of the United
States. “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent (such approval not to be unreasonably
withheld or delayed), and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the REIT Guarantor or any of the REIT Guarantor’s Affiliates or
Subsidiaries. “Eligible Ground Lease” means, at any time, a ground lease (a)
under which a Credit Party is the lessee and is the fee owner of (or leases) the
structural improvements located thereon, (b) that has a remaining term of not
less than thirty (30) years (including the initial term and any additional
extension options that are solely at the option of such Credit Party), (c) where
no party to such lease is subject to a then-continuing Bankruptcy Event, (d)
such ground lease (or a related document executed by the applicable ground
lessor) contains customary provisions protective of a first mortgage lender to
the lessee and (e) where such Credit Party’s interest in the underlying Real
Property Asset or the lease is not subordinate to any Lien other than the
Eligible Ground Lease itself, any fee mortgage (if such fee mortgage has
non-disturbed such Credit Party pursuant to a non-disturbance agreement
reasonable satisfactory to the Administrative Agent), any Permitted Liens and
other encumbrances reasonably acceptable to the Administrative Agent, in their
discretion. “Eligible Tenant” means a Tenant which (a) is not in arrears on any
required rental payment, principal or interest payment, payments of real
property taxes or payments of premiums on insurance policies with respect to its
lease beyond the later of (i) the applicable grace period with respect thereto,
if any, and (ii) sixty (60) days; (b) is not subject to a then continuing
Bankruptcy Event; and (c) is reasonably acceptable in all material respects to
the Administrative Agent (it being understood that for purposes of this clause
(c), Affiliates of Genesis Healthcare, Cadia Healthcare Group, Texas Regional
Medical Center, Ltd., Meridian Realty Advisors, Fox Subacute Management Inc. and
Retirement Living Management will be deemed acceptable as of the Closing Date).
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Substances into the environment, including those
related to wastes, air emissions and discharges to waste or public systems.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement020.jpg]
CHAR1\1316557v10 14 “Equity Transaction” means, with respect to any member of
the Consolidated Parties, any issuance or sale of shares of its Capital Stock,
other than an issuance (a) to any of the Consolidated Parties, (b) in connection
with a conversion of debt securities to equity or one type of equity securities
into another type of equity securities, (c) in connection with the exercise by a
present or former employee, officer or director under a stock incentive plan,
stock option plan or other equity-based compensation plan or arrangement, or (d)
in connection with any acquisition permitted hereunder. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate”
means any trade or business (whether or not incorporated) under common control
with the REIT Guarantor within the meaning of Section 414(b) or (c) of the
Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code
for purposes of provisions relating to Section 412 of the Internal Revenue
Code). “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the REIT Guarantor or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the REIT Guarantor or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition that
could reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability by a
Governmental Authority under Title IV of ERISA, other than for PBGC premiums due
but not delinquent under Section 4007 of ERISA, upon the REIT Guarantor or any
ERISA Affiliate. “Eurodollar Base Rate” means: (a) For any Interest Period with
respect to a Eurodollar Loan, the rate per annum equal to the London Interbank
Offered Rate or successor thereto as approved by the Administrative Agent
(“LIBOR”), as published by Reuters (or other commercially available source
providing quotations of LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. (b) For any day with respect to an interest rate
calculation for a Base Rate Loan, the rate per annum equal to LIBOR at
approximately 11:00 a.m., London time, two (2) Business Days prior to such date
for Dollar deposits (for delivery on such day) being delivered in the London
interbank market with a term equivalent to one month.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement021.jpg]
CHAR1\1316557v10 15 “Eurodollar Loan” means a Loan that bears interest at a rate
based on the Eurodollar Rate other than a Loan that bears interest at the Base
Rate as determined by clause (c) of the first sentence of the definition of
“Base Rate”. “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Loan or any Base Rate Loan bearing interest at a rate based on the
Eurodollar Rate, a rate per annum determined by the Administrative Agent
pursuant to the following formula: Eurodollar Rate = Eurodollar Base Rate 1.00 -
Eurodollar Reserve Percentage “Eurodollar Reserve Percentage” means, for any day
during any Interest Period, the reserve percentage (expressed as a decimal,
carried out to five decimal places) in effect on such day, whether or not
applicable to any Lender, under regulations issued from time to time by the FRB
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage. “Event of
Default” has the meaning provided in Section 8.01. “Excluded Swap Obligation”
means, with respect to any Guarantor, any Swap Obligation if, and to the extent
that, all or a portion of the Guaranty of such Guarantor of, or the grant under
a Credit Document by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 11.09 and any and all guarantees of such Guarantor’s Swap
Obligations by other Credit Parties) at the time the Guaranty of such Guarantor,
or grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply to
only the portion of such Swap Obligations that is attributable to Swap Contracts
for which such Guaranty or security interest becomes illegal. “Excluded Taxes”
means, with respect to the Administrative Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Internal Revenue Code to
be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 10.13), any
United States withholding tax that



--------------------------------------------------------------------------------



 
[sabra2013creditagreement022.jpg]
CHAR1\1316557v10 16 (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii) and (e) U.S. federal withholding
taxes imposed under FATCA. “Existing Credit Agreement” has the meaning set forth
in the opening paragraph of this Agreement. “Extension of Credit” means (i) any
Borrowing and (ii) any L/C Credit Extension. “Facility Lease” means a lease or
master lease with respect to any Real Property Asset owned or leased by any of
the Consolidated Parties as lessor, to an Eligible Tenant, which, in the
reasonable judgment of the Administrative Agent, is a commercial space lease or
is a triple net lease such that such Eligible Tenant is required to pay all
taxes, utilities, insurance, maintenance, casualty insurance payments and other
expenses with respect to the subject Real Property Asset (whether in the form of
reimbursements or additional rent) in addition to the base rental payments
required thereunder such that net operating income for such Real Property Asset
(before non-cash items and franchise or income taxes) equals the base rent paid
thereunder; provided, that each such lease or master lease shall be in form and
substance reasonably satisfactory to the Administrative Agent. “FATCA” means
Sections 1471 through 1474 of the Internal Revenue Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant thereto (including any intergovernmental agreements). “Federal Funds
Rate” means, for any day, the rate per annum equal to the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day immediately succeeding
such day; provided that (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the immediately
preceding Business Day as so published on the immediately succeeding Business
Day, and (b) if no such rate is so published on such immediately succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to the next 1/100th of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent. “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement023.jpg]
CHAR1\1316557v10 17 “FRB” means the Board of Governors of the Federal Reserve
System of the United States. “Fronting Exposure” means, at any time there is a
Defaulting Lender, (a) with respect to the L/C Issuer, such Defaulting Lender's
Revolving Commitment Percentage of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender's participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender's Revolving Commitment Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender's participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof. “Fund” means any Person (other than a natural person) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business. “Funded
Debt” means, as to any Person (or consolidated group of Persons) at a particular
time, without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations for
borrowed money, whether current or long-term (including the Obligations
hereunder), and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) all purchase money indebtedness
(including indebtedness and obligations in respect of conditional sales and
title retention arrangements, except for customary conditional sales and title
retention arrangements with suppliers that are entered into in the ordinary
course of business) and all indebtedness and obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable incurred in the ordinary course of business and payable on customary
trade terms); (c) all direct obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations; (d) the Attributable Principal
Amount of capital leases and Synthetic Leases; (e) the Attributable Principal
Amount of Securitization Transactions; (f) all preferred stock and comparable
equity interests providing for mandatory redemption, sinking fund or other like
payments;



--------------------------------------------------------------------------------



 
[sabra2013creditagreement024.jpg]
CHAR1\1316557v10 18 (g) Support Obligations in respect of Funded Debt of another
Person (other than Persons in such group, if applicable); and (h) Funded Debt of
any partnership or joint venture or other similar entity in which such Person is
a general partner or joint venturer, and, as such, has personal liability for
such obligations, but only to the extent there is recourse to such Person (or,
if applicable, any Person in such consolidated group) for payment thereof. For
purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (g). For purposes of
clarification, “Funded Debt” of Person constituting a consolidated group shall
not include inter-company indebtedness of such Persons, general accounts payable
of such Persons which arise in the ordinary course of business, accrued expenses
of such Persons incurred in the ordinary course of business or minority
interests in joint ventures or limited partnerships (except to the extent set
forth in clause (h) above). In addition, Funded Debt shall exclude (i) any
foreign, federal, state, local or other taxes, or (ii) any indemnification,
earnouts, adjustments or holdbacks of purchase price or similar obligations, in
each case, incurred or assumed in connection with the acquisition or other
Disposition of any business, assets or a Subsidiary, other than guarantees of
indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such transaction.
“Funds From Operations” means, with respect to any period, the REIT Guarantor’s
net income (or loss), plus depreciation and amortization and after adjustments
for unconsolidated partnerships and joint ventures as hereafter provided.
Notwithstanding contrary treatment under GAAP, for purposes hereof, (a) “Funds
From Operations” (i) shall include, and be adjusted to take into account, the
REIT Guarantor’s interests in unconsolidated partnerships and joint ventures, on
the same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, a copy of which has been provided to the Administrative Agent
and the Lenders and (ii) shall exclude stock-based compensation expenses and the
amortization of financing fees and (b) net income (or loss) shall not include
gains (or, if applicable, losses) resulting from or in connection with (i)
restructuring of indebtedness, (ii) sales of property or (iii) sales or
redemptions of preferred stock. “GAAP” means generally accepted accounting
principles in effect in the United States as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board from time to time applied on a consistent basis,
subject to the provisions of Section 1.03. “Governmental Authority” means any
nation or government, any state or other political subdivision thereof, and any
agency, authority, instrumentality, regulatory body, court,



--------------------------------------------------------------------------------



 
[sabra2013creditagreement025.jpg]
CHAR1\1316557v10 19 administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Guarantor”
means, as of any date, (a) the REIT Guarantor, (b) any Subsidiary Guarantor
which is a party to the Guaranty as of such date, (c) with respect to (i)
Obligations under any Secured Swap Contract, (ii) Obligations under any Secured
Treasury Management Agreement and (iii) any Obligation under any Secured Swap
Contract of a Specified Loan Party (determined before giving effect to Section
11.01 and 11.09) under the Guaranty, the Borrower and (d) the successors and
permitted assigns of the foregoing; and “Guarantors” means a collective
reference to each of them. “Guaranty” means the Guaranty made by the Guarantors
under Article XI in favor of the Lenders, together with each joinder agreement
delivered pursuant to Section 6.14. “Hazardous Substance” means any toxic or
hazardous substance, including petroleum and its derivatives regulated under the
Environmental Laws. “Healthcare Facilities” means any skilled nursing facility,
assisted living facility, independent living facility, continuing care
retirement community, mental health facility, life science facility, medical
office building, hospital or other property typically owned by healthcare real
estate investment trusts and any ancillary businesses that are incidental to the
foregoing. “Healthcare Laws” has the meaning given to such term in Section
5.19(a) hereof. “Indebtedness” means, as to any Person at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all Funded Debt; (b)
all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations; (c) net obligations under any
Swap Contract; (d) Support Obligations in respect of Indebtedness of another
Person; and (e) Indebtedness of any partnership or joint venture or other
similar entity in which such Person is a general partner or joint venturer, and,
as such, has personal liability for such obligations, but only to the extent
there is recourse to such Person for payment thereof. For purposes hereof, the
amount of Indebtedness shall be determined based on Swap Termination Value in
the case of net obligations under Swap Contracts under



--------------------------------------------------------------------------------



 
[sabra2013creditagreement026.jpg]
CHAR1\1316557v10 20 clause (c) and based on the outstanding principal amount of
the Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d). “Indemnified Taxes” means Taxes other than
Excluded Taxes. “Indemnitees” has the meaning provided in Section 10.04.
“Information” has the meaning specified in Section 10.07. “Intangible Assets”
means all assets of the Consolidated Parties that are properly classified as
“intangible assets” in accordance with GAAP, but excluding interests in real
estate that are classified as “intangible assets” in accordance with GAAP.
“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swing
Line Loans), the last Business Day of each March, June, September and December
and the Maturity Date and, in the case of any Swing Line Loan, any other dates
reasonably determined by the Swing Line Lender, and (b) as to any Eurodollar
Loan (other than Swing Line Loans), the last Business Day of each Interest
Period for such Loan and the Maturity Date, the date of repayment of principal
of such Loan, and where the applicable Interest Period exceeds three months, the
date every three months after the beginning of such Interest Period. If an
Interest Payment Date falls on a date that is not a Business Day, such Interest
Payment Date shall be deemed to be the immediately succeeding Business Day.
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the applicable Borrower in its Loan Notice; provided that: (a)
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the immediately succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and (c) no Interest Period shall extend
beyond the Maturity Date. “Internal Revenue Code” means the Internal Revenue
Code of 1986 as amended. “Investment” means, as to any Person, any direct or
indirect acquisition or investment by such Person, whether by means of (a) the
purchase or other acquisition of Capital Stock of another Person, (b) a loan,
advance (other than deposits with financial institutions available for
withdrawal or demand, prepaid expenses, accounts receivable, advances to
employees and



--------------------------------------------------------------------------------



 
[sabra2013creditagreement027.jpg]
CHAR1\1316557v10 21 similar items made or incurred in the ordinary course of
business) or capital contribution to, guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. “IRS” means
the United States Internal Revenue Service. “ISP” means, with respect to any
Letter of Credit, the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance of such Letter of Credit).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower or in favor of the L/C Issuer and
relating to such Letter of Credit. “Laws” means, collectively, all
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law. “L/C Advance” means, with respect to each Lender, such
Lender’s funding of its participation in any L/C Borrowing. “L/C Borrowing”
means any extension of credit resulting from a drawing under any Letter of
Credit that has not been reimbursed or refinanced as a Borrowing of Revolving
Loans in accordance with Section 2.03(c). “L/C Commitment” means, with respect
to the L/C Issuer, the commitment of the L/C Issuer to issue and to honor
payment obligations under Letters of Credit, and, with respect to each Lender,
the commitment of such Lender to purchase participation interests in L/C
Obligations up to such Lender’s Revolving Commitment Percentage thereof. “L/C
Committed Amount” has the meaning provided in Section 2.01(b). “L/C Credit
Extension” means, with respect to any Letter of Credit, the issuance thereof or
extension of the expiry date thereof, or the renewal or increase of the amount
thereof. “L/C Issuer” means Bank of America in its capacity as issuer of Letters
of Credit hereunder, in each case together with its successors in such capacity.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement028.jpg]
CHAR1\1316557v10 22 “L/C Obligations” means, at any time, the sum of (a) the
maximum amount available to be drawn under Letters of Credit then outstanding,
assuming compliance with all requirements for drawings referenced therein, plus
(b) the aggregate amount of all Unreimbursed Amounts, including L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. “Lender” means each of the Persons identified
as a “Lender” on the signature pages hereto (and, as appropriate, includes the
L/C Issuer and the Swing Line Lender) and each Person who joins as a Lender
pursuant to the terms hereof, together with their respective successors and
assigns. “Lender Joinder Agreement” means a joinder agreement in the form of
Exhibit F, executed and delivered in accordance with the provisions of Section
2.01(d). “Lending Office” means, as to any Lender, the office or offices of such
Lender set forth in such Lender’s Administrative Questionnaire or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent. “Letter of Credit” means each standby (non-commercial)
letter of credit issued hereunder. “Letter of Credit Application” means an
application and agreement for the issuance or amendment of a Letter of Credit in
the form from time to time in use by the L/C Issuer. “Letter of Credit
Expiration Date” means the day that is five (5) Business Days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day). “Letter of Credit Fee” shall have the
meaning given such term in Section 2.09(c). “Lien” means any mortgage, deed of
trust, deed to secured debt, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing). “Loan” means any Revolving Loan or Swing Line Loan,
and the Base Rate Loans and Eurodollar Loans comprising such Loans. “Loan
Notice” means a notice of (a) a Borrowing of Loans (including Swing Line Loans),
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Loans, which, if in writing, shall be substantially in the form of
Exhibit A.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement029.jpg]
CHAR1\1316557v10 23 “London Banking Day” means any day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market. “Master Agreement” has the meaning specified in the
definition of “Swap Contract.” “Material Adverse Effect” means (a) a material
adverse change in, or a material adverse effect on, the operations, business,
assets, properties, liabilities (actual or contingent), condition (financial or
otherwise) or prospects of (i) the Borrower, (ii) the REIT Guarantor or (iii)
the other Consolidated Parties, taken as a whole, (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any
Credit Document, or of the ability of (i) the Borrower, (ii) the REIT Guarantor
or (iii) the other Credit Parties, takes as a whole, to perform its obligations
under any Credit Document to which it is a party, or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Borrower or any other Credit Party of any Credit Document to which it is a
party. “Maturity Date” means the later of (a) July 29, 2016 and (b) if maturity
is extended pursuant to Section 2.18, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. §§ 1396 et seq. and related regulations. “Medical
Services” means medical and health care services provided to a Person,
including, but not limited to, medical and health care services provided to a
Person which are covered by a policy of insurance, and includes, without
limitation, physician services, nurse and therapist services, dental services,
hospital services, skilled nursing facility services, comprehensive outpatient
rehabilitation services, home health care services, residential and out- patient
behavioral healthcare services, and medicine or health care equipment provided
to a Person for a necessary or specifically requested valid and proper medical
or health purpose. “Medicare” means the program of health benefits for the aged
and disabled administered by CMS pursuant to the terms of Title XVIII of the
Social Security Act, codified at 42 U.S.C. 1395 §§ et seq. and related
regulations. “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto. “Mortgageability Amount” means, with respect to any Borrowing Base
Asset and as of any date of determination, the maximum principal amount of a
hypothetical mortgage loan that would be available to be borrowed against such
Borrowing Base Asset assuming (a) an annual interest rate equal to the greater
of (i) 6.50% and (ii) the then applicable Treasury Rate plus 2.50%, (b) a 25
year amortization schedule and (c) a debt service coverage ratio on such loan of
1.75 to 1.00 (based on the most recently calculated Mortgageability Cash Flow of
such Borrowing Base Asset).



--------------------------------------------------------------------------------



 
[sabra2013creditagreement030.jpg]
CHAR1\1316557v10 24 “Mortgageability Cash Flow” means, with respect to any
Borrowing Base Asset and for the most recently ended four (4) fiscal quarter
period for which financial information has been delivered to the Administrative
Agent pursuant to the terms of this Credit Agreement, an amount equal to the
most-recently calculated Net Revenues received by the applicable Credit Party
with respect to such Borrowing Base Asset in connection with a lease entered
into between the applicable Credit Party and a Person which is not an Affiliate
of any of the Consolidated Parties. For purposes of computing Mortgageability
Cash Flow for any applicable test period, any lease adjustments and/or
modifications (including new leases with respect to new Borrowing Base Assets)
shall be given pro forma effect as if such transaction had taken place as of the
first day of such applicable test period “Multiemployer Plan” means any employee
benefit plan of the type described in Section 4001(a)(3) of ERISA, to which the
REIT Guarantor or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions. “Negative Pledge” means any agreement (other
than this Credit Agreement or any other Credit Document) that in whole or in
part prohibits the creation of any Lien on any assets of a Person; provided,
however, that an agreement that establishes a maximum ratio of unsecured debt to
unencumbered assets, or of secured debt to total assets, or that otherwise
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a “Negative Pledge” for
purposes of this Credit Agreement; and provided further, however, that any
provision under either of the Sabra Senior Note Indentures and/or any other
document relating to the Sabra Senior Notes that may be included within this
definition of “Negative Pledge” shall not constitute a “Negative Pledge” for
purposes of the Credit Agreement. “Net Revenues” shall mean, with respect to any
Real Property Asset for the most recently ended four (4) fiscal quarter period
for which financial information has been delivered to the Administrative Agent
pursuant to the terms of this Agreement, the sum of (a) rental payments received
in cash by the applicable Credit Party (whether in the nature of base rent,
minimum rent, percentage rent, additional rent or otherwise, but exclusive of
security deposits, earnest money deposits, advance rentals (which will be deemed
Net Revenues in the month in which such rent is due), reserves for capital
expenditures, charges, expenses or items required to be paid or reimbursed by
the tenant thereunder (unless the Credit Party becomes entitled to retain the
same) and proceeds from a sale or other disposition) pursuant to the Facility
Leases applicable to such Real Property Asset, minus (b) if applicable, expenses
of the applicable Credit Party related to such Real Property Asset (not
including expenses paid or payable by the Tenants) minus (c) rental payments
made by the applicable Credit Party with respect to any Eligible Ground Lease
(unless paid by a Tenant). It is understood that (i) adjustments will be
permitted to allow a Credit Party to accommodate temporary changes in the timing
of payments and (ii) Net Revenues shall also include proceeds of business
interruption or rent insurance. “Notes” means the Revolving Notes; and “Note”
means any one of them.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement031.jpg]
CHAR1\1316557v10 25 “Obligations” mean with respect to each Credit Party,
without duplication, (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (b) all obligations under Secured
Swap Contracts and Secured Treasury Management Agreements; provided that (x)
obligations of the Credit Parties under any such Secured Swap Contract or any
such Secured Treasury Management Agreement shall be secured and guaranteed
pursuant to the Collateral Documents only to the extent that, and for so long
as, the other Obligations are so secured and guaranteed and (y) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under any such Secured
Swap Contract or Secured Treasury Management Agreement; provided, however, that
the “Obligations” of a Credit Party shall exclude any Excluded Swap Obligations
with respect to such Credit Party. “Occupancy Rate” means, with respect to Real
Property Assets which property type is medical office buildings, life science
facilities or other office spaces, (a) the total number of rented square footage
at such Real Property Assets (in the aggregate) for any reporting period divided
by (b) the total rentable square footage relating to such Real Property Assets
(in the aggregate) for any reporting period. “Organization Documents” means, (a)
with respect to any corporation, the certificate or articles of incorporation
and the bylaws (or equivalent or comparable constitutive documents with respect
to any non-U.S. jurisdiction); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity. “Other Taxes” means all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies arising from any payment made hereunder or under any other
Credit Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Credit Agreement or any other Credit Document.
“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension



--------------------------------------------------------------------------------



 
[sabra2013creditagreement032.jpg]
CHAR1\1316557v10 26 occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date. “Participant” has the meaning provided in
Section 10.06(d). “Participant Register” has the meaning provided in Section
10.06(d). “PBGC” means the Pension Benefit Guaranty Corporation. “Pension Plan”
means any “employee pension benefit plan” (as such term is defined in Section
3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of
ERISA and is sponsored or maintained by the REIT Guarantor or any ERISA
Affiliate or to which the REIT Guarantor or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five plan years. “Permitted Liens” has the
meaning provided in Section 7.01. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Plan” means any
“employee benefit plan” (as such term is defined in Section 3(3) of ERISA)
established by the REIT Guarantor or, with respect to any such plan that is
subject to Section 412 of the Internal Revenue Code or Title IV of ERISA, any
ERISA Affiliate. “Platform” has the meaning specified in Section 6.02. “Pledge
Agreement” means the pledge agreement dated as of the date hereof in the form of
Exhibit G, as amended, supplemented, restated or otherwise modified from time to
time. “Pledged Equity” has the meaning specified in the Pledge Agreement.
“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified REIT
Subsidiary” shall have the meaning given to such term in the Internal Revenue
Code. “Real Estate Revenues” means, with respect to any Real Property Asset of
the REIT Guarantor and its Restricted Subsidiaries owned as of the closing of
the Separation and the REIT Conversion Merger, the annualized rental revenues
generated by such Real Property Asset during the three months ended March 31,
2013.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement033.jpg]
CHAR1\1316557v10 27 “Real Property Asset” means, a parcel of real or leasehold
property, together with all improvements (if any) thereon (including all
tangible personal property owned by the person owning such real or leasehold
property) owned in fee simple or leased pursuant to an Eligible Ground Lease by
any Person; “Real Property Assets” means a collective reference to each Real
Property Asset. “Register” has the meaning provided in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws. “REIT” means a real estate investment trust as defined in Sections 856-860
of the Internal Revenue Code. “REIT Conversion Merger” means the merger of Sun
Healthcare Group, Inc. with and into the REIT Guarantor which occurred following
the Separation. “REIT Guarantor” has the meaning specified in the introductory
paragraph hereto. “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees and advisors of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application. “Required Lenders” means, as of any date of determination, two or
more Lenders (except to the extent only one Lender exists as of such date)
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Article VIII, Lenders holding in the
aggregate more than 50% of the Revolving Obligations (including, in each case,
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans); provided that the
Revolving Commitment of, and the portion of the Revolving Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders. “Responsible Officer” means the chief
executive officer, chief financial officer, chief investment officer and the
controller of any Credit Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Credit Party shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such



--------------------------------------------------------------------------------



 
[sabra2013creditagreement034.jpg]
CHAR1\1316557v10 28 Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party. “Revolving
Commitment” means, with respect to each Lender, the commitment of such Lender to
make Revolving Loans and to share in the Revolving Obligations hereunder up to
such Lender’s Revolving Commitment Percentage thereof. “Revolving Commitment
Percentage” means, at any time for each Lender, a fraction (expressed as a
percentage carried to the ninth decimal place), the numerator of which is such
Lender’s Revolving Committed Amount and the denominator of which is the
Aggregate Committed Amount. The initial Revolving Commitment Percentages are set
forth on Schedule 2.01. “Revolving Committed Amount” means, with respect to each
Lender, the amount of such Lender’s Revolving Commitment. The initial Revolving
Committed Amounts are set forth on Schedule 2.01. “Revolving Loan” has the
meaning provided in Section 2.01. “Revolving Note” means the promissory notes in
the form of Exhibit B, if any, given to each Lender to evidence the Revolving
Loans and Swing Line Loans of such Lender, as amended, restated, modified,
supplemented, extended, renewed or replaced. “Revolving Obligations” means the
Revolving Loans, the L/C Obligations and the Swing Line Loans. “S&P” means
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. and any successor thereto. “Sabra Senior Notes” means, collectively, the
Sabra Senior Notes (2010) and the Sabra Senior Notes (2013). “Sabra Senior Notes
(2010)” means the 8.125% senior notes due 2018 issued by the Notes Issuers
pursuant to the Sabra Senior Notes Indenture (2010), as such senior unsecured
notes may be amended, restated, supplemented, replaced or otherwise modified
from time to time. “Sabra Senior Notes (2013)” means the 5.375% senior notes due
2023 issued by the Notes Issuers pursuant to the Sabra Senior Notes Indenture
(2013), as such senior unsecured notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time. “Sabra Senior Notes
Indentures” means, collectively, the Sabra Senior Notes Indenture (2010) and the
Sabra Senior Notes Indenture (2013).



--------------------------------------------------------------------------------



 
[sabra2013creditagreement035.jpg]
CHAR1\1316557v10 29 “Sabra Senior Notes Indenture (2010)” means the Indenture,
dated as of October 27, 2010, by and among the Notes Issuers, certain guarantors
party thereto from time to time and Wells Fargo Bank, National Association, as
trustee, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time. “Sabra Senior Notes Indenture (2013)”
means the Indenture, dated as of May 23, 2013, by and among the Notes Issuers,
certain guarantors party thereto from time to time and Wells Fargo Bank,
National Association, as trustee, as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time. “Sale and
Leaseback Transaction” means, with respect to any Credit Party or any Subsidiary
thereof, any arrangement, directly or indirectly, with any person whereby such
Credit Party or Subsidiary thereof shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred. “Sanction(s)” means any international economic
sanction administered or enforced by OFAC, the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority. “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002. “SEC” means
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any of its principal functions. “Secured Swap Contract” means any Swap
Contract permitted under Section 7.02(d) that is entered into by and between any
Credit Party and a Lender (or an Affiliate of a Lender) or any Person, who at
the time of entering into such Swap Contract was a Lender (or was an Affiliate
of a Lender). “Secured Treasury Management Agreement” means any Treasury
Management Agreement not prohibited by this Agreement that is entered into by
and between any Credit Party and any Person, who at the time of entering into
such Treasury Management Agreement was a Lender (or was an Affiliate of a
Lender). “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals



--------------------------------------------------------------------------------



 
[sabra2013creditagreement036.jpg]
CHAR1\1316557v10 30 or similar rights to payment (the “Securitization
Receivables”) to a special purpose subsidiary or affiliate (a “Securitization
Subsidiary”) or any other Person. “Separation” means the distribution of all of
the outstanding shares of common stock of SHG Services, Inc. to the stockholders
of Sun Healthcare Group, Inc., as further described in that certain Credit
Agreement dated as of November 3, 2010 by and among the Borrower, certain of its
Affiliates, the financial institutions party thereto as lenders, and Bank of
America, N.A., as administrative agent for such lenders. “Solvent” means, with
respect to any person on a particular date, that on such date (a) the fair value
of the property of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person, (b) the
present fair saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person is able to realize
upon its assets and pay its debts and other liabilities, contingent obligations
and other commitments as they mature, (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, and (e) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability. “Specified Loan Party” has the meaning specified in
Section 11.09. “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the REIT Guarantor. “Subsidiary Guarantor” means (a) each
Borrowing Base Guarantor and (b) each other Subsidiary of the REIT Guarantor
other than (i) the Borrower, (ii) the Borrowing Base Guarantors, (iii) the
Unrestricted Subsidiaries, (iv) any Subsidiary which, as of the Closing Date, is
prohibited by the terms of secured project financing documents from being a
Guarantor hereunder, (v) any Subsidiary that is not required by the provisions
of this Agreement (including Section 11.08) to be a Guarantor hereunder, (vi)
any Subsidiary that is released from being a Guarantor hereunder by the
provisions of this Agreement (including Section 11.08) and (vii) any “variable
interest entity” which is excluded from the definition of “Consolidated Parties”
hereunder.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement037.jpg]
CHAR1\1316557v10 31 “Subsidiary Guarantor Joinder Agreement” means a joinder
agreement in the form of Exhibit E to be executed by each new Subsidiary of the
REIT Guarantor that is required to become a Subsidiary Guarantor in accordance
with Section 6.14(b) hereof. “Support Obligations” means, as to any Person, (a)
any obligation, contingent or otherwise, of such Person guaranteeing or having
the economic effect of guaranteeing any Indebtedness or other obligation payable
or performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. “Swap Contract” means (a) any and all rate
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, that
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Swap Obligations” means with respect to any Guarantor any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement038.jpg]
CHAR1\1316557v10 32 “Swap Termination Value” means, in respect of any one or
more Swap Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Swap Contracts, (a) for any date
on or after the date such Swap Contracts have been closed out and termination
values determined in accordance therewith, such termination values, and (b) for
any date prior to the date referenced in clause (a), the amounts determined as
the mark-to-market values for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender). “Swing Line Borrowing” means a borrowing of a Swing Line
Loan pursuant to Section 2.01(c). “Swing Line Commitment” means, with respect to
the Swing Line Lender, the commitment of the Swing Line Lender to make Swing
Line Loans, and with respect to each Lender, the commitment of such Lender to
purchase participation interests in Swing Line Loans. “Swing Line Committed
Amount” has the meaning provided in Section 2.01(c). “Swing Line Lender” means
Bank of America in its capacity as such, together with any successor in such
capacity. “Swing Line Loan” has the meaning provided in Section 2.01(c).
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP. “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Tenant” means any Person who is a lessee with respect to any lease
held by a Credit Party as lessor or as an assignee of the lessor thereunder.
“Tenant EBITDAR” means, without duplication, for a Tenant under a Facility Lease
as of the most recently ended fiscal quarter for which a Credit Party has
received such information for such Tenant when due, the sum for the last four
(4) fiscal quarters of (a) net income of the Tenant, in each case, excluding any
non-recurring or extraordinary gains and losses, plus (b) an amount which, in
the determination of net income for such fiscal quarter pursuant to clause (a)
above, has been deducted for or in connection with (i) Consolidated Interest
Expense (plus, amortization of deferred financing costs, to the extent included
in the determination of Consolidated Interest Expense per GAAP), (ii) income
taxes, (iii) depreciation and amortization, (iv) rent expense paid to the
Borrower, and (v) allocated corporate overhead management fees, minus (c) an
amount equal to 4% of the net revenue of such Tenant with respect to each
Borrowing Base Asset, all determined in accordance with GAAP; provided, that
with respect to any Real Property Asset acquired during such four fiscal quarter
period, Tenant EBITDAR shall



--------------------------------------------------------------------------------



 
[sabra2013creditagreement039.jpg]
CHAR1\1316557v10 33 be determined on a pro forma basis as if such acquisition
occurred on the first day of such period. “Threshold Amount” means, individually
or in the aggregate, $25,000,000. “Treasury Management Agreement” means any
agreement governing the provision of treasury or cash management services,
including deposit accounts, overnight draft, credit, purchasing or debit cards,
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.
“Treasury Rate” means, as of any date of determination, the yield reported, as
of 10:00 a.m. (New York City time) on such date (or to the extent such date is
not a Business Day, the Business Day immediately preceding such date) on the
display designated as page “PX-1” of the Bloomberg Financial Markets Services
Screen (or such other display as may replace page “PX-1” of the Bloomberg
Financial Markets Services Screen) for actively traded U.S. Treasury securities
having a ten (10) year maturity as of such date, or (b) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of such day in Federal
Reserve Statistical Release H.15(519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity equal to
ten (10) years. “Type” means, with respect to any Revolving Loan, its character
as a Base Rate Loan or a Eurodollar Loan. “Unconsolidated Affiliates” means an
Affiliate of the Borrower whose financial statements are not required to be
consolidated with the financial statements of the Consolidated Parties in
accordance with GAAP. “Unfunded Pension Liability” means the excess of a Pension
Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the current
value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Internal Revenue Code for the applicable plan year. “United States” or “U.S.”
means the United States of America. “Unreimbursed Amount” has the meaning
provided in Section 2.03(c)(i). “Unrestricted Subsidiaries” means the
“Unrestricted Subsidiaries” as such term is defined from time to time in the
Sabra Senior Note Indenture (2010) and the Sabra Senior Notes Indenture (2013),
as applicable on the date hereof; provided, that to the extent the Sabra Senior
Note Indentures are, for any reason, terminated, the term “Unrestricted
Subsidiaries” shall, for the remainder of the term of this Agreement, have the
meaning assigned to such term in the Sabra Senior Note Indenture (2010) and the
Sabra Senior Notes Indenture (2013), as applicable, immediately prior to the
termination thereof.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement040.jpg]
CHAR1\1316557v10 34 “Unused Fee” shall have the meaning given such term in
Section 2.09(a). “U.S. Person” means any Person that is a “United States person”
as defined in Section 7701(a)(30) of the Internal Revenue Code. “Wholly Owned”
means, with respect to any direct or indirect Subsidiary of any Person, that
100% of the Capital Stock with ordinary voting power issued by such Subsidiary
(other than directors’ qualifying shares and investments by foreign nationals
mandated by applicable Law) is beneficially owned, directly or indirectly, by
such Person. 1.02 Interpretive Provisions. With reference to this Credit
Agreement and each other Credit Document, unless otherwise provided herein or in
such other Credit Document: (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms. (b) (i) The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Credit Document shall refer to such Credit Document as a whole
and not to any particular provision thereof. (ii) Unless otherwise provided or
required by context, Article, Section, Exhibit and Schedule references are to
the Credit Document in which such reference appears. (iii) The term “including”
is by way of example and not limitation. (iv) The term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form. (c) In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”; and the word “through”
means “to and including.” (d) Section headings herein and in the other Credit
Documents are included for convenience of reference only and shall not affect
the interpretation of this Credit Agreement or any other Credit Document. 1.03
Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial



--------------------------------------------------------------------------------



 
[sabra2013creditagreement041.jpg]
CHAR1\1316557v10 35 calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time. (b) The Borrower will provide
a written summary of material changes in GAAP or in the consistent application
thereof with each annual and quarterly Compliance Certificate delivered in
accordance with Section 6.02(a). If at any time any change in GAAP or in the
consistent application thereof would affect the computation of any financial
ratio or requirement set forth in any Credit Document, and either the Borrower
or the Required Lenders shall object in writing to determining compliance based
on such change, then such computations shall continue to be made on a basis
consistent with the most recent financial statements delivered pursuant to
Section 6.01(a) or (b) as to which no such objection has been made. (c) The
parties hereto acknowledge and agree that all calculations of the financial
covenants in Section 6.11, shall be made on a pro forma basis with respect to
any Disposition or acquisition (including any financing implications of any such
Disposition or acquisition) occurring during the applicable period, retroactive
to the beginning of such applicable period. 1.04 Rounding. Any financial ratios
required to be maintained by the Credit Parties pursuant to this Credit
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). 1.05
References to Agreements and Laws. Unless otherwise expressly provided herein,
(a) references to Organization Documents, agreements (including the Credit
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Credit Document; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law. 1.06 Times of Day. Unless otherwise
provided, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). 1.07 Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount



--------------------------------------------------------------------------------



 
[sabra2013creditagreement042.jpg]
CHAR1\1316557v10 36 thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time. ARTICLE II COMMITMENTS AND EXTENSION OF CREDITS 2.01 Commitments.
Subject to the terms and conditions set forth herein: (a) Revolving Loans.
During the Commitment Period, each Lender severally agrees to make revolving
credit loans (the “Revolving Loans”) to the Borrower on any Business Day;
provided that after giving effect to any such Revolving Loan, (i) with regard to
the Lenders collectively, the aggregate outstanding principal amount of
Revolving Obligations shall not exceed the lesser of (x) THREE HUNDRED SEVENTY
FIVE MILLION DOLLARS ($375,000,000) (as such amount may be increased or
decreased in accordance with the provisions hereof, the “Aggregate Committed
Amount”) and (y) the Borrowing Base Amount for such date and (ii) with regard to
each Lender individually, such Lender’s Revolving Commitment Percentage of
Revolving Obligations shall not exceed its respective Revolving Committed
Amount. Revolving Loans may consist of Base Rate Loans, Eurodollar Loans, or a
combination thereof, as provided herein, and may be repaid and reborrowed in
accordance with the provisions hereof. (b) Letters of Credit. During the
Commitment Period, (i) subject to the terms and conditions set forth herein, (A)
the L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth
in this Section 2.01(b) and Section 2.03 (A) to issue Letters of Credit for the
account of the Borrower on any Business Day, (B) to amend or renew Letters of
Credit previously issued hereunder, and (C) to honor drafts under Letters of
Credit; and (ii) the Lenders severally agree to purchase from the L/C Issuer a
participation interest in the Letters of Credit issued hereunder in an amount
equal to such Lender’s Revolving Commitment Percentage thereof; provided that
(A) the aggregate principal amount of L/C Obligations shall not exceed THIRTY
MILLION DOLLARS ($30,000,000) (the “L/C Committed Amount”), (B) with regard to
the Lenders collectively, the aggregate principal amount of Revolving
Obligations shall not exceed the lesser of (x) the Aggregate Committed Amount
and (y) the Borrowing Base Amount for such date, and (C) with regard to each
Lender individually, such Lender’s Revolving Commitment Percentage of Revolving
Obligations shall not exceed its respective Revolving Committed Amount. Subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. (c) Swing Line Loans. During the Commitment Period, subject
to the terms and conditions set forth herein, the Swing Line Lender may, in its
discretion and in reliance upon the agreements of the other Lenders set forth in
this Section 2.01(c) and Section 2.04, make



--------------------------------------------------------------------------------



 
[sabra2013creditagreement043.jpg]
CHAR1\1316557v10 37 revolving credit loans (the “Swing Line Loans”) to the
Borrower on any Business Day; provided, that the aggregate principal amount of
the Swing Line Loans shall not exceed (i) the TWENTY FIVE MILLION DOLLARS
($25,000,000) (the “Swing Line Committed Amount”), (ii) with respect to the
Lenders collectively, the aggregate principal amount of Revolving Obligations
shall not exceed the lesser of (x) the Aggregate Committed Amount and (y) the
Borrowing Base Amount on such date, and (iii) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Swing Line Loans shall be comprised solely of Base Rate Loans, and may be repaid
and reborrowed in accordance with the provisions hereof. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
participation interest in such Swing Line Loan in an amount equal to the product
of such Lender’s Revolving Commitment Percentage thereof. No Swing Line Loan
shall remain outstanding for longer than five (5) Business Days. (d) Increase in
Revolving Commitments. Subject to the terms and conditions set forth herein, the
Borrower may, at any time prior to the then applicable Maturity Date, upon
written notice to the Administrative Agent, cause an increase in the Aggregate
Committed Amount by up to TWO HUNDRED TWENTY FIVE MILLION DOLLARS ($225,000,000)
(to an aggregate amount not more than SIX HUNDRED MILLION DOLLARS
($600,000,000)); provided that such increase shall be conditioned and effective
upon the satisfaction of the following conditions: (i) the Borrower shall obtain
(whether through the Arranger or otherwise) commitments for the amount of the
increase from existing Lenders or other commercial banks or financial
institutions reasonably acceptable to the Administrative Agent, which other
commercial banks and financial institutions shall join in this Credit Agreement
as Lenders by a Lender Joinder Agreement substantially in the form of Exhibit F
attached hereto or other arrangement reasonably acceptable to the Administrative
Agent (it being understood that in no case shall any Lender be required to
increase its Revolving Commitment without its written consent); (ii) any such
increase shall be in a minimum aggregate principal amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof (or the remaining amount, if
less) or such other amount as agreed to by the Borrower and the Administrative
Agent; (iii) if any Revolving Loans are outstanding at the time of any such
increase, the Borrower shall make such payments and adjustments on the Revolving
Loans (including payment of any break-funding amounts owing under Section 3.05)
as may be necessary to give effect to the revised commitment percentages and
commitment amounts; (iv) the Borrower shall pay to the Administrative Agent and
the Arranger all fees required under any fee letter due in connection with the
syndication of the increase in the Revolving Committed Amount;



--------------------------------------------------------------------------------



 
[sabra2013creditagreement044.jpg]
CHAR1\1316557v10 38 (v) the Borrower shall have executed any new or amended and
restated Notes (to the extent requested by the Lenders) to reflect the revised
commitment amounts; and (vi) the conditions to the making of a Revolving Loan
set forth in Sections 4.02(b) and (c) shall be satisfied. In connection with any
such increase in the Revolving Commitments, Schedule 2.01 shall be revised to
reflect the modified commitments and commitment percentages of the Lenders, and
the Credit Parties shall provide supporting corporate resolutions, legal
opinions, promissory notes and other items as may be reasonably requested by the
Administrative Agent and the Lenders in connection therewith. 2.02 Borrowings,
Conversions and Continuations. (a) Each Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) with respect to Eurodollar Loans, three (3)
Business Days prior to the requested date of any Borrowings, conversion or
continuation, or (ii) with respect to Base Rate Loans, on the requested date of,
any Borrowing, conversion or continuation. Each telephonic notice pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower or the REIT Guarantor. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing, conversion or
continuation shall be in a principal amount of (i) with respect to Eurodollar
Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof or (ii) with
respect to Base Rate Loans, $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether the applicable request is with respect to Revolving Loans, (ii) whether
such request is for a Borrowing, conversion, or continuation, (iii) the
requested date of such Borrowing, conversion or continuation (which shall be a
Business Day), (iv) the principal amount of Loans to be borrowed, converted or
continued, (v) the Type of Loans to be borrowed, converted or continued, and
(vi) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Loans in any Loan Notice, but fails to specify an Interest Period,
the Interest Period will be deemed to be one month. (b) Following receipt of a
Loan Notice, the Administrative Agent shall promptly notify each Lender (and in
any event, not later than 12:00 p.m. on the date it receives a Loan Notice from
the Borrower) of the amount of its Revolving Commitment Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a



--------------------------------------------------------------------------------



 
[sabra2013creditagreement045.jpg]
CHAR1\1316557v10 39 Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Extension of Credit, Section 4.01), the Administrative Agent shall make all
funds so received available to the party referenced in the applicable Loan
Notice in like funds as received by the Administrative Agent either by (i)
crediting the account of the applicable party on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower; provided, however, that if, on the
date the Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the party identified in the applicable Loan Notice as provided above.
(c) Except as otherwise provided herein, without the consent of the Required
Lenders, a Eurodollar Loan may be continued or converted only on the last day of
an Interest Period for such Eurodollar Loan. During the existence of a Default
or Event of Default, (i) no Loan may be requested as, converted to or continued
as a Eurodollar Loan if the Required Lenders shall have prohibited the same in
writing to the Administrative Agent and (ii) at the request of the Required
Lenders, any outstanding Eurodollar Loan shall be converted immediately to a
Base Rate Loan. (d) The Administrative Agent shall promptly notify the Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Loans upon determination of such interest rate. The determination of
the Eurodollar Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change. (e) After giving effect to all
Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there shall not be more than eight (8)
Interest Periods in effect with respect to Loans. 2.03 Additional Provisions
with respect to Letters of Credit. (a) Obligation to Issue or Amend. (i) The L/C
Issuer shall not issue any Letter of Credit if: (A) the expiry date of such
requested Letter of Credit would occur more than twelve (12) months after the
date of issuance or last renewal, unless the Required Lenders have approved such
expiry date; or



--------------------------------------------------------------------------------



 
[sabra2013creditagreement046.jpg]
CHAR1\1316557v10 40 (B) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Lenders have
approved such expiry date. (ii) The L/C Issuer shall be under no obligation to
issue any Letter of Credit if: (A) the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer; (B) such Letter of Credit is in
an initial amount less than $50,000, is to be denominated in a currency other
than Dollars or is not a standby (non-commercial) letter of credit; (C) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the L/C Issuer from issuing such Letter
of Credit, or any Law applicable to the L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit, or request that the L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it; (D) any Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion), with
the Borrower or such Lender to eliminate the L/C Issuer's actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion. (E) the Revolving Commitments have been terminated pursuant to
Article VIII. (iii) The L/C Issuer shall be under no obligation to amend any
Letter of Credit if:



--------------------------------------------------------------------------------



 
[sabra2013creditagreement047.jpg]
CHAR1\1316557v10 41 (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof; or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit. (iv) The L/C Issuer shall not amend any Letter of
Credit if the Revolving Commitments have been terminated pursuant to Article
VIII. (b) Procedures for Issuance and Amendment; Auto-Extension Letters of
Credit. (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower or
the REIT Guarantor. Such Letter of Credit Application must be received by the
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
(2) Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) such other
matters as the L/C Issuer may reasonably require and (H) the purpose and nature
of the requested Letter of Credit. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require. (ii) Promptly
after receipt of any Letter of Credit Application, the L/C Issuer will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the applicable Person or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter



--------------------------------------------------------------------------------



 
[sabra2013creditagreement048.jpg]
CHAR1\1316557v10 42 of Credit in an amount equal to the product of such Lender’s
Revolving Commitment Percentage of such Letter of Credit. (iii) If the Borrower
so requests in any applicable Letter of Credit Application, the L/C Issuer may,
in its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve- month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension. (iv) Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to an advising bank
with respect thereto or to the beneficiary thereof, the L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment. (c) Drawings and Reimbursements; Funding of
Participations. (i) Upon any drawing under any Letter of Credit, the L/C Issuer
shall notify the Borrower and the Administrative Agent thereof. To the extent
such notice is provided (A) prior to 12:00 noon on the date of any payment by
the L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing on the Honor Date and (B) following
12:00 noon on the Honor Date, the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing by not later than 11:00 a.m. on the Business Day immediately following
the Honor Date. If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall, no later than 1:00 p.m. on the date the
Administrative Agent requests the Lenders to make funds available pursuant to
this Section 2.03(c)(i), notify each Lender of the Honor Date, the amount of the
unreimbursed



--------------------------------------------------------------------------------



 
[sabra2013creditagreement049.jpg]
CHAR1\1316557v10 43 drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Revolving Commitment Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, the amount of the unutilized portion of the Aggregate
Commitments or the conditions set forth in Section 4.02. Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice. (ii) Each Lender (including the Lender acting as
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Revolving Commitment
Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Base Rate Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the L/C Issuer. (iii) With respect to any Unreimbursed Amount
that is not fully refinanced by a Borrowing of Base Rate Loans for any reason,
the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03. (iv) Until
each Lender funds its Revolving Loan or L/C Advance pursuant to this Section
2.03(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Revolving Commitment Percentage of
such amount shall be solely for the account of the L/C Issuer. (v) Each Lender’s
obligation to make Revolving Loans to reimburse the L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right that
such Lender may have against the L/C Issuer, the Credit Parties or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a Default
or Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing. Each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). Each
Lender’s obligation to make L/C Advances to



--------------------------------------------------------------------------------



 
[sabra2013creditagreement050.jpg]
CHAR1\1316557v10 44 reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right that such Lender may
have against the L/C Issuer, the Credit Parties or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default, (C) non-compliance with the conditions set forth in Section 4.02 or (D)
any other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein. (vi) If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error. (d) Repayment of
Participations. (i) At any time after the L/C Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Revolving Commitment Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent. (ii) If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Revolving Commitment Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. (e) Obligations
Absolute. The obligations of the Borrower to reimburse the L/C Issuer for each
drawing under each Letter of Credit and to repay each L/C Borrowing shall be



--------------------------------------------------------------------------------



 
[sabra2013creditagreement051.jpg]
CHAR1\1316557v10 45 absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Credit Agreement, any other Credit
Document or any other agreement or instrument relating thereto; (ii) the
existence of any claim, counterclaim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of such
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Credit Agreement, the transactions contemplated hereby or
by such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, including
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower. The Borrower shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid. (f)
Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the correspondents, participants or
assignees of the L/C Issuer



--------------------------------------------------------------------------------



 
[sabra2013creditagreement052.jpg]
CHAR1\1316557v10 46 shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. (g) Cash Collateral. Upon the request of
the Administrative Agent or the Required Lenders, (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. Each Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement053.jpg]
CHAR1\1316557v10 47 (i) Letter of Credit Fees. The Borrower shall pay Letter of
Credit fees as set forth in Section 2.09. (j) Conflict with Letter of Credit
Application. In the event of any conflict between the terms hereof and the terms
of any Letter of Credit Application, the terms hereof shall control. 2.04
Additional Provisions with respect to Swing Line Loans. (a) Borrowing
Procedures. Each Swing Line Borrowing shall be made upon the Borrower’s
irrevocable notice to the Swing Line Lender and the Administrative Agent, which
may be given by telephone; provided, however, that the Swing Line Lender shall
not be under any obligation to make a Swing Line Loan if any Lender is at such
time a Defaulting Lender, unless such Lender or Borrower shall have made
arrangements satisfactory to the Swing Line Lender to eliminate the Swing Line
Lender’s risk with respect to such Lender. Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $500,000, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower or the REIT Guarantor. Promptly after receipt by the Swing Line
Lender of any telephonic Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in this Article II, or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Loan Notice, make
the amount of its Swing Line Loan available to the Borrower by crediting the
account of the Borrower on the books of the Swing Line Lender in immediately
available funds. (b) Refinancing. (i) The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Revolving Loan that is a Base Rate Loan in an
amount equal to such Lender’s Revolving Commitment Percentage of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, the
unutilized portion of the Aggregate Commitments or the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice



--------------------------------------------------------------------------------



 
[sabra2013creditagreement054.jpg]
CHAR1\1316557v10 48 promptly after delivering such notice to the Administrative
Agent. Each Lender shall make an amount equal to its Revolving Commitment
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 2:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(b)(ii),
each Lender that so makes funds available shall be deemed to have made a
Revolving Loan that is a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the request
for Revolving Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(b)(i) shall be deemed payment in respect of such participation.
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(b) by the time
specified in Section 2.04(b)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error. (iv) Each Lender’s
obligation to make Revolving Loans or to purchase and fund risk participations
in Swing Line Loans pursuant to this Section 2.04(b) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right that such Lender may
have against the Swing Line Lender, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or Event of
Default, (C) non-compliance with the conditions set forth in Section 4.02, or
(D) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such purchase or funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein. (c) Repayment of Participations. (i)
At any time after any Lender has purchased and funded a risk participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Revolving Commitment Percentage of such payment (appropriately adjusted, in the
case of interest



--------------------------------------------------------------------------------



 
[sabra2013creditagreement055.jpg]
CHAR1\1316557v10 49 payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender. (ii) If any payment received by the Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Revolving Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. (d) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower (by delivery of an invoice or
other notice to the Borrower) for interest on the Swing Line Loans. Until each
Lender funds its Revolving Loan or risk participation pursuant to this Section
2.04 to refinance such Lender’s Revolving Commitment Percentage of any Swing
Line Loan, interest in respect thereof shall be solely for the account of the
Swing Line Lender. (e) Payments Directly to Swing Line Lender. The Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender. 2.05 Repayment of Loans. (a) Revolving
Loans. The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date. (b)
Swing Line Loans. The Borrower shall repay each Swing Line Loan on the earliest
to occur of (i) the date five (5) Business Days after such Loan is made and (ii)
the Maturity Date. 2.06 Prepayments. (a) Voluntary Prepayments. The Loans may be
repaid in whole or in part without premium or penalty (except, in the case of
Loans other than Base Rate Loans, amounts payable pursuant to Section 3.05);
provided that (i) notice thereof must be received by 11:00 a.m. by the
Administrative Agent (A) at least three (3) Business Days prior to the date of
prepayment of Eurodollar Loans, and (B) on the Business Day prior to the date of
prepayment of Base Rate Loans, and (ii) any such prepayment shall be in a
minimum principal amount of $1,000,000 and integral multiples of $1,000,000 in
excess thereof, in the case of Eurodollar Loans, and a minimum principal amount
of $500,000 and integral multiples of $100,000 in excess thereof, in the case of
Base Rate Loans, or, in each case, the entire principal amount thereof, if less.
Each such notice of voluntary repayment hereunder shall specify the date and
amount of prepayment and the Loans and Types of Loans which are to be prepaid.
The Administrative Agent will give prompt notice to the applicable Lenders of
any prepayment on the Loans and the Lender’s



--------------------------------------------------------------------------------



 
[sabra2013creditagreement056.jpg]
CHAR1\1316557v10 50 interest therein. Prepayments of Eurodollar Loans hereunder
shall be accompanied by accrued interest thereon and breakage amounts, if any,
under Section 3.05. (b) Mandatory Prepayments. If at any time (A) the aggregate
principal amount of Revolving Obligations shall exceed the lesser of (x) the
Aggregate Committed Amount and (y) the Borrowing Base Amount for such date, (B)
the aggregate principal amount of L/C Obligations shall exceed the L/C Committed
Amount, (C) the aggregate principal amount of Swing Line Loans shall exceed the
Swing Line Committed Amount, immediate prepayment will be made on the Revolving
Loans and/or to provide Cash Collateral to the L/C Obligations in an amount
equal to such excess; provided, however, that the Borrower shall not be required
to provide Cash Collateral with respect to the L/C Obligations pursuant to this
Section 2.06(b) unless after the prepayment in full of the Loans the aggregate
Outstanding Amount of all Loans and all L/C Obligations exceed the Aggregate
Commitments then in effect. (c) Application. Within each Loan, prepayments will
be applied first to Base Rate Loans, then to Eurodollar Loans in direct order of
Interest Period maturities. In addition: (i) Voluntary Prepayments. Voluntary
prepayments shall be applied as specified by the Borrower. Voluntary prepayments
on the Revolving Obligations will be paid by the Administrative Agent to the
Lenders ratably in accordance with their respective interests therein. (ii)
Mandatory Prepayments. Mandatory prepayments on the Revolving Obligations will
be paid by the Administrative Agent to the Lenders ratably in accordance with
their respective interests therein; provided that mandatory prepayments in
respect of the Revolving Commitments under subsection (b) above shall be applied
to the respective Revolving Obligations as appropriate. 2.07 Termination or
Reduction of Commitments. The Commitments hereunder may be permanently reduced
in whole or in part by notice from the Borrower to the Administrative Agent;
provided that (i) any such notice thereof must be received by 11:00 a.m. at
least five (5) Business Days prior to the date of reduction or termination and
any such prepayment, if any, shall be in a minimum principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and (ii) the
Commitments may not be reduced to an amount less than the Revolving Obligations
then outstanding. The Administrative Agent will give prompt notice to the
Lenders of any such reduction in Commitments. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Revolving Commitment Percentage thereof. All commitment or other fees accrued
until the effective date of any termination of the Aggregate Commitments shall
be paid on the effective date of such termination. 2.08 Interest. (a) Subject to
the provisions of subsection (b) below, (i) each Eurodollar Loan (other than
Swing Line Loans) shall bear interest on the outstanding principal amount
thereof for each



--------------------------------------------------------------------------------



 
[sabra2013creditagreement057.jpg]
CHAR1\1316557v10 51 Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Percentage; (ii) each Loan
that is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Percentage; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Percentage. (b) If any amount payable by any Credit Party under any Credit
Document is not paid when due (after taking into account any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Law. Furthermore, upon the written request of the Required Lenders, while any
Event of Default exists, the Borrower shall pay interest on the principal amount
of all outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand. (c)
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law. 2.09 Fees. (a) Unused Fee. From and
after the Closing Date, the Borrower agrees to pay the Administrative Agent for
the ratable benefit of the Lenders an unused fee (the “Unused Fee”) in an amount
equal to (a) 0.35% per annum (or 0.50% per annum to the extent that as of the
beginning of any day, the Outstanding Amount of Revolving Obligations (excluding
the amount of any then-outstanding Swing Line Loans) is equal to or less than
50% of the Aggregate Revolving Commitments), multiplied by (b) the amount by
which the Aggregate Revolving Commitments exceed the sum of the Outstanding
Amount of Revolving Obligations (excluding the amount of any then-outstanding
Swing Line Loans) as of the beginning of such day. The Unused Fee shall accrue
at all times during the Commitment Period, including periods during which the
conditions to Extensions of Credit in Section 4.02 may not be met, and shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date and on the Maturity Date (and, if applicable, thereafter on
demand); provided, that (i) no Unused Fee shall accrue on the Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender and (ii)
any Unused Fee accrued with respect to the Commitment of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender. For purposes of clarification, Swing Line Loans
shall not be considered outstanding for purposes of determining the unused
portion of the Aggregate Commitments. The Administrative Agent shall distribute
the Unused Fee to the Lenders pro rata in accordance with the respective
Revolving Commitments of the Lenders.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement058.jpg]
CHAR1\1316557v10 52 (b) Upfront and Other Fees. The Borrower agrees to pay to
the Administrative Agent for the benefit of the Lenders the upfront and other
fees provided in the Administrative Agent’s Fee Letter. (c) Letter of Credit
Fee. The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Revolving Commitment Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each standby Letter of Credit equal to the
Applicable Percentage times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. Letter of Credit Fees shall be (i)
due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate. Notwithstanding the foregoing, (1) no Letter of
Credit Fees shall accrue in favor of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (2) any Letter of Credit Fees accrued in favor
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender (d) Administrative Agent’s
Fees. The Borrower agrees to pay the Administrative Agent such fees as provided
in the Administrative Agent’s Fee Letter or as may be otherwise agreed by the
Administrative Agent and the Borrower from time to time. (e) Other Fees. (i) The
Borrower shall pay to the Arranger and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the
Administrative Agent’s Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever. (ii) The Borrower shall pay
to the Lenders such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever. 2.10 Computation of
Interest and Fees. (a) All computations of interest for Base Rate Loans shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject



--------------------------------------------------------------------------------



 
[sabra2013creditagreement059.jpg]
CHAR1\1316557v10 53 to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. (b) If,
as a result of any restatement of or other adjustment to the financial
statements of the Credit Parties or for any other reason, any Credit Party or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Credit Parties as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Credit Parties shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the L/C Issuer, as the case may be, within five (5) days
of demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Credit Party under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03, or 2.08 or
under Article VIII. The obligations of the Credit Parties under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder. 2.11 Payments Generally. (a) All payments to be
made by the Borrower or any other Credit Party shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Revolving Commitment Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue. (b) Subject to the
definition of “Interest Period,” if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. (c) Unless the Borrower or any
Lender has notified the Administrative Agent, prior to the time any payment is
required to be made by it to the Administrative Agent hereunder, that the
Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Lender, as the case
may be, has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a



--------------------------------------------------------------------------------



 
[sabra2013creditagreement060.jpg]
CHAR1\1316557v10 54 corresponding amount to the Person entitled thereto. If and
to the extent that such payment was not in fact made to the Administrative Agent
in immediately available funds, then: (i) if the Borrower fails to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect; and (ii) if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds, together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Borrower to the date such amount is recovered by the Administrative Agent
(the “Compensation Period”) at a rate per annum equal to the Federal Funds Rate
from time to time in effect. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
that the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (c) shall be conclusive, absent manifest error. (d) If any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Extension of Credit set forth in Section 4.02
are not satisfied or waived in accordance with the terms hereof or for any other
reason, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest. (e) The obligations
of the Lenders hereunder to make Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).



--------------------------------------------------------------------------------



 
[sabra2013creditagreement061.jpg]
CHAR1\1316557v10 55 (f) Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. (g) If at any time insufficient
funds are received by or are available to the Administrative Agent to pay fully
all amounts of principal, L/C Borrowings, interest and fees then due hereunder,
such funds shall be applied (i) first, toward costs and expenses (including
Attorney Costs and amounts payable under Article III) incurred by the
Administrative Agent and each Lender, (ii) second, toward repayment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(iii) third, toward repayment of principal and L/C Borrowings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties. 2.12 Sharing
of Payments. If any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it
(excluding any amounts applied by the Swing Line Lender to outstanding Swing
Line Loans and excluding any amounts received by the L/C Issuer and/or Swing
Line Lender to secure the obligations of a Defaulting Lender to fund risk
participations hereunder), any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise, but excluding any payments
made to a Lender in error by the Administrative Agent (which such payments shall
be returned by the Lender to the Administrative Agent immediately upon such
Lender’s obtaining knowledge that such payment was made in error)) in excess of
its ratable share (or other share contemplated hereunder) thereof, such Lender
shall immediately (a) notify the Administrative Agent of such fact, and (b)
purchase from the other Lenders such participations in the Loans made by them
and/or such subparticipations in the participations in L/C Obligations or Swing
Line Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that (i) if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (A) the amount of such
paying Lender’s required repayment to (B) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (ii) the provisions of this Section shall not be construed
to apply to any payment obtained by the L/C Issuer or the Swing Line Lender to
secure the obligations of Defaulting Lenders to fund such risk participations.
The Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 10.08) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of



--------------------------------------------------------------------------------



 
[sabra2013creditagreement062.jpg]
CHAR1\1316557v10 56 participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Credit Agreement with respect to the portion
of the Revolving Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Revolving Obligations
purchased. 2.13 Evidence of Debt. (a) The Extension of Credits made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extension of Credits
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. The
Borrower shall execute and deliver to the Administrative Agent a Note for each
Lender requesting a Note, which Note shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto. (b) In addition to the accounts and
records referred to in subsection (a), each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. 2.14
[Reserved]. 2.15 [Reserved]. 2.16 Cash Collateral. (a) Certain Credit Support
Events. Upon the request of the Administrative Agent or the L/C Issuer (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
105% of the then Outstanding Amount of all L/C Obligations. At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all



--------------------------------------------------------------------------------



 
[sabra2013creditagreement063.jpg]
CHAR1\1316557v10 57 Fronting Exposure (after giving effect to Section
2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender). (b)
Grant of Security Interest. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. (c) Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under any of this
Section 2.16 or Sections 2.01(b), 2.01(c), 2.03, 2.04, 2.06, 2.17 or 8.02 in
respect of Letters of Credit or Swing Line Loans shall be held and applied to
the satisfaction of the specific L/C Obligations, Swing Line Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein. (d) Release. Cash
Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the Administrative Agent's good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of a Credit Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations. 2.17 Defaulting Lenders. (a)
Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:



--------------------------------------------------------------------------------



 
[sabra2013creditagreement064.jpg]
CHAR1\1316557v10 58 (i) Waivers and Amendments. That Defaulting Lender's right
to approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01. (ii) Reallocation
of Payments. Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender's breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(i).



--------------------------------------------------------------------------------



 
[sabra2013creditagreement065.jpg]
CHAR1\1316557v10 59 The Borrower shall (x) pay to each non-Defaulting Lender
that portion of any commitment fee otherwise payable to a Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations or Swing
Line Loans that has been reallocated to such non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be require to pay the
remaining amount of any such fee. (iv) Reallocation of Applicable Percentages to
Reduce Fronting Exposure. During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the "Revolving
Commitment Percentage" of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender. (b) Defaulting Lender Cure. If the Borrower, the
Administrative Agent, the Swing Line Lender and the L/C Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Revolving Commitment Percentages (without giving effect to Section 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender's having been a Defaulting Lender. 2.18 Extension of Maturity Date.
(a) Request for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 90 days and not
later than 30 days prior to the Maturity Date (the “Extension Date”), make a one
time request that each Lender extend such Lender’s Maturity Date for an
additional year from the Maturity Date currently in effect (the “Existing
Maturity Date”) subject to the conditions set forth in clause (b) below.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement066.jpg]
CHAR1\1316557v10 60 (b) Conditions to Effectiveness of Extension.
Notwithstanding the foregoing, the extension of the Maturity Date pursuant to
this Section shall not be effective with respect to any Lender unless: (i) no
Default or Event of Default has occurred and is continuing on the date of such
extension and after giving effect thereto; (ii) the representations and
warranties contained in Article V and the other Credit Documents shall (A) with
respect to representations and warranties that contain a materiality
qualification, be true and correct and (B) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the Extension Date as if
made on and as of such date except for any representation or warranty made as of
an earlier date, which representation and warranty shall remain true and correct
as of such earlier date, and except that for purposes of this Section 2.18, the
representations and warranties contained in Section 5.01 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 6.01; (iii) the Borrower shall pay to the Administrative Agent on the
Existing Maturity Date a fee (to be shared among the Lenders based upon their
pro rata share of the Aggregate Commitments) equal to the product of (i) 0.25%
multiplied by (ii) the then Aggregate Commitments. (c) Conflicting Provisions.
This Section shall supersede any provisions in Section 10.01 to the contrary.
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Payments Free
of Taxes. (i) Any and all payments by or on account of any obligation of the
Credit Parties hereunder or under any other Credit Document shall be made free
and clear of and without reduction or withholding for any Indemnified Taxes or
Other Taxes, provided that if any Credit Party or the Administrative Agent shall
be required by applicable law to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then the Administrative Agent or such Credit
Party shall be entitled to make such deduction or withholding, upon the basis of
the information and documentation to be delivered pursuant to subsection (e)
below. (ii) If any Credit Party or the Administrative Agent shall be required by
the Internal Revenue Code to withhold any Taxes, including both U.S. federal
backup withholding and withholding Taxes, from any payment, then (A) to the
extent that the withholding is made on account of Indemnified Taxes or Other
Taxes, the sum payable shall be increased as necessary so



--------------------------------------------------------------------------------



 
[sabra2013creditagreement067.jpg]
CHAR1\1316557v10 61 that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or any Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Administrative Agent shall make such deductions and (iii) the Administrative
Agent shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. (b) Payment of Other Taxes by the
Credit Parties. Without limiting the provisions of subsection (a) above, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. (c) Indemnification by the Credit
Parties and Indemnification by the Lenders. (i) The Credit Parties shall
indemnify the Administrative Agent and each Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Each of the
Credit Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below. (ii) Each Lender shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (y) the Administrative Agent and the
Credit Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Credit Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Credit Party in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due to the Administrative Agent under
this clause (ii). (d) Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by any Credit Party to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such



--------------------------------------------------------------------------------



 
[sabra2013creditagreement068.jpg]
CHAR1\1316557v10 62 Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. (e) Status of Lenders. (i) Each Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments under any Credit Document shall deliver to the Borrower and
to the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender's entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender's status for withholding tax purposes in the applicable
jurisdiction. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Without limiting the generality of the
foregoing, if such Borrower is a U.S. Person, (A) any Lender that is a U.S.
Person shall deliver to the Borrower and the Administrative Agent executed
originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I) executed originals of Internal Revenue Service Form W- 8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,



--------------------------------------------------------------------------------



 
[sabra2013creditagreement069.jpg]
CHAR1\1316557v10 63 (II) executed originals of Internal Revenue Service Form W-
8ECI, (III) executed originals of Internal Revenue Service Form W- 8IMY and all
required supporting documentation, or (IV) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Internal Revenue Code, (x) a certificate to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Internal Revenue Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code and (y) duly completed copies of Internal Revenue Service
Form W-8BEN, (C) any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement070.jpg]
CHAR1\1316557v10 64 (iii) Each Lender shall promptly (A) notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender. 3.02 Illegality. If
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender. 3.03 Inability
to Determine Rates. If the Required Lenders determine that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan, or
that the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement071.jpg]
CHAR1\1316557v10 65 3.04 Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Loans. (a) If any Lender determines that as a result of
the introduction after the date hereof of or any change in or in the
interpretation, after the date hereof, of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements contemplated by Section 3.04(c)), then from time to time upon
demand of such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction. (b) If any Lender determines
that the introduction after the date hereof of any Law regarding capital
adequacy or any change therein made after the date hereof or in the
interpretation thereof made after the date hereof, or compliance by such Lender
(or its Lending Office) therewith, has the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction. (c)
The Borrower shall pay to each Lender, as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice. (d) Each Lender agrees to make reasonable efforts to
designate a different Lending Office if such designation will avoid or reduce
the amounts payable under this Section 3.04 and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender



--------------------------------------------------------------------------------



 
[sabra2013creditagreement072.jpg]
CHAR1\1316557v10 66 3.05 Funding Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of: (a) any continuation, conversion, payment
or prepayment of any Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the
date or in the amount notified by the Borrower; or (c) any assignment of a
Eurodollar Loan on a day other than the last day of the Interest Period therefor
as a result of a request by the Borrower pursuant to Section 10.13; including
any loss, cost or expense (other than loss of anticipated profits) arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. For purposes of calculating amounts
payable by the Borrower to the Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurodollar Loan made by it at the Eurodollar
Base Rate used in determining the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded. 3.06 Matters Applicable to all Requests for
Compensation. (a) A certificate of the Administrative Agent or any Lender
claiming compensation under this Article III and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error (i) unless such amount or amounts result from or is with
respect to any period prior to the date that is 120 days prior to the date on
which the Administrative Agent or the applicable Lender makes a claim hereunder
if the Administrative Agent or the applicable Lender prior to such date knew or
could reasonably have been expected to know of the circumstances giving rise to
the claim hereunder or the fact that such circumstances would result in the
claim hereunder and (ii) provided that no compensation shall be claimed under
this Article III unless the Administrative Agent or the applicable Lender is
making similar claims to other similarly situated borrowers. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods. (b) Upon any Lender’s making a claim for compensation
under Section 3.01, 3.02 or 3.04, the Borrower may replace such Lender in
accordance with Section 10.13.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement073.jpg]
CHAR1\1316557v10 67 3.07 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder. ARTICLE IV CONDITIONS PRECEDENT TO EXTENSION
OF CREDITS The obligation of each Lender to make Extensions of Credit hereunder
is subject to satisfaction of the following conditions precedent: 4.01
Conditions to Closing Date. The obligation of the Lenders to make the initial
Extension of Credit hereunder is subject to the satisfaction in all material
respects on or prior to the Closing Date of such of the following conditions as
shall not have been expressly waived in writing by the Administrative Agent and
Lenders: (a) Certain Credit Documents, Organization Documents, Etc. The
Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Credit
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel: (i) executed counterparts of this Credit Agreement, the Pledge
Agreement and the Administrative Agent’s Fee Letter, each properly executed by a
Responsible Officer of the signing Credit Party; (ii) a Note executed by the
Borrower in favor of each Lender requesting a Note; (iii) copies of the
Organization Documents of each Credit Party certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Credit Party to be true
and correct as of the Closing Date; (iv) such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Credit Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Credit
Agreement and the other applicable Credit Documents to which such Credit Party
is a party; and



--------------------------------------------------------------------------------



 
[sabra2013creditagreement074.jpg]
CHAR1\1316557v10 68 (v) such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Credit Party is duly
organized or formed, and is validly existing, in good standing and qualified to
engage in business in (A) the jurisdiction of its incorporation or organization
and (B) each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect. (b) Opinions of Counsel. The Administrative Agent shall have
received legal opinion with respect to certain of the Credit Documents (in each
case dated as of the Closing Date, addressed to the Administrative Agent and in
form and substance reasonably satisfactory to the Administrative Agent) from:
(i) Sherry Meyerhoff Hanson & Crance LLP, counsel for the Credit Parties; (ii)
Menaker & Herrmann LLP, special New York counsel for the Credit Parties; and
(iii) Venable LLP, special Maryland counsel for the REIT Guarantor. (c) Material
Adverse Change. No material adverse change shall have occurred since December
31, 2012 in the business, assets, operations or financial condition of the
Credit Parties, taken as a whole, or in the facts and information regarding such
Credit Parties as of the Closing Date. (d) Litigation. There shall not exist any
pending or threatened action, suit, investigation or proceeding against any
Credit Party or any of their Affiliates that could reasonably be expected to
have a Material Adverse Effect or could otherwise materially and adversely
affect the transactions set forth herein or contemplated hereby. (e) Personal
Property Collateral. The Administrative Agent shall have received (in each case
in form and substance reasonably satisfactory to the Administrative Agent): (i)
searches of Uniform Commercial Code filings (i) in the state of incorporation of
the Borrower or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, (ii) in the state of
incorporation of each Borrowing Base Guarantor or where a Borrowing Base Asset
is located, and copies of the financing statements on file in such jurisdictions
and evidence that no Liens exist other than Permitted Liens described in clauses
(a) through (j) of Section 7.01; (ii) UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;



--------------------------------------------------------------------------------



 
[sabra2013creditagreement075.jpg]
CHAR1\1316557v10 69 (iii) certificates (if any) representing the Pledged Equity
referred to in the Pledge Agreement accompanied by undated stock powers executed
in blank and instruments evidencing any pledged debt indorsed in blank. (f)
Borrowing Base Assets. The Administrative Agent shall have received each of the
Borrowing Base Asset Deliverables with respect to each Real Property Asset set
forth on Schedule 5.12 attached hereto. (g) Property and Liability Insurance.
The Administrative Agent shall have received copies of all insurance policies or
certificates thereof held by (or for the benefit of) the Credit Parties or
Tenants with respect to the Borrowing Base Assets. (h) Officer’s Certificates.
The Administrative Agent shall have received a certificate or certificates
executed by a Responsible Officer of the REIT Guarantor as of the Closing Date,
in a form reasonably satisfactory to the Administrative Agent, stating that (i)
each Credit Party is in compliance with all existing financial obligations
(whether pursuant to the terms and conditions of this Credit Agreement or
otherwise), (ii) all governmental, shareholder and third party consents and
approvals, if any, with respect to the Credit Documents and the transactions
contemplated thereby have been obtained, (iii) no action, suit, investigation or
proceeding is pending or threatened in any court or before any arbitrator or
governmental instrumentality (A) that purports to affect (1) the REIT Guarantor,
in a materially adverse manner, (2) the Borrower in a materially adverse manner
(3) the Credit Parties, taken as a whole, in a materially adverse manner, (4)
the transactions contemplated by this Agreement or (B) that could reasonably be
expected to have a Material Adverse Effect on (1) the REIT Guarantor, (2) the
Borrower, (3) the transactions contemplated hereby or (4) the ability of the
Credit Parties to perform their obligations under the Credit Documents or, (iv)
immediately prior to and following the transactions contemplated herein, each of
the Credit Parties shall be Solvent, and (v) as of the Closing Date, (A) no
Default or Event of Default exists and (B) all representations and warranties
contained herein and in the other Credit Documents are (i) with respect to
representations and warranties that contain a materiality qualification, true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects.
(i) Opening Borrowing Base Certificate. Receipt by the Administrative Agent of a
Borrowing Base Certificate as of the Closing Date, substantially in the form of
Exhibit C-2, duly completed and executed by a Responsible Officer of the
Borrower or the REIT Guarantor. (j) Financial Statements. Receipt by the
Administrative Agent and the Lenders of (i) the Audited Financial Statements,
(ii) pro forma projections of financial statements (balance sheet, income and
cash flows) for each of the following four (4) fiscal quarters of the
Consolidated Parties and each of the following three (3) fiscal years of the
Consolidated Parties, and (iii) such other information relating to the
Consolidated Parties as the Administrative Agent may reasonably require in
connection with the structuring and syndication of credit facilities of the type
described herein.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement076.jpg]
CHAR1\1316557v10 70 (k) Consents/Approvals. The Credit Parties shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
Transactions without the occurrence of any default under, conflict with or
violation of (i) any applicable Law or (ii) any agreement, document or
instrument to which any Credit Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to have a Material Adverse Effect. (l) Administrative Agent Fees and
Expenses. Payment by the Credit Parties to the Administrative Agent of all fees
and expenses relating to the preparation, execution and delivery of this Credit
Agreement and the other Credit Documents which are due and payable on the
Closing Date, and reasonable and documented Attorney Costs, consultants’ fees,
travel expenses and all reasonable fees and expenses associated with the due
diligence done in connection with and the preparation of documentation with
respect to the Borrowing Base Assets or other Collateral. (m) Lender Fees.
Payment by the Credit Parties to the Administrative Agent (on behalf of itself
and the other Lenders) of all upfront/commitment fees as agreed upon among the
Credit Parties, the Arranger and the respective Lenders. (n) Opening Compliance
Certificate. Receipt by the Administrative Agent of a Compliance Certificate as
of the Closing Date signed by a Responsible Officer of the Borrower or the REIT
Guarantor and including (i) pro forma calculations for the current fiscal
quarter (taking into account any Extension of Credit made or requested hereunder
as of such date) and (ii) pro forma calculations of all financial covenants
contained herein for each of the following four (4) fiscal quarters (based on
the projections set forth in the materials delivered pursuant to clause (j) of
this Section 4.01). (o) Other. Receipt by the Lenders or the Administrative
Agent of such other documents, instruments, agreements or information as
reasonably requested by any Lender or the Administrative Agent, including, but
not limited to, additional legal opinions, contribution agreements, corporate
resolutions, indemnifications and information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, debt agreements, property ownership and contingent liabilities of
the Credit Parties. Without limiting the generality of the provisions of the
last paragraph of Section 9.03, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender. 4.02
Conditions to all Extensions of Credit. The obligation of any Lender to make any
Extension of Credit hereunder is subject to the satisfaction of such of the
following conditions on or prior to the proposed date of the making of such
Extension of Credit:



--------------------------------------------------------------------------------



 
[sabra2013creditagreement077.jpg]
CHAR1\1316557v10 71 (a) The Administrative Agent shall receive the applicable
Request for Extension of Credit and, with respect to the initial Extension of
Credit, the conditions set forth in Section 4.01 shall have been met as of the
Closing Date; (b) No Default shall have occurred and be continuing immediately
before the making of such Extension of Credit and no Default shall exist
immediately thereafter; (c) The representations and warranties of the Credit
Parties contained in Article V of this Agreement and the other Credit Documents
shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the date
of such Extension of Credit as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date, except that for
purposes of this Section 4.02(c), the representations and warranties contained
in Section 5.01 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01; and (d) Immediately following
the making of such Extension of Credit the sum of the outstanding principal
balance of the Revolving Obligations shall not exceed the lesser of (i) the
Aggregate Committed Amount and (ii) the Borrowing Base Amount for such date. The
making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the facts
specified in clauses (b), (c), and (d) of this Section. ARTICLE V
REPRESENTATIONS AND WARRANTIES The Credit Parties hereby represent and warrant
that, on and after the Closing Date and until the Obligations, together with
interest, fees and other obligations hereunder, have been paid in full and the
Revolving Commitments hereunder shall have terminated: 5.01 Financial
Statements; No Material Adverse Effect. (a) The Audited Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Consolidated Parties as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Consolidated
Parties as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement078.jpg]
CHAR1\1316557v10 72 (b) The unaudited consolidated and consolidating balance
sheets of the Consolidated Parties dated March 31, 2013, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Consolidated Parties as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments. (c) During the period from December 31, 2012 to and
including the Closing Date, there has been no sale, transfer or other
disposition by the Consolidated Parties of any material part of the business or
Property of the Consolidated Parties, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of the Consolidated Parties, taken as a whole, in each case, which is
not reflected in the foregoing financial statements or in the notes thereto and
has not otherwise been disclosed in writing to the Administrative Agent on or
prior to the Closing Date. (d) The financial statements delivered pursuant to
Section 6.01(a) and (b) have been prepared in accordance with GAAP (except as
may otherwise be permitted under Section 6.01(a) and (b)) and present fairly (on
the basis disclosed in the footnotes to such financial statements) the
consolidated financial condition, results of operations and cash flows of the
Consolidated Parties as of such date and for such periods. (e) Since December
31, 2012, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. 5.02 Existence, Qualification and Power. Each of the Credit
Parties (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Credit Documents to which it is a party, and (c) is
duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect. 5.03
Authorization; No Contravention. The execution, delivery and performance by each
Credit Party of each Credit Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s



--------------------------------------------------------------------------------



 
[sabra2013creditagreement079.jpg]
CHAR1\1316557v10 73 Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. 5.04 Binding Effect. This Credit Agreement has been, and
each other Credit Document, when delivered hereunder, will have been, duly
executed and delivered by each Credit Party that is party thereto. This Credit
Agreement constitutes, and each other Credit Document when so delivered will
constitute, a legal, valid and binding obligation of such Credit Party,
enforceable against each Credit Party that is party thereto in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditor’s rights generally and subject to
general principals of equity, regardless of whether considered in a proceeding
in equity or at law. 5.05 Litigation. There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of any Credit Party after due
and diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Credit Party
or against any of its properties or revenues that (a) purport to affect or
pertain to this Credit Agreement or any other Credit Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. 5.06
Compliance with ERISA. (a) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws. Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of the Credit Parties, nothing has occurred which would
prevent, or cause the loss of, such qualification. The REIT Guarantor and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan. (b) There are no pending or, to the knowledge of the
Credit Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules under ERISA with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement080.jpg]
CHAR1\1316557v10 74 (c) (i) No ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither the REIT Guarantor nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the REIT Guarantor nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the REIT Guarantor nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA. 5.07 Environmental Matters. Except as could not reasonably be expected
to have a Material Adverse Effect: (a) To the knowledge of the Responsible
Officers of the Credit Parties, each of the facilities and real properties
owned, leased or operated by the Consolidated Parties (the “Facilities”) and all
operations with respect to each of the Facilities are in compliance with all
applicable Environmental Laws in all material respects and there are no
conditions relating to the Facilities or the Businesses of the Consolidated
Parties that are likely to give rise to liability under any applicable
Environmental Laws. (b) To the knowledge of the Responsible Officers of the
Credit Parties, none of the Facilities contains, or has previously contained,
any Hazardous Substances at, on or under such property in amounts or
concentrations that constitutes a violation of, or could give rise to liability
under, applicable Environmental Laws. (c) To the knowledge of the Responsible
Officers of the Credit Parties, no Consolidated Party has received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses of the Consolidated Parties,
nor does any Responsible Officer of any Credit Party have knowledge or reason to
believe that any such notice will be received or is being threatened. (d) To the
knowledge of the Responsible Officers of the Credit Parties, Hazardous
Substances have not been transported or disposed of at the Facilities, or
generated, treated, stored or disposed of at, on or under any of the Facilities,
in each case by or on behalf of any of the Consolidated Parties, in violation
of, or in a manner that is likely to give rise to liability under, any
applicable Environmental Law. (e) To the knowledge of the Responsible Officers
of the Credit Parties, no judicial proceeding or governmental or administrative
action is pending or threatened, under any Environmental Law which any
Consolidated Party is or will be named as a party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or



--------------------------------------------------------------------------------



 
[sabra2013creditagreement081.jpg]
CHAR1\1316557v10 75 other administrative or judicial requirements outstanding
under any Environmental Law with respect to any Consolidated Party, the
Facilities or the Businesses of the Consolidated Parties. 5.08 Margin
Regulations; Investment Company Act. (a) No Credit Party is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock and no part of the Letters of Credit or proceeds of the Loans will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin stock. (b) None of the Credit Parties (i) is or is required to be
registered as an “investment company” under the Investment Company Act of 1940
or (ii) is subject to regulation under any other Law which limits its ability to
incur the Obligations. 5.09 Compliance with Laws. Each of the Consolidated
Parties is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. 5.10 Ownership of Property; Liens.
Each of the Consolidated Parties has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business (including, in any case, each of the
Borrowing Base Assets), except for Permitted Liens and such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Set forth on the most recently delivered Borrowing Base
Certificate required pursuant to Section 6.02 is a list of all Borrowing Base
Assets. The Property of the Consolidated Parties (other than the Borrowing Base
Guarantors) is subject to no Liens, other than Permitted Liens and the Property
of the Borrowing Base Guarantors is subject to no Liens, other than Permitted
Liens described in clauses (a) through (j) of Section 7.01. 5.11 Corporate
Structure; Capital Stock, Etc. As of the Closing Date and as of each date on
which such schedule is subsequently updated pursuant to the terms hereof through
the delivery of a Compliance Certificate, Schedule 5.11 correctly sets forth the
corporate structure of REIT Guarantor and each of its Subsidiaries (including
each of the Credit Parties), as well as the entity and ownership structure of
the Credit Parties and the correct legal name, tax identification number and the
jurisdiction of formation of the Credit Parties. Also included on Schedule 5.11
is a listing, as of such date, of the number of shares of each class of Capital
Stock outstanding with respect to each Credit Party, the Persons holding equity
interests in such Credit Parties, their percentage equity or voting



--------------------------------------------------------------------------------



 
[sabra2013creditagreement082.jpg]
CHAR1\1316557v10 76 interest in the Credit Parties and the number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. Except as set forth
on Schedule 5.11, as of the Closing Date: (i) no Credit Party has issued to any
third party any securities convertible into any equity interest in such Credit
Party, or any options, warrants or other rights to acquire any securities
convertible into any such equity interest, and (ii) the outstanding Capital
Stock of each Credit Party is owned by the Persons indicated on Schedule 5.11,
is validly issued, fully paid and non-assessable, and is free and clear of all
Liens, warrants, options and rights of others of any kind whatsoever. Each
Person owning a Borrowing Base Asset is a Credit Party hereunder. Each Credit
Party (other than the REIT Guarantor and the Borrower) is a Wholly Owned
Subsidiary of the Borrower. No Borrowing Base Guarantor holds or otherwise has
any interest in any Capital Stock of any other Person. 5.12 Real Property
Assets; Leases. (a) Part I of Schedule 5.12 (as updated pursuant to the terms
hereof through the delivery of a Compliance Certificate) is a true and complete
list of (i) the street address of each Borrowing Base Asset, (ii) the Credit
Party which owns or leases, as applicable, each such Borrowing Base Asset, (iii)
the facility type of each such Borrowing Base Asset, (iv) the Facility Leases to
which each such Borrowing Base Asset is subject (or, in the case of the initial
Borrowing Base Assets, will be subject on or prior to the Closing Date),
together with the applicable Tenant and the termination date of such Facility
Lease, (v) the name and address of the applicable Tenant and (vi) correctly sets
forth the type of interest (fee or leasehold) held by each Credit Party in its
respective Borrowing Base Asset. Each parcel of real property identified on Part
I of Schedule 5.12 is a Real Property Asset that qualifies as a Borrowing Base
Asset pursuant to the terms hereof. (b) Part II of Schedule 5.12 (as updated
pursuant to the terms hereof through the delivery of a Compliance Certificate)
is a true and complete list as of the Closing Date of (i) the street address of
each other Real Property Asset owned by any Credit Party, (ii) the applicable
Credit Party which owns each such other Real Property Asset, (iii) the facility
type of each such other Real Property Asset, (iv) the lease(s) to which each
such other Real Property Asset is subject, and (v) the name and address of the
Tenants with respect to each such other Real Property Asset. (c) Part III of
Schedule 5.12 (as updated pursuant to the terms hereof through the delivery of a
Compliance Certificate) properly sets forth the names and addresses of all
Tenants with respect to the Real Property Assets who are, to the knowledge of
any Responsible Officer of the Credit Parties, (i) delinquent in paying any
franchise, business, intangible, personal property taxes or real estate taxes
due beyond the later of the applicable grace period with respect thereto, if
any, and forty five (45) days and/or (ii) the subject of any Bankruptcy Event.
(d) Part IV of Schedule 5.12 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) properly sets forth all subleases
known by a Credit Party to exist with respect to the Facility Leases relating to
any of the Borrowing Base Assets, the termination of which could result in a
material adverse effect on the applicable Tenant’s ability to continue to make
scheduled payments to the applicable Credit Party under the applicable



--------------------------------------------------------------------------------



 
[sabra2013creditagreement083.jpg]
CHAR1\1316557v10 77 Facility Lease, together with the applicable tenant with
respect thereto, the remaining term of the sublease and whether or not such
tenant is current on payments due thereunder. (e) To the knowledge of the
Responsible Officers of the Credit Parties, each of the facilities located on
the Borrowing Base Properties owned by the Credit Parties complies with the
requirements of Section 6.08 of this Agreement. To the knowledge of the
Responsible Officers of the Credit Parties, no condemnation or condemnation
proceeding has been instituted and remained undismissed for a period in excess
of ninety (90) consecutive days, in each case, with respect to a material
portion of any Real Property Asset listed as a Borrowing Base Property on Part I
of Schedule 5.12. To the knowledge of the Responsible Officers of the Credit
Parties, no material casualty event has occurred with respect to the
improvements located on any Real Property Asset listed as a Borrowing Base
Property on Part I of Schedule 5.12 which has not been (or, if applicable) will
not be able to be) fully remediated with available insurance proceeds. 5.13
Facility Leases; Additional Contractual Obligations. Schedule 5.13 (as updated
pursuant to the terms hereof through the delivery of a Compliance Certificate)
is a true, correct and complete listing of all Facility Leases as of the Closing
Date (other than those set forth on Parts I or II of Schedule 5.12). No event of
default, or event or condition which with the giving of notice, the lapse of
time, a determination of materiality, the satisfaction of any other condition or
any combination of the foregoing, would constitute such an event of default,
exists with respect to any such Facility Lease. No Facility Lease applicable to
any such Borrowing Base Asset has been terminated without the prior written
consent of the Required Lenders (which consent shall not be unreasonably
withheld or relayed). Except as set forth on Schedule 5.13, neither the Borrower
nor any Borrowing Base Guarantor is a party to any contract or agreement that is
subject to the Federal Assignment of Claims Act, as amended (31 U.S.C. Section
3727) or any similar state or local law. 5.14 [Reserved]. 5.15 Solvency.
Immediately before and immediately after giving effect to this Agreement, (a)
the Borrower is Solvent and (b) the Consolidated Parties are Solvent on a
consolidated basis. 5.16 Taxes. Each of the Consolidated Parties have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties
(including all Real Property Assets), income or assets prior to delinquency,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Credit
Party that would, if made, have a Material Adverse Effect. Other than the tax
allocation agreement executed in connection with the Separation, no Credit Party
is party to any tax sharing agreement.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement084.jpg]
CHAR1\1316557v10 78 5.17 Insurance. The Real Property Assets of each of the
Consolidated Parties are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower (except with respect to Real Property
Assets that do not constitute Borrowing Base Assets), in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Consolidated Party operates. The insurance coverage with respect
to the Borrowing Base Assets is described on Schedule 5.17. 5.18 No Default. (a)
No Consolidated Party is in default after all applicable notice and cure periods
under or with respect to any Contractual Obligation that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect. (b) No
Default has occurred and is continuing. 5.19 [Reserved]. 5.20 Disclosure. Each
Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Credit Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. 5.21 Governmental Authorization; Other Consents. Except for the filings,
recordings and other actions necessary to create and perfect the Liens and
security interests contemplated hereunder and under the other Credit Documents,
no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Credit Party of this Credit Agreement or any other
Credit Document.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement085.jpg]
CHAR1\1316557v10 79 5.22 Anti-Terrorism Laws. Neither any Credit Party nor any
of its Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act of the United States of America
(50 U.S.C. App. §§ 1 et seq.) (the “Trading with the Enemy Act”), as amended.
Neither any Credit Party nor any of its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. Set forth on Schedule 5.22 is the exact legal
name of each Credit Party, the state of incorporation or organization, the chief
executive office, the principal place of business, the jurisdictions in which
the Credit Parties are qualified to do business, the federal tax identification
number and organization identification number of each of the Credit Parties as
of the Closing Date. 5.23 Collateral Documents. The Collateral Documents create
valid security interests in, and Liens on, the Collateral purported to be
covered thereby, which security interests and Liens are currently perfected
security interests and Liens, prior to all other Liens other than Permitted
Liens described in clauses (a) though (j) of Section 7.01. 5.24 REIT Status. The
REIT Guarantor is taxed as a “real estate investment trust” within the meaning
of Sections 856 through 860 of the Internal Revenue Code and each of the Credit
Parties are Qualified REIT Subsidiaries. ARTICLE VI AFFIRMATIVE COVENANTS The
Credit Parties hereby covenant and agree that until the Obligations, together
with interest, fees and other obligations hereunder, have been paid in full and
the Revolving Commitments hereunder shall have terminated: 6.01 Financial
Statements. The Borrower shall deliver to the Administrative Agent (and the
Administrative Agent shall disseminate such information pursuant to the terms of
Section 6.02 hereof), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders: (a) as soon as available, but in
any event within ninety (90) days (or within five (5) days of such other time
period required by the SEC) after the end of each fiscal year of the REIT
Guarantor, a consolidated balance sheet of the Consolidated Parties as at the
end of such fiscal year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for



--------------------------------------------------------------------------------



 
[sabra2013creditagreement086.jpg]
CHAR1\1316557v10 80 such fiscal year (setting forth in each case in comparative
form the figures for the previous fiscal year), all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by (i) a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) an attestation report of such Registered Public Accounting
Firm as to the Credit Party’s internal controls pursuant to Section 404 of
Sarbanes-Oxley expressing a conclusion to which the Required Lenders do not
object; and (b) as soon as available, but in any event within forty-five (45)
days (or within five (5) days of such other time period required by the SEC)
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the REIT Guarantor, a consolidated balance sheet of the Consolidated Parties
as at the end of such fiscal quarter, and the related consolidated statements of
earnings, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the REIT Guarantor’s fiscal year then ended, setting forth in
each case, in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
REIT Guarantor as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Consolidated Parties in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; provided, that the Administrative Agent hereby agrees that
a Form 10-Q of the REIT Guarantor in form similar to that delivered to the SEC
shall satisfy the requirements of this Section 6.01(b). 6.02 Certificates; Other
Information. The Borrower shall deliver to the Administrative Agent (and the
Administrative Agent shall disseminate such information pursuant to the terms of
this Section 6.02), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders: (a) concurrently with the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower or the REIT Guarantor; (b) within forty-five (45) days after the end of
each fiscal quarter, a Borrowing Base Certificate calculated as of the end of
the immediately prior fiscal quarter, duly completed and executed by a
Responsible Officer of the Borrower or the REIT Guarantor; provided, however,
the Borrower may, at its option, provide an updated Borrowing Base Certificate
more frequently than quarterly; (c) within forty-five (45) days following the
date on which such statements and calculations are due to the respective Credit
Parties from the respective Tenants, quarterly operating statements (in a form
prepared by the Borrower or such respective Credit Party and consistent with the
form provided previously by the Borrower or such other Credit Parties to the



--------------------------------------------------------------------------------



 
[sabra2013creditagreement087.jpg]
CHAR1\1316557v10 81 Administrative Agent in connection with the Existing Credit
Agreement) and Occupancy Rate calculations concerning each of the then-existing
Borrowing Base Assets; (d) within thirty (30) days after the end of each fiscal
year of the REIT Guarantor, beginning with the fiscal year ending December 31,
2013, an annual operating forecast of the REIT Guarantor containing, among other
things, pro forma financial statements for the then current fiscal year; (e)
promptly after any request by the Administrative Agent, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors by the independent accountants of the REIT Guarantor (or the audit
committee of the board of directors of the REIT Guarantor) in respect of the
REIT Guarantor (and, to the extent any such reports, letters or recommendations
are prepared separately for any other Credit Party, such Credit Party) by
independent accountants in connection with the accounts or books of the REIT
Guarantor (or such Credit Party) or any audit of the REIT Guarantor (or such
Credit Party); (f) promptly after the same are available, (i) copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the REIT Guarantor, and copies of all annual,
regular, periodic and special reports and registration statements which the REIT
Guarantor may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934 or to a holder of any Indebtedness owed
by the REIT Guarantor in its capacity as such holder and not otherwise required
to be delivered to the Administrative Agent pursuant hereto and (ii) upon the
request of the Administrative Agent, all reports and written information to and
from the United States Environmental Protection Agency, or any state or local
agency responsible for environmental matters, the United States Occupational
Health and Safety Administration, or any state or local agency responsible for
health and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters; (g) promptly upon receipt thereof, a
copy of any other report or “management letter” submitted by independent
accountants to the REIT Guarantor or any Credit Party in connection with any
annual, interim or special audit of the books of the REIT Guarantor (or any such
Credit Party(ies)); (h) promptly upon any Responsible Officer of any Credit
Party becoming aware thereof, notice of (i) any matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect and (ii) any
other Default or Event of Default; and (i) promptly, such additional information
regarding the business, financial or corporate affairs of the Credit Parties, or
compliance with the terms of the Credit Documents, as the Administrative Agent
or any Lender (through the Administrative Agent) may from time to time
reasonably request. Documents required to be delivered pursuant to Section
6.01(a) or (b) or Section 6.02(b), (c), (d), (e) or (f)(i) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Credit Parties post such documents, or provides a link



--------------------------------------------------------------------------------



 
[sabra2013creditagreement088.jpg]
CHAR1\1316557v10 82 thereto on the REIT Guarantor’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Credit Parties’ behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Credit Parties with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents. The Credit Parties hereby acknowledge that (x) the
Administrative Agent will promptly make available to the Lenders materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (y) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Credit Parties or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Person’s securities. Each of the Credit Parties hereby agrees that (ww) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof (xx) by
marking Borrower Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Credit Parties or their securities for purposes of United States federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (yy) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Investor;” and
(zz) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
Credit Parties shall be under no obligation to mark any Borrower Materials
“PUBLIC”. 6.03 Preservation of Existence and Franchises. Each Credit Party will,
and will cause each of its Subsidiaries to, do all things necessary to (a)
preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.06; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and



--------------------------------------------------------------------------------



 
[sabra2013creditagreement089.jpg]
CHAR1\1316557v10 83 franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect. 6.04 Books and Records. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Person except, with respect to the Subsidiary
Guarantors (other than any Borrowing Base Guarantor) only, to the extent that
such failure could not reasonably be expected to have a Material Adverse Effect.
6.05 Compliance with Law. Each Credit Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all Laws and all orders, writs,
injunctions and decrees (including, without limitation, building and zoning laws
and all Healthcare Laws) applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect; provided that to the
extent a Credit Party or Subsidiary is unable to comply with the provisions of
this Section 6.05 due to a Tenant’s act or omission such violation shall not
constitute a Default or Event of Default, provided, that if such violation
involves a Borrowing Base Asset, the Borrower delivers a new Borrowing Base
Certificate removing the applicable Borrowing Base Asset within ten (10)
Business Days of a Responsible Officer of the Borrower becoming aware of such
violation and make a prepayment to the extent required by Section 2.06(b). 6.06
Payment of Obligations. Each Credit Party will, and will cause each of its
Subsidiaries to, pay and discharge (or cause to be paid or discharged) (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Person and (b) all lawful claims which,
if unpaid, would by law become a Lien (other than a Permitted Lien) upon its
property, subject to rights of contest as set forth in Section 7.01; provided
that to the extent a Credit Party or Subsidiary is unable to comply with the
provisions of this Section 6.06 due to a Tenant’s act or omission such violation
shall not constitute a Default or Event of Default, provided that if such
violation involves a Borrowing Base Asset, the Borrower delivers a new Borrowing
Base Certificate removing the applicable Borrowing Base Asset within ten (10)
Business Days of a Responsible Officer of the Borrower becoming aware of such
violation and make a prepayment to the extent required by Section 2.06(b).



--------------------------------------------------------------------------------



 
[sabra2013creditagreement090.jpg]
CHAR1\1316557v10 84 6.07 Insurance. The Credit Parties shall, and shall cause
its Subsidiaries to, maintain or cause to be maintained, with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons except, with respect to the Subsidiary Guarantors (other than any
Borrowing Base Guarantor) only, any failure to so maintain could not reasonably
be expected to have a Material Adverse Effect. 6.08 Maintenance of Property.
Each Credit Party shall, and shall cause each of its Subsidiaries to, (a)
protect and preserve, or cause to be protected and preserved all Borrowing Base
Assets and maintain, or cause to be maintained, in good repair, working order
and condition all Borrowing Base Assets, ordinary wear and tear excepted, in
accordance with applicable Facility Leases and (b) from time to time make, or
cause to be made, all needed and appropriate repairs, renewals, replacements and
additions to such Borrowing Base Assets, so that the business carried on in
connection therewith may be properly and advantageously conducted at all times
in accordance with applicable Facility Leases; provided that to the extent a
Credit Party or any Subsidiary is unable to comply with the provisions of this
Section 6.08 due to a Tenant’s act or omission such violation shall not
constitute a Default or Event of Default so long as the Borrower delivers a new
Borrowing Base Certificate removing any applicable Borrowing Base Asset within
ten (10) Business Days of a Responsible Officer of the Borrower becoming aware
of such violation and make a prepayment to the extent required by Section
2.06(b).. 6.09 Visits and Inspections. Each Credit Party shall, and shall cause
each of its Subsidiaries to (subject to applicable Facility Leases), permit
representatives and independent contractors of the Administrative Agent and each
Lender to: (a) visit and inspect all Real Property Assets to the extent any such
right to visit or inspect is within the control of such Person; (b) inspect and
make extracts from their respective books and records, including but not limited
to management letters prepared by independent accountants; and (c) discuss with
its principal officers, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance. If requested by the Administrative Agent, the applicable Credit
Party shall execute an authorization letter addressed to its accountants
authorizing the Administrative Agent or any Lender to discuss the financial
affairs of such Credit Party with its accountants. 6.10 Use of Proceeds. The
Borrower shall use the proceeds of any Extension of Credit for general corporate
purposes not in contravention of any Law or of any Credit Document, including,
but not limited to the acquisition of Healthcare Facilities or companies owning
Healthcare Facilities, funding working capital, dividends and capital
expenditures (it being understood and agreed that the Borrower shall not use
such proceeds, whether directly or indirectly, and whether immediately,



--------------------------------------------------------------------------------



 
[sabra2013creditagreement091.jpg]
CHAR1\1316557v10 85 incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose). 6.11 Financial Covenants.
(a) Consolidated Leverage Ratio. The Credit Parties shall cause the Consolidated
Leverage Ratio, as of the end of each fiscal quarter, to be equal to or less
than 5.50 to 1.00. (b) Consolidated Fixed Charge Coverage Ratio. The Credit
Parties shall cause the Consolidated Fixed Charge Coverage Ratio, as of the end
of each fiscal quarter, to be equal to or greater than 1.75 to 1.00. (c)
Consolidated Tangible Net Worth. The Credit Parties shall cause the Consolidated
Tangible Net Worth as of the end of each fiscal quarter to be equal to or
greater than the sum of (i) an amount equal to $452,672,800 plus (ii) an amount
equal to 75% of the net cash proceeds received by the Consolidated Parties from
Equity Transactions during the period following the Closing Date and ending as
of the last day of the fiscal quarter for which such calculation is being
performed. (d) Distribution Limitation. The Credit Parties shall cause the
aggregate cash distributions to the REIT Guarantor’s shareholders made by the
REIT Guarantor during the four (4) fiscal quarter period ending as of the end of
each fiscal quarter to be equal to or less than ninety-five percent (95%) of the
aggregate cumulative Funds From Operations accrued during such four (4) fiscal
quarter period (or such greater amount as is required for the REIT Guarantor to
maintain REIT status) (it being understood that, notwithstanding anything to the
contrary contained in this Section 6.11(d), the REIT Guarantor may (i)
distribute to the REIT Guarantor’s shareholders any and all cash proceeds
received by the REIT Guarantor in connection with any issuance or sale of shares
of its Capital Stock (regardless of when issued or sold) and (ii) make unlimited
distributions to the REIT Guarantor’s shareholders payable solely in the form of
common stock of the REIT Guarantor). (e) Investments of REIT Guarantor and its
Subsidiaries. The REIT Guarantor shall cause the sum of (a) the aggregate book
value (on a GAAP basis) of Investments by the REIT Guarantor and its
Subsidiaries in land (exclusive of any land which is included in a Facility
Lease), development, unconsolidated joint ventures, mortgage loans or loans to
tenants or operators (each a “Non-Core Investment”) minus (b) the aggregate
amount of Indebtedness secured by such Non-Core Investment (including, in any
event, a pro rata share of the foregoing attributable to interests in joint
ventures) to at all times be less than an amount equal to 12.5% of Consolidated
Total Assets. (f) Maximum Secured Debt Ratio. The Credit Parties shall cause the
ratio of Consolidated Secured Funded Debt (excluding the Indebtedness under the
Credit Documents) to Consolidated Total Assets as of the end of each fiscal
quarter to be less than 30%.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement092.jpg]
CHAR1\1316557v10 86 (g) Maximum Secured Recourse Debt Ratio. The Credit Parties
shall cause the ratio of Consolidated Secured Recourse Funded Debt (excluding
the Indebtedness under the Credit Documents) to Consolidated Total Assets as of
the end of each fiscal quarter to be less than 10%. 6.12 Environmental Matters.
(a) Each of the Credit Parties shall, and shall cause each of its Subsidiaries
to, comply or shall cause Tenant to comply with all Environmental Laws in
respect of its Real Property Assets. The Credit Parties shall, and shall cause
each of their Subsidiaries to, promptly take all actions necessary to prevent
the imposition of any Liens on any of its Real Property Assets arising out of or
related to any Environmental Laws. Notwithstanding the foregoing, the Credit
Parties shall not be required to comply with the foregoing requirements in
instances in which (i) the requirement of any applicable Environmental Law is
being contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; provided that, to the extent a Credit Party or
Subsidiary is unable to comply with the provisions of this Section 6.12 due to a
Tenant’s act or omission, such violation shall not constitute a Default or Event
of Default, provided that if such violation involves a Borrowing Base Asset, the
Borrower delivers a new Borrowing Base Certificate removing the applicable
Borrowing Base Asset within ten (10) Business Days of a Responsible Officer of
the Borrower becoming aware of such violation. (b) In respect of any Real
Property Asset, if any Credit Party or any Subsidiary of a Credit Party shall
(i) receive notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (ii) receive notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against any Credit Party or Subsidiary alleging violations of any
Environmental Law or requiring any such Person to take any action in connection
with the release of any Hazardous Substance or (iii) receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for costs associated with a response to or cleanup of a
release of a Hazardous Substance or any damages caused thereby, the applicable
Person shall provide the Administrative Agent with a copy of such notice within
ten (10) days after the receipt thereof by such Person. 6.13 REIT Status. The
REIT Guarantor will, and will cause each of its Subsidiaries to, operate its
business at all times so as to satisfy all requirements necessary to qualify and
maintain the REIT Guarantor’s qualification as a real estate investment trust
under Sections 856 through 860 of the Internal Revenue Code. The REIT Guarantor
will maintain adequate records so as to comply with all record-keeping
requirements relating to its qualification as a real estate investment trust as
required by the Internal Revenue Code and applicable regulations of the
Department of the Treasury promulgated thereunder and will properly prepare and
timely file (taking into account any valid extensions) with the Internal Revenue
Service all returns and reports required thereby.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement093.jpg]
CHAR1\1316557v10 87 6.14 Joinder as Guarantor. (a) As a condition to the
inclusion of any Borrowing Base Asset in the Borrowing Base Amount, the Credit
Parties shall (i) cause the Person that owns such Real Property Assets to become
a Borrowing Base Guarantor hereunder through the execution and delivery to the
Administrative Agent of a Subsidiary Guarantor Joinder Agreement on or before
the earlier of (A) the date on which a Real Property Asset owned by such
Subsidiary is included in any calculation (pro forma or otherwise) of the
Borrowing Base Amount and (B) the deadline for the delivery of the next
Compliance Certificate pursuant to Section 6.02(a)), and (ii) cause such
Subsidiary to deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including, without
limitation, certified resolutions and other organizational and authorizing
documents of such Subsidiary, favorable opinions of counsel to such Subsidiary
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to above), all in form, content
and scope reasonably satisfactory to the Administrative Agent. Notwithstanding
the foregoing, no such Subsidiary may become a Borrowing Base Guarantor in
accordance with the terms of this clause (a) unless and until the Lenders have
received from the Borrower any such documentation and other information
requested by the Administrative Agent or any Lender pursuant to Section 10.19.
(b) Upon the acquisition, incorporation or other creation of any other direct or
indirect Subsidiary of the REIT Guarantor (other than (i) a Borrowing Base
Guarantor, which shall be governed pursuant to clause (a) above, (ii) an
Unrestricted Subsidiary, (iii) a Subsidiary that is not, as of the Closing Date,
a Guarantor hereunder and (iv) a Subsidiary that is not required, by the
provisions of this Agreement (including Section 11.08), to be a Guarantor
hereunder), the Credit Parties shall (i) cause such Subsidiary to become a
Subsidiary Guarantor hereunder through the execution and delivery to the
Administrative Agent of a Subsidiary Guarantor Joinder Agreement within thirty
(30) days of the acquisition, incorporation or creation of such Subsidiary, and
(ii) cause such Subsidiary to deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other organizational
and authorizing documents of such Subsidiary. (c) The Borrower shall at all
times subject all Capital Stock of each Borrowing Base Guarantor owned directly
or indirectly by the Borrower, and all Capital Stock of each Subsidiary of the
Borrower which is an intermediate owner of the Capital Stock of a Borrowing Base
Guarantor, to first priority perfected Liens (subject in any case to Permitted
Liens described in clauses (a) through (j) of Section 7.01) in favor of the
Administrative Agent to secure the Obligations pursuant to the terms and
conditions of the Credit Documents and such other additional security documents
as the Administrative Agent shall reasonably request, and deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, all in form, content and scope reasonably satisfactory to
the Administrative Agent. In furtherance of the Borrower’s obligations under
this Section 6.14, the Borrower hereby agrees that it shall, from time to time,
at its own expense, promptly execute, deliver, file and/or record all further
instruments and documents, and take all further action, that may be necessary,
or that the Administrative Agent may reasonably request, in order to (a)
properly



--------------------------------------------------------------------------------



 
[sabra2013creditagreement094.jpg]
CHAR1\1316557v10 88 evidence the Borrower’s Obligations hereunder or under any
Credit Document or (b) perfect, continue and protect the Liens and security
interests granted or purported to be granted by any Collateral Documents and to
enable the Administrative Agent to exercise and enforce its rights and remedies
hereunder and under any other Credit Document with respect to any Collateral.
The Borrower shall promptly deliver to the Administrative Agent a copy of each
such instrument and evidence of its proper filing or recording, as necessary
6.15 Further Assurances. Each Credit Party shall, promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Credit
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re- register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Credit Documents,
(ii) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Administrative Agent the rights granted or now or
hereafter intended to be granted to the Administrative Agent under any Credit
Document or under any other instrument executed in connection with any Credit
Document to which any Credit Party is or is to be a party. 6.16 Compliance With
Facility Leases. Each Credit Party shall, and shall cause each of its
Subsidiaries to, perform and observe all the terms and provisions of each
Facility Lease to be performed or observed by it, maintain each such Facility
Lease in full force and effect, use its commercially reasonable efforts to
enforce, in all respects, each such Facility Lease in accordance with its terms,
other than, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that, to the extent a
Credit Party or Subsidiary is unable to comply with the provisions of this
Section 6.16 due to a Tenant’s act or omission, such violation shall not
constitute a Default or Event of Default, provided that if such violation
involves a Borrowing Base Asset, the Borrower delivers a new Borrowing Base
Certificate removing the applicable Borrowing Base Asset within ten (10)
Business Days of a Responsible Officer of the Borrower becoming aware of such
violation and make a prepayment to the extent required by Section 2.06(b). 6.17
[Reserved]. 6.18 Borrowing Base Certificates; Facility Leases. A Responsible
Officer of the Borrower or the REIT Guarantor shall deliver an updated Borrowing
Base Certificate upon (i) any amendment to any Facility Lease applicable to a
Borrowing Base Asset to the extent permitted by Section 7.11 hereof and (ii) any
material casualty or condemnation event, in either case, to the extent that such
amendment or casualty



--------------------------------------------------------------------------------



 
[sabra2013creditagreement095.jpg]
CHAR1\1316557v10 89 event or condemnation event has had, or could reasonably be
expected to have, an effect (other than a de minimus effect) on the then
applicable Borrowing Base Amount or eligibility of a Real Property Asset as a
Borrowing Base Asset. ARTICLE VII NEGATIVE COVENANTS The Credit Parties hereby
covenant and agree that until the Obligations, together with interest, fees and
other obligations hereunder, have been paid in full and the Revolving
Commitments hereunder shall have terminated: 7.01 Liens. No Credit Party shall,
nor shall they permit any Subsidiary to, at any time, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, or sign or file or suffer to exist under the
Uniform Commercial Code of any jurisdiction a financing statement that names any
such Person as debtor, or assign any accounts or other right to receive income,
other than the following (collectively, “Permitted Liens”): (a) Liens in favor
of the Administrative Agent for the benefit of the Lenders (it being understood
and agreed that other than pursuant to Section 6.14(c) hereof, the REIT
Guarantor shall not create any Lien upon the Capital Stock of the Borrower and
the Borrower shall not create any Lien upon the Capital Stock of the Credit
Parties); (b) Liens, if any, in favor of the L/C Issuer and/or Swing Line Lender
to cash collateralize or otherwise secure the obligations of a Defaulting Lender
or an Impacted Lender to fund risk participations hereunder; (c) Liens in
existence as of the Closing Date as set forth on Schedule 7.01; (d) Liens
securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA), in each case, which are not yet delinquent (other than
those which are being contested in good faith and for which adequate reserves
have been established in accordance with GAAP); (e) Liens evidencing the claims
of materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals, in each case, incurred in the ordinary course of
business and which are not at the time required to be paid or discharged (other
than those which are being contested in good faith and for which a bond or other
assurance has been posted as required by applicable Law);



--------------------------------------------------------------------------------



 
[sabra2013creditagreement096.jpg]
CHAR1\1316557v10 90 (f) Liens consisting of deposits or pledges made, in the
ordinary course of business, in connection with, or to secure payment of,
obligations under workmen’s compensation, unemployment insurance or similar
applicable Laws; (g) zoning restrictions, easements, rights-of-way, covenants,
reservations and other rights, restrictions or encumbrances on the use of Real
Property Assets, which do not materially detract from the value of such property
or materially impair the use thereof for the business of such Person; (h) Liens
arising pursuant to Facility Leases; (i) any interest of title of a lessor
under, and Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement; (j) liens arising pursuant to leases or subleases
of immaterial portions of any Real Property Asset owned by any of the Credit
Parties granted to others not interfering in any material respect with such Real
Property Asset or the business of the applicable Borrower; and (k) other Liens
incurred in connection with Consolidated Funded Debt as long as after giving
effect thereto, the Credit Parties are in compliance with the financial
covenants in Section 6.11, on a pro forma basis as if such Lien had been
incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 (or if such
Lien exists as of the Closing Date, as of June 30, 2013); provided, that the
Credit Parties may not grant a mortgage, deed of trust, lien, pledge,
encumbrance or other security interest, in each case, to secure Funded Debt with
respect to any Borrowing Base Asset except in favor the Administrative Agent for
the benefit of the Lenders. 7.02 Indebtedness. No Credit Party shall, nor shall
they permit any Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Indebtedness, except: (a) Indebtedness under the Credit
Documents; (b) Indebtedness set forth in Schedule 7.02 (and renewals,
refinancings and extensions thereof); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and capitalized interest or reserves relating thereto and
(ii) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less



--------------------------------------------------------------------------------



 
[sabra2013creditagreement097.jpg]
CHAR1\1316557v10 91 favorable in any material respect to the applicable Credit
Party or Subsidiary or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
(c) unsecured intercompany Indebtedness permitted under Section 7.04; (d)
obligations (contingent or otherwise) of the Credit Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person (whether from floating to fixed rate interest or fixed to floating rate
interest), and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party; (e) Guarantees with respect to
Indebtedness permitted under clauses (a) through (d) of this Section 7.02; and
(f) other Indebtedness (including any portion of any renewal, financing, or
extension of Indebtedness set forth in Schedule 7.02 to the extent such portion
does not meet the criteria set for the in the proviso of clause (b) above) as
long as, after giving effect thereto, the Credit Parties are in compliance with
the financial covenants in Section 6.11, on a pro forma basis as if such
Indebtedness had been incurred as of the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to Section
6.01 (or if such Indebtedness exists as of the Closing Date, as of June 30,
2013). 7.03 Secured Indebtedness; Unencumbered Assets. (a) The covenant limiting
the ability of the REIT Guarantor and certain of its Subsidiaries to incur
secured indebtedness (and exceptions to such incurrence limitation) set forth in
Sections 4.08(b) and (d) of the Sabra Senior Notes Indenture (2010) and Sections
10.8(b) and (d) of the Sabra Senior Notes Indenture (2013), in each case, as in
effect on the Closing Date hereof, shall be incorporated herein by reference in
its entirety with the same effect as if set forth in full herein (with the
defined terms used therein, including defined terms used in other defined terms,
having the meanings assigned to them in the Sabra Senior Note Indenture (2010)
and the Sabra Senior Notes Indenture (2013), as applicable) (the “Incorporated
Secured Indebtedness Covenants”). The Borrower further covenants and agrees that
the Incorporated Secured Indebtedness Covenants shall be as binding on the
Borrower as if set forth fully herein, provided that (i) the Incorporated
Secured Indebtedness Covenants shall run in favor of the Lenders hereunder
(rather than the noteholders under the Sabra Senior Notes Indentures), (ii) in
the event of the amendment or modification of the covenant contained in Section
4.08(b) or (d) of the Sabra Senior Notes Indenture (2010) or the covenant in
Section 10.8(b) and (d) of the Sabra Senior Notes Indenture (2013), the
Incorporated Secured Indebtedness Covenants shall be as in effect immediately
prior to such amendment or modification, unless the Required Lenders



--------------------------------------------------------------------------------



 
[sabra2013creditagreement098.jpg]
CHAR1\1316557v10 92 consent to such amendment or modification of the terms
hereof, and (iii) in the event that the Sabra Senior Notes Indenture (2010) or
the Sabra Senior Notes Indenture (2013) shall be refinanced, repaid, terminated
or replaced by other senior notes, the Incorporated Secured Indebtedness
Covenants shall be as in effect immediately prior to such refinancing or
replacement. (b) The covenant requiring the REIT Guarantor and certain of its
Subsidiaries to maintain unencumbered assets set forth in Section 10.10 of the
Sabra Senior Notes Indenture (2013), as in effect on the Closing Date hereof,
shall be incorporated herein by reference in its entirety with the same effect
as if set forth in full herein (with the defined terms used therein, including
defined terms used in other defined terms, having the meanings assigned to them
in the Sabra Senior Notes Indenture (2013)) (the “Incorporated Unencumbered
Assets Covenant”). The Borrower further covenants and agrees that the
Incorporated Unencumbered Assets Covenant shall be as binding on the Borrower as
if set forth fully herein, provided that (i) the Incorporated Unencumbered
Assets Covenant shall run in favor of the Lenders hereunder (rather than the
noteholders under the Sabra Senior Notes Indentures (2013)), (ii) in the event
of the amendment or modification of the covenant contained in Section 10.10 of
the Sabra Senior Notes Indenture (2013), the Incorporated Unencumbered Assets
Covenant shall be as in effect immediately prior to such amendment or
modification, unless the Required Lenders consent to such amendment or
modification of the terms hereof, and (iii) in the event that the Sabra Senior
Notes Indenture (2013) shall be refinanced, repaid, terminated or replaced by
other senior notes, the Incorporated Unencumbered Assets Covenant shall be as in
effect immediately prior to such refinancing or replacement. 7.04 Investments.
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Investments, except: (a) Investments held in the form of
cash or Cash Equivalents; (b) Investments (i) by any Person in any Credit Party
and (ii) by any Subsidiary that is not a Credit Party in any other Subsidiary
that is not a Credit Party; (c) Investments existing as of the Closing Date and
set forth in Schedule 7.04; (d) Guarantees permitted by Section 7.02; (e)
acquisitions of personal property in the ordinary course of business to the
extent required to continue to operate a Credit Party’s Businesses in the manner
in which they are currently being operated; (f) payroll, travel and similar
advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses in accordance with GAAP;



--------------------------------------------------------------------------------



 
[sabra2013creditagreement099.jpg]
CHAR1\1316557v10 93 (g) Investments received in satisfaction of judgments or in
settlements of debt or compromises of obligations incurred in the ordinary
course of business; (h) any Investment consisting of prepaid expenses,
negotiable instruments held for collection and lease, endorsements for deposit
or collection in the ordinary course of business, utility or workers
compensation, performance and similar deposits entered into as a result of the
operations of the business in the ordinary course of business; (i) pledges or
deposits by a Person under workers compensation laws, unemployment insurance
laws or similar legislation, or deposits in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, in each case incurred in the ordinary course of
business; and (j) Investments in or related to Healthcare Facilities and
Investments as described in Section 6.10; provided, however, that after giving
effect to any such Investments, the Credit Parties are in compliance with the
financial covenant in Section 6.11(e). 7.05 [Reserved]. 7.06 Fundamental
Changes. No Credit Party shall, nor shall they permit any Subsidiary to, merge,
dissolve, liquidate, consolidate with or into another Person; except that so
long as no Default or Event of Default exists or would result therefrom, (a) the
Borrower may merge or consolidated with any of its Subsidiaries provided that
the Borrower is the continuing or surviving Person, (b) any Borrowing Base
Guarantor may merge or consolidate with any other Borrowing Base Guarantor, (c)
any Consolidated Party (including any Unrestricted Subsidiary) which is not a
Credit Party may be merged or consolidated with or into any Credit Party
provided that either such Credit Party shall be the continuing or surviving
corporation or the continuing or surviving corporation shall become a Credit
Party as herein provided, (d) any Subsidiary Guarantor (other than a Borrowing
Base Guarantor) may be merged or consolidated with or into any other Subsidiary
Guarantor and (e) any Subsidiary Guarantor (other than any Borrowing Base
Guarantor) may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect. 7.07 Dispositions. No
Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, except: (a) Dispositions of obsolete or worn out Property, whether
now owned or hereafter acquired, in the ordinary course of business; (b)
Dispositions of inventory in the ordinary course of business;



--------------------------------------------------------------------------------



 
[sabra2013creditagreement100.jpg]
CHAR1\1316557v10 94 (c) Dispositions of equipment or Property to the extent that
(i) such Property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement Property; provided,
that if the Property disposed of is a Borrowing Base Asset it is removed from
the calculation of the Borrowing Base Amount. (d) Dispositions of Property by
any Subsidiary to a Credit Party or to a Wholly Owned Subsidiary; provided, that
if the transferor of such property is a Credit Party, the transferee thereof
must be a Credit Party; (e) Dispositions permitted by Section 7.04; (f) real
estate leases entered into in the ordinary course of business; and (g)
Dispositions by the Consolidated Parties not otherwise permitted under this
Section 7.07; provided, that (i) at the time of such Disposition, no Default or
Event of Default exists and is continuing (that would not be cured by such
Disposition) or would result from such Disposition and (ii) after giving effect
thereto, the Credit Parties are in compliance with the financial covenants in
Section 6.11, on a pro forma basis as if such Disposition had been incurred as
of the last day of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01. Notwithstanding anything above,
any Disposition pursuant to clauses (a) through (g) shall be for fair market
value. 7.08 Business Activities. No Credit Party shall, nor shall they permit
any Subsidiary to, engage, directly or indirectly, in any business activities
other than owning, developing, managing and providing secured financing for real
and personal property and similar interests in leasehold properties which are
owned by or net leased to healthcare operators for use as Healthcare Facilities;
provided, however, that the foregoing restriction shall not be deemed to
prohibit any taxable REIT subsidiary of the Borrower or the REIT Guarantor from
operating any Real Property Asset. 7.09 Transactions with Affiliates and
Insiders. Except as permitted pursuant to Section 7.04(b)(ii) hereof, no Credit
Party shall, nor shall they permit any Subsidiary to, at any time, enter into
any transaction of any kind with any Affiliate of the Borrower, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Person as would be obtainable by such Person
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement101.jpg]
CHAR1\1316557v10 95 7.10 Organization Documents; Fiscal Year. No Credit Party
shall, nor shall it permit any Subsidiary to, (a) amend, modify or change, in
any manner materially adverse to the interests of the Lenders, its organization
documents or (b) change its fiscal year. 7.11 Modifications to Facility Leases.
The Borrowing Base Guarantors shall not, without the prior written consent of
the Required Lenders enter into any material amendment or modification or cancel
or terminate any Facility Lease prior to its stated maturity. Notwithstanding
the foregoing, the Borrowing Base Guarantors may amend or modify or permit the
amendment or modification of any Facility Lease without the Required Lenders’
prior written consent, except to the extent such amendment or modification: (i)
decreases the rent or any other monetary obligations under any Facility Lease
(except as set forth in the proviso to this sentence); (ii) shortens the term of
any Facility Lease; (iii) releases or limits the liability of any guarantor
under any Facility Lease; (iv) releases any security deposits or letters of
credit or any other security or collateral under any Facility Lease; (v)
consents to the assignment, delegation or other transfer of rights and
obligations under any Facility Lease; or (vi) makes any other material change to
the terms and conditions of any Facility Lease or increases in any material
respect the obligations or liabilities of the applicable Borrowing Base
Guarantor thereunder; provided, however, that to the extent such amendment,
modification or restructuring of a Facility Lease involves the replacement of a
Tenant, (A) the Borrower shall have delivered to the Lenders and the
Administrative Agent the (1) identity of such proposed new tenant (the “New
Tenant”), (2) the proposed lease with such New Tenant (the “New Lease”) and (3)
such other information as reasonably requested and (B) provided that (1) such
New Tenant is an Eligible Tenant, (2) the New Lease provides for rent payments
in each year which are at least eighty percent (80%) of the rent payments in
each year due under the lease being amended, modified or replaced (the “Existing
Facility Lease”) and (3) the New Lease is otherwise substantially similar in all
material respects to the Existing Facility Lease, then within fifteen (15)
Business Days after receiving the foregoing information from the Borrower, if
the Required Lenders have not either approved or disapproved such proposal, the
Required Lenders shall be deemed to have approved such proposal. 7.12 Ownership
of Subsidiaries. Notwithstanding any other provisions of this Credit Agreement
to the contrary, (a) no Borrowing Base Guarantor shall own any Capital Stock of
any other entity; (b) no Person other than the REIT Guarantor shall own the
Capital Stock of the Borrower; (c) no Person other than the Borrower shall own
any Capital Stock of any Borrowing Base Guarantor; (d) the Borrower shall not
permit, create, incur, assume or suffer to exist any Lien on any Capital Stock
of any Borrowing Base Guarantor; and (e) the Borrower shall not permit, create,
incur, assume or suffer to exist any Lien on its Capital Stock owned by the REIT
Guarantor.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement102.jpg]
CHAR1\1316557v10 96 7.13 No Further Negative Pledges. No Borrowing Base
Guarantor will enter into, assume or become subject to any Negative Pledges or
agreement prohibiting or otherwise restricting the existence of any Lien upon
any of its Property in favor of the Administrative Agent (for the benefit of the
Lenders) for the purpose of securing the Obligations, whether now owned or
hereafter acquired, or requiring the grant of any security for any obligation if
such Property is given as security for the Obligations, except (a) in connection
with any Permitted Lien described in clauses (a) through (j) in Section 7.01 or
any document or instrument governing any Permitted Lien described in clauses (a)
through (j) in Section 7.01, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien, (b)
pursuant to customary restrictions and conditions contained in any agreement
relating to the sale of any Property permitted under Section 7.07, pending the
consummation of such sale and (c) restrictions arising in connection with the
Sabra Senior Notes. 7.14 Limitation on Restricted Actions. No Borrowing Base
Guarantor will, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Person to (a) pay dividends or make any other distributions to the REIT
Guarantor on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Credit Party, (c) make loans or advances to any Credit
Party, (d) sell, lease or transfer any of its properties or assets to any Credit
Party, or (e) pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Credit
Agreement and the other Credit Documents, (ii) applicable Law, (iii) any Lien or
any documentation or instrument governing any Lien permitted under Section 7.01
provided that any such restriction contained therein relates only to the asset
or assets subject to such Lien, (v) customary restrictions and conditions
contained in any agreement relating to the sale of any Borrowing Base Assets
permitted under Section 7.07, pending the consummation of such sale, or (vi) the
Sabra Senior Note Indentures. 7.15 Accounting Changes. No Credit Party will, nor
will they permit any Subsidiary to, make any change in (a) accounting policies
or reporting practices, except as required by GAAP, or (b) fiscal year. 7.16
Sanctions. The Borrower will not permit any Loan or the proceeds of any Loan,
directly or indirectly, (a) to be lent, contributed or otherwise made available
to fund any activity or business in any Designated Jurisdiction; (b) to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions; or (c) in any
other manner that will result in any violation by any Person (including any
Lender, Arranger, Administrative Agent, L/C Issuer or Swing Line Lender) of any
Sanctions.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement103.jpg]
CHAR1\1316557v10 97 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of
Default. Any of the following shall constitute an Event of Default: (a)
Non-Payment. The Borrower or any other Credit Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, (ii) within three (3) Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) Business Days after the earlier of (A) a Responsible
Officer of any Credit Party becoming aware that the same has not been paid when
due or (B) written notice from the Administrative Agent to the Borrower, any
other amount payable herein or under any other Credit Document becomes due; or
(b) Specific Covenants. The Borrower (or Credit Parties, as applicable) fail to
perform or observe any term, covenant or agreement contained in any of Sections
6.03, 6.06, 6.10, 6.11, 6.13, 6.14, or 6.18 or Article VII; or (c) Other
Defaults. (i) The Borrower (or Credit Parties, as applicable) fail to perform or
observe any term, covenant or agreement contained in any of Sections 6.01 or
6.02 and such failure continues for five (5) days or (ii) any Credit Party fails
to perform or observe any other covenant or agreement (not specified in
subsection (a), (b) or (c)(i) above) contained in any Credit Document on its
part to be performed or observed and such failure continues for thirty (30) days
after the earlier of (i) a Responsible Officer of the REIT Guarantor or any
Credit Party becoming aware of such default or (ii) written notice thereof by
the Administrative Agent to the Borrower (or, if such failure cannot be
reasonably cured within such period, sixty (60) days, so long as the applicable
Credit Party has diligently commenced such cure and is diligently pursuing
completion thereof); or (d) Representations and Warranties. Any representation,
warranty, certification or statement of fact made or deemed made by the Credit
Parties and contained in this Credit Agreement, in any other Credit Document, or
in any document delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect when made or deemed made, provided to the
extent any representation or warranty is qualified by a materiality standard,
such representation or warranty shall fail to be accurate in all respects; or
(e) Cross-Default. (i) there occurs any event of default (after the expiration
of any applicable notice and/or cure period) under any of the Sabra Senior Notes
Indentures, (ii) any Credit Party or any Subsidiary (A) fails to perform or
observe (beyond the applicable notice and grace or cure period with respect
thereto, if any) any Contractual Obligation if such failure could reasonably be
expected to have a Material Adverse Effect, or (B) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise and beyond the applicable notice and grace or cure period
with respect thereto, if any)



--------------------------------------------------------------------------------



 
[sabra2013creditagreement104.jpg]
CHAR1\1316557v10 98 in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or otherwise fails to observe or perform any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded, in each case to the extent such Indebtedness or other obligation is in
an amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount; or (iii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Credit Party or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) after expiration of any applicable notice and grace or cure periods or
(B) any Termination Event (as so defined) under such Swap Contract as to which
any Credit Party or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Person as a result thereof
is greater than the Threshold Amount; or (f) Insolvency Proceedings, Etc. Any
Credit Party or any of its Subsidiaries institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
properties; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any Credit Party of Subsidiary or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding and, in any case with respect to the Subsidiary Guarantors
(other than any Borrowing Base Guarantor) only, such action could reasonably be
expected to have a Material Adverse Effect; or (g) Inability to Pay Debts;
Attachment. (i) Any Credit Party or any Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the properties of any Credit Party
or Subsidiary and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy and, in any case with respect to the Subsidiary
Guarantors (other than any Borrowing Base Guarantor) only, such action could
reasonably be expected to have a Material Adverse Effect; or (h) Judgments.
There is entered against any Credit Party or any Subsidiary (i) any one or more
final judgments or orders for the payment of money in an aggregate amount (as to



--------------------------------------------------------------------------------



 
[sabra2013creditagreement105.jpg]
CHAR1\1316557v10 99 all such judgments or orders) exceeding (A) with respect to
the Borrower, the Borrowing Base Guarantors and the REIT Guarantor, the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of the claim and does not dispute
coverage) and (B) with respect to the other Consolidated Parties, an amount that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or (i) ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Credit Party or any Subsidiary under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) any Credit Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable notice
and grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or (j) Invalidity of Credit Documents;
Guaranty. (i) Any Credit Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or as a result of
satisfaction in full of all the Obligations or as a result of the Administrative
Agent’s failure to record and/or file where and/or when appropriate any
Collateral Documents or any continuation statements, ceases to be in full force
and effect; or any Credit Party contests in any manner the validity or
enforceability of any Credit Document; or any Credit Party denies that it has
any or further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any Credit Document; (ii) except as the result of
or in connection with a dissolution, merger or disposition of a Subsidiary
Guarantor not prohibited by the terms of this Credit Agreement, the Guaranty
shall cease to be in full force and effect, or any Guarantor hereunder shall
deny or disaffirm such Guarantor’s obligations under such Guaranty, or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty; or (iii) any Lien shall fail to be a first priority, perfected Lien on
a material portion of the Collateral, taken as a whole; or (k) Change of
Control. There occurs any Change of Control. 8.02 Remedies Upon Event of
Default. If any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:



--------------------------------------------------------------------------------



 
[sabra2013creditagreement106.jpg]
CHAR1\1316557v10 100 (a) declare the commitment of each Lender to make Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated; (b) declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Credit Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; (c) require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to 105% of the then Outstanding Amount of all
L/C Obligations); and (d) exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under the Credit Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Credit Party under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. 8.03 Application of Funds. After the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to provide Cash Collateral as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (other than principal and interest but including
Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such; Second, to payment of that portion
of the Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including Attorney Costs and
amounts payable under Article III), ratably among the Lenders in proportion to
the amounts described in this clause Second payable to them; Third, to payment
of that portion of the Obligations constituting accrued and unpaid Letter of
Credit Fees and interest on the Loans and L/C Borrowings and fees, premiums and
scheduled periodic payments, and any interest accrued thereon, due under any
Secured Swap Contract, ratably among the Lenders (and, in the case of such
Secured Swap Contracts, Affiliates



--------------------------------------------------------------------------------



 
[sabra2013creditagreement107.jpg]
CHAR1\1316557v10 101 of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them; Fourth, to (a)
payment of that portion of the Obligations constituting unpaid principal of the
Loans and L/C Borrowings, (b) payment of breakage, termination or other
payments, and any interest accrued thereon, due under any Secured Swap Contract,
(c) payments of amounts due under any Secured Treasury Management Agreement and
(d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Secured Swap Contracts and Secured Treasury Management
Agreements, the holders of such Obligations) and the L/C Issuer in proportion to
the respective amounts described in this clause Fourth held by them; and Last,
the balance, if any, after all of the Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by Law. Subject to Section
2.03(c), amounts used to provide Cash Collateral for the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or such Guarantor’s assets, but appropriate adjustments shall be made
with respect to payments from other Credit Parties to preserve the allocation to
Obligations otherwise set forth above in this Section. ARTICLE IX ADMINISTRATIVE
AGENT 9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Credit Party shall
have rights as a third party beneficiary of any of such provisions. 9.02 Rights
as a Lender. The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may



--------------------------------------------------------------------------------



 
[sabra2013creditagreement108.jpg]
CHAR1\1316557v10 102 accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Credit Party or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders. 9.03 Exculpatory Provisions. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Credit Documents. Without limiting the generality of the
foregoing, the Administrative Agent: (a) shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing; (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and (c)
shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity. Except as otherwise specifically
set forth herein, the Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender. The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Credit Agreement or any other
Credit Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Credit Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any



--------------------------------------------------------------------------------



 
[sabra2013creditagreement109.jpg]
CHAR1\1316557v10 103 Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. 9.04 Reliance by
Administrative Agent. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Credit Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. 9.05 Delegation of
Duties. The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. 9.06 Resignation of Administrative Agent. The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged



--------------------------------------------------------------------------------



 
[sabra2013creditagreement110.jpg]
CHAR1\1316557v10 104 from its duties and obligations hereunder and under the
other Credit Documents (except that in the case of any collateral security held
by the Administrative Agent on behalf of the Lenders under any of the Credit
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section, and such
Lenders so acting shall have the benefit and protection of all provisions
hereunder in favor of the Administrative Agent as if each of them were the
Administrative Agent. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (iii) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit. 9.07
Non-Reliance on Administrative Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement111.jpg]
CHAR1\1316557v10 105 9.08 No Other Duties; Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndication agents,
documentation agents or co-agents shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder. 9.09 Administrative Agent May File Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations arising under the Credit Documents that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i), 2.09 and 10.04) allowed in
such judicial proceeding; and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding. 9.10 Collateral and Guaranty
Matters. The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien on any property granted to or
held by the Administrative Agent



--------------------------------------------------------------------------------



 
[sabra2013creditagreement112.jpg]
CHAR1\1316557v10 106 under any Credit Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is transferred or to be transferred as part of or
in connection with any Disposition permitted hereunder or under any other Credit
Document, or any release or replacement of any Borrowing Base Asset permitted in
accordance with Section 9.11, or (iii) as approved in accordance with Section
10.01. The Lenders irrevocably authorize the Administrative Agent to release any
Subsidiary Guarantor (but not the REIT Guarantor or any Borrowing Base
Guarantor) from its obligations under the Guaranty in accordance with Section
11.08. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the authority of the Administrative Agent to
release any Subsidiary Guarantor from its obligations hereunder pursuant to this
Section 9.10. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent's authority to release
its interest in particular types or items of property pursuant to this Section
9.10. Upon the release of any Subsidiary Guarantor pursuant to this Section 9.10
or Section 11.08, the Administrative Agent shall (to the extent applicable)
deliver to the Credit Parties, upon the Credit Parties' request and at the
Credit Parties' expense, such documentation as is reasonably necessary to
evidence the release of such Guarantor from its obligations under the Credit
Documents. 9.11 Addition/Removal of Borrowing Base Assets. (a) The Borrower may
remove a Real Property Asset from the list of Borrowing Base Assets from the
Liens and security interests of the Administrative Agent hereunder, if any, and
under the Collateral Documents relating thereto (including for the purpose of
complying with the covenants in Sections 6.11 and 7.03 hereof) and all
Obligations hereunder and under the Collateral Documents through satisfaction of
each of the following conditions: (i) the Borrower shall deliver to the
Administrative Agent, not less than five (5) Business Days prior to the date of
such requested release a written request for removal of the applicable Borrowing
Base Asset; (ii) the Borrower shall deliver, together with such request for
release, a pro forma Compliance Certificate showing that, on a pro forma basis,
after giving effect to such release, (A) all financial covenants contained
herein shall be satisfied and (B) the outstanding principal amount of
Obligations shall be less than (y) the Aggregate Committed Amount and (z) the
Borrowing Base Amount (after giving effect to the removal of such Borrowing Base
Asset from the calculation of the Borrowing Base Amount, if applicable, any
prepayment of principal which will be made in connection with such release and
any addition of any Borrowing Base Asset to occur in connection with such
release); (iii) a Responsible Officer of the REIT Guarantor or the Borrower
shall certify in writing to the Administrative Agent that no Default or Event of
Default shall exist



--------------------------------------------------------------------------------



 
[sabra2013creditagreement113.jpg]
CHAR1\1316557v10 107 immediately after giving effect to the applicable release,
any prepayment of principal which will be made in connection with such release
and any addition of any Borrowing Base Asset to occur in connection with such
release; (iv) the Administrative Agent shall have received evidence, acceptable
to it in its discretion that the matters set forth in such request, Compliance
Certificate and certification are true and correct in all material respects. To
the extent all such conditions to release are satisfied, the Administrative
Agent will, at the Borrower’s expense, within five (5) Business Days thereafter
deliver to the applicable Borrower such documentation as is reasonably necessary
to evidence the release of the Administrative Agent’s security interests, if
any, in the released Borrowing Base Asset(s) and release from all other
Obligations; (v) the aggregate undepreciated GAAP book value of the Borrowing
Base Assets released (whether or not substituted therefore) in any fiscal year
pursuant to this Section 9.11 shall not exceed $100,000,000 in the aggregate and
the aggregate undepreciated GAAP book value of the Borrowing Base Assets
released (whether or not substituted therefore) prior to the Maturity Date shall
not, in any case (and regardless of whether the $100,000,000 per year limitation
is met during any given year), exceed $200,000,000 in the aggregate; provided,
however, that the foregoing limitations in this clause (v) shall not apply to
(and shall not be deemed to include the value of) Real Property Assets removed
from the list of Borrowing Base Assets solely for the purpose of complying with
the covenants in Sections 6.11 and 7.03 hereof or to otherwise comply with the
requirements set forth in the proviso to the definition of “Borrowing Base
Amount”; and (vi) after giving effect to any such removal (x) there shall not be
less than eight (8) Borrowing Base Assets remaining in the Borrowing Base and
(y) the undepreciated GAAP book value of the Borrowing Base Assets shall not be
less than $150,000,000. (b) The Borrower shall deliver to the Administrative
Agent, immediately upon a Responsible Officer of any Credit Party obtaining
knowledge of a Borrowing Base Asset failing to qualify as such, a pro forma
Borrowing Base Certificate (which certificate shall include an update to the
information set forth on Schedule 5.12) demonstrating that, upon giving effect
to the removal from the calculation of the Borrowing Base Amount attributable to
such former Borrowing Base Asset, the Borrower shall be in compliance with
Section 2.01(a) hereof. (c) The Borrower shall not include any Real Property
Asset as a Borrowing Base Asset on any schedule, Borrowing Base Certificate or
Compliance Certificate delivered in connection with this Credit Agreement unless
(i) such Real Property Asset meets the definition of Borrowing Base Asset and
the Borrower has otherwise satisfied the requirements set forth in this
Agreement and (ii) such Real Property Asset continues to qualify as a Borrowing
Base Asset as of the date of such inclusion. (d) The Borrower may, at any time
after the Closing Date, include additional Real Property Assets as Borrowing
Base Assets to the extent such additional Real Property Asset



--------------------------------------------------------------------------------



 
[sabra2013creditagreement114.jpg]
CHAR1\1316557v10 108 satisfies the requirements set forth in the definition of
Borrowing Base Assets, including, without limitation, delivery of each of the
Borrowing Base Asset Deliverables with respect thereto. Administrative Agent
hereby agrees that such Real Property Assets may be acquired through the
acquisitions of direct or indirect interest in any entity holding title to such
Real Property Asset(s). ARTICLE X MISCELLANEOUS 10.01 Amendments, Etc. No
amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrower or any other
Credit Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Credit Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall: (a) extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender; (b) postpone any date fixed by this Credit Agreement or any
other Credit Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Credit Document without the written consent of each
Lender directly affected thereby; (c) reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder or under any other Credit Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate; (d) change Section 2.12 or Section
8.03 in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender; (e) change any provision of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender; (f) release all or
substantially all of the Collateral in any transaction or series of related
transactions without the written consent of each Lender; or



--------------------------------------------------------------------------------



 
[sabra2013creditagreement115.jpg]
CHAR1\1316557v10 109 (g) release all or substantially all of the Subsidiary
Guarantors from their obligations hereunder (other than as provided herein or as
appropriate in connection with transactions permitted hereunder) or release the
REIT Guarantor from the Guaranty without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Credit Agreement and (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Credit Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender. 10.02 Notices; Effectiveness; Electronic Communications. (a)
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to the Credit Parties, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and (ii) if to any
other Lender, to the address, telecopier number, electronic mail address or
telephone number specified in its Administrative Questionnaire. Notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b) below
shall be effective as provided in such subsection (b).



--------------------------------------------------------------------------------



 
[sabra2013creditagreement116.jpg]
CHAR1\1316557v10 110 (b) Electronic Communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to service of process or to notices to any Lender
pursuant to Article II if such Lender has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (c) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Credit Parties, any Lender, the L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Credit Parties’ or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Credit Parties, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages). (d) Change of Address, Etc. Each of the
Credit Parties, the Administrative Agent, the L/C Issuer and the Swing Line
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other



--------------------------------------------------------------------------------



 
[sabra2013creditagreement117.jpg]
CHAR1\1316557v10 111 communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Credit Parties or its securities for
purposes of United States Federal or state securities laws. (e) Reliance by
Administrative Agent and Lenders. The Administrative Agent and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Loan Notices)
purportedly given by or on behalf of the Credit Parties even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Credit Parties shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Credit Parties. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Credit Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Credit Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. Notwithstanding
anything to the contrary contained herein or in any other Credit Document, the
authority to enforce rights and remedies hereunder and under the other Credit
Documents against the Credit Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Credit Documents, (b) the L/C Issuer or the Swing Line Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case



--------------------------------------------------------------------------------



 
[sabra2013creditagreement118.jpg]
CHAR1\1316557v10 112 may be) hereunder and under the other Credit Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and
Expenses. The Credit Parties shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Credit Agreement and the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of- pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Credit Documents, including its rights
under this Section, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such out-of- pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. (b) Indemnification by the Credit Parties. The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, penalties and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this Credit
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Credit Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of



--------------------------------------------------------------------------------



 
[sabra2013creditagreement119.jpg]
CHAR1\1316557v10 113 Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Credit
Party, or any Environmental Liability related in any way to any Credit Party, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, penalties or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Credit Party against such Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, if
such Borrower or such other Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. (c) Reimbursement by Lenders. To the extent that the Credit
Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Revolving Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(e). (d) Waiver
of Consequential Damages, Etc. To the fullest extent permitted by applicable
law, the Credit Parties shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Credit Agreement, any other Credit
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. (e) Payments. All amounts due
under this Section shall be payable not later than ten Business Days after
demand therefor.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement120.jpg]
CHAR1\1316557v10 114 (f) Survival. The agreements in this Section shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. 10.05 Payments Set Aside. To the extent
that any payment by or on behalf of the Credit Parties is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Credit Agreement. 10.06 Successors and Assigns. (a)
Successors and Assigns Generally. The provisions of this Credit Agreement and
the other Credit Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement and the other Credit Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:



--------------------------------------------------------------------------------



 
[sabra2013creditagreement121.jpg]
CHAR1\1316557v10 115 (i) Minimum Amounts. (A) in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met. (ii) Proportionate Amounts. Each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Credit Agreement with
respect to the Loans or the Commitment assigned, except that this clause (ii)
shall not apply to the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans; (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition: (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and (C) the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and



--------------------------------------------------------------------------------



 
[sabra2013creditagreement122.jpg]
CHAR1\1316557v10 116 (D) the consent of the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required if such assignment is
to a Person that is not a Lender for any assignment in respect of Revolving
Loans and Revolving Commitments. (iv) Assignment and Assumption. The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment to
Borrower. No such assignment shall be made to any Credit Party or any of the
Credit Parties’ Affiliates or Subsidiaries. (vi) No Assignment to Natural
Persons. No such assignment shall be made to a natural person. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section. (c) Register. The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement123.jpg]
CHAR1\1316557v10 117 (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Credit Parties or the Administrative Agent, sell
participations to any Person (other than a natural person or the Credit Parties
or any of the Credit Parties’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Credit Parties, the Administrative Agent, the other Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01(a) that affects such Participant. Subject to subsection (e) of
this Section, the Credit Parties agree that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Limitation on Participant Rights. A Participant shall
not be entitled to receive any greater payment under Section 3.01 or 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. (f) Certain Pledges. Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal



--------------------------------------------------------------------------------



 
[sabra2013creditagreement124.jpg]
CHAR1\1316557v10 118 Reserve Bank; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto. (g) Resignation
as L/C Issuer or Swing Line Lender after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Revolving Commitment and Revolving Loans pursuant to subsection (b) above, Bank
of America may, (i) upon thirty days’ notice to the Borrower and the Lenders,
resign as L/C Issuer and/or (ii) upon thirty days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit. 10.07 Treatment of Certain Information; Confidentiality. Each
of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Credit Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.01(d) or (ii) any



--------------------------------------------------------------------------------



 
[sabra2013creditagreement125.jpg]
CHAR1\1316557v10 119 actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Credit Party and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section by
the disclosing person or (ii) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Credit Parties. For purposes of this Section,
“Information” means all information received from any Credit Party or any
Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any Subsidiary thereof, provided that, in the
case of information received from a Credit Party or any such Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of the Administrative Agent and
the Lenders acknowledge that (a) the Information may include material non-public
information concerning the Credit Parties, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws. 10.08 Set-off. If an
Event of Default shall have occurred and be continuing, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Credit Parties against any and all of the
obligations of the Credit Parties now or hereafter existing under this Agreement
or any other Credit Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Credit Agreement or any other
Credit Document and although such obligations of the Credit Parties may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the provisions of this Section 10.08, if at any time any Lender or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Credit Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement126.jpg]
CHAR1\1316557v10 120 10.09 Interest Rate Limitation. Notwithstanding anything to
the contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. 10.10
Counterparts; Integration; Effectiveness. This Credit Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Credit Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Credit Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Credit Agreement by telecopy
or other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Credit Agreement. 10.11 Survival of Representations
and Warranties. All representations and warranties made hereunder and in any
other Credit Document or other document delivered pursuant hereto or thereto or
in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Extension or Credit, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. 10.12 Severability. If any provision of this Credit
Agreement or the other Credit Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Credit Agreement and the other Credit Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the



--------------------------------------------------------------------------------



 
[sabra2013creditagreement127.jpg]
CHAR1\1316557v10 121 illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. 10.13 Replacement of Lenders. If any Lender
can no longer make Eurodollar Loans under Section 3.02 or if any Lender is a
Defaulting Lender, or if any Lender (a “Non-Consenting Lender”) refuses to
consent to an amendment, modification or waiver of this Agreement that, pursuant
to Section 10.01, requires consent of 100% of the Lenders or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Credit Agreement and the related
Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that: (a) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b); (b) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and L/C Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Credit Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); (c) in the case of any such assignment resulting from a claim
for compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and (d) such assignment does not conflict with applicable
Laws. A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. 10.14 Governing Law; Jurisdiction; etc.. (a) GOVERNING LAW. THIS
CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH
OTHER CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF



--------------------------------------------------------------------------------



 
[sabra2013creditagreement128.jpg]
CHAR1\1316557v10 122 AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. (c) WAIVER OF VENUE. THE
BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02. NOTHING IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 10.15
WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS



--------------------------------------------------------------------------------



 
[sabra2013creditagreement129.jpg]
CHAR1\1316557v10 123 AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 10.16 No
Conflict. To the extent there is any conflict or inconsistency between the
provisions hereof and the provisions of any other Credit Document, this Credit
Agreement shall control. 10.17 No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), the Borrower, on behalf of itself and the other Credit
Parties, acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Credit Agreement provided by the Administrative Agent, the Lenders and the
Arranger are arm’s-length commercial transactions between the Credit Parties and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arranger, on the other hand, (B) each of the Credit Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Credit Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, each Lender and each Arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Credit Party or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, any Lender nor any
Arranger has any obligation to any Credit Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Lenders and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
respective Affiliates, and neither the Administrative Agent, any Lender nor any
Arranger has any obligation to disclose any of such interests to the Credit
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each of the Credit Parties hereby waives and releases any claims that it
may have against the Administrative Agent, the Lenders and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby. 10.18
Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic



--------------------------------------------------------------------------------



 
[sabra2013creditagreement130.jpg]
CHAR1\1316557v10 124 Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act. 10.19 USA Patriot Act
Notice. Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Credit Party in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act. 10.20 California Real Property Assets.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AT ANY TIME THAT ANY
OF THE OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY ASSETS LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY CREDIT DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT
REQUIRED BY SECTION 8.3 OF THIS AGREEMENT, ALL OF THE LENDERS, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY,
PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT
PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT
OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID.
THIS PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS. ARTICLE
XI GUARANTY 11.01 The Guaranty. Each of the Guarantors hereby jointly and
severally guarantees to each Lender and the Administrative Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)



--------------------------------------------------------------------------------



 
[sabra2013creditagreement131.jpg]
CHAR1\1316557v10 125 strictly in accordance with the terms thereof. The
Guarantors hereby further agree that if any of the Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal. Notwithstanding any provision to
the contrary contained herein or in any other of the Credit Documents or Swap
Contracts the obligations of each Guarantor under this Agreement and the other
Credit Documents shall not exceed an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under
applicable Debtor Relief Laws. 11.02 Obligations Unconditional. The obligations
of the Guarantors under Section 11.01 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Credit Documents or Swap Contracts, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Credit Party for amounts paid under this Article XI until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantor hereunder,
which shall remain absolute and unconditional as described above: (a) at any
time or from time to time, without notice to the Guarantor, the time for any
performance of or compliance with any of the Obligations shall be extended, or
such performance or compliance shall be waived; (b) any of the acts mentioned in
any of the provisions of any of the Credit Documents or any Swap Contract
between any Credit Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Credit Documents or such Swap
Contracts shall be done or omitted; (c) the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented,
waived or amended in any respect, or any right under any of the Credit Documents
or any Swap Contract between any Credit Party and any Lender, or any Affiliate
of a Lender, or any other agreement or instrument referred to in the Credit
Documents or any Swap Contract shall be waived or any other guarantee of



--------------------------------------------------------------------------------



 
[sabra2013creditagreement132.jpg]
CHAR1\1316557v10 126 any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with; (d)
any Lien granted to, or in favor of, the Administrative Agent or any Lender or
Lenders as security for any of the Obligations shall fail to attach or be
perfected, or shall be released in accordance with the terms of this Agreement;
(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor); or (f) any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. With respect to its obligations
hereunder, each Guarantor hereby expressly waives diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against any Person under any of the Credit Documents or any Swap Contract
between any Credit Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Credit Documents or any Swap
Contract or against any other Person under any other guarantee of, or security
for, any of the Obligations. 11.03 Reinstatement. The obligations of the
Guarantors under this Article XI shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Person in respect
of the Obligations is rescinded or must be otherwise restored by any holder of
any of the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law. 11.04 Certain Additional Waivers. Each Guarantor
agrees that such Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 11.02 and through the exercise of rights of contribution pursuant to
Section 11.06. 11.05 Remedies. The Guarantors agree that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 8.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 8.02) for purposes of Section 11.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and



--------------------------------------------------------------------------------



 
[sabra2013creditagreement133.jpg]
CHAR1\1316557v10 127 payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 11.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof. 11.06 Rights of Contribution. The Guarantors
agree among themselves that, in connection with payments made hereunder, each
Guarantor shall have contribution rights against the other Guarantors as
permitted under applicable law. Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Guarantors under the
Credit Documents and no Guarantor shall exercise such rights of contribution
until all Obligations have been paid in full and the Commitments have
terminated. 11.07 Guarantee of Payment; Continuing Guarantee. The guarantee in
this Article XI is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising. 11.08 Release of
Subsidiary Guarantors; Certain Exempt Subsidiaries. Within five (5) Business
Days following the written request by a Responsible Officer of Borrower, the
Administrative Agent, on behalf of the Lenders, shall release a Subsidiary
Guarantor (other than a Borrowing Base Guarantor) from its obligations under the
Guaranty to the extent that the following conditions are satisfied to the
reasonable satisfaction of the Administrative Agent: (a) there is no Event of
Default existing under the Agreement either at the time of such request or at
the time such Subsidiary Guarantor is released; and (b) such Responsible Officer
of Borrower delivers to Administrative Agent a certificate in form and substance
reasonably satisfactory to the Administrative Agent stating that (i) such
request is being made in connection with any of the following: (A) such
Subsidiary Guarantor becoming an Unrestricted Subsidiary under both Sabra Senior
Note Indentures; (B) such Subsidiary Guarantor is obtaining financing to be
secured by, among other things, real property owned or ground leased by such
Subsidiary Guarantor and the terms of such financing prohibits such Subsidiary
Guarantor from remaining obligated under the Guaranty; (C) such Subsidiary
Guarantor is acquiring an entity which owns, or assets which include, real
property upon which existing financing is to be assumed by such Subsidiary
Guarantor and the terms of such existing financing prohibit such Subsidiary
Guarantor from remaining obligated under the Guaranty; (D) such Subsidiary
Guarantor is acquiring an entity which owns, or assets which include, real
property and, in connection therewith, such Subsidiary Guarantor is obtaining
acquisition financing, the terms of which prohibit such Subsidiary Guarantor
from remaining obligated under the Guaranty; or (E) such Subsidiary Guarantor is
being released from its obligation with respect to both Sabra Senior Note
Indentures for any reason not described in clauses (A) through (D) above and
(ii) such Subsidiary Guarantor will also be released from its guaranty
obligations under the Sabra Senior Notes. In addition, a Subsidiary shall not be
required to become a Subsidiary Guarantor hereunder (a) to the extent it is
being acquired or being formed in connection with any of the transactions
described in clauses (b)(i)(A) through (D) above, and the terms of the
applicable financing documentation prohibit such Subsidiary from becoming a
Subsidiary Guarantor hereunder, or (b)



--------------------------------------------------------------------------------



 
[sabra2013creditagreement134.jpg]
CHAR1\1316557v10 128 if such Subsidiary is otherwise not required by the terms
of either of the Sabra Senior Note Indentures to become a guarantor of any of
the obligations thereunder. 11.09 Keepwell. Each Credit Party that is a
Qualified ECP Guarantor at the time the Guaranty in this Article XI by any
Credit Party that is not then an “eligible contract participant” under the
Commodity Exchange Act (a “Specified Loan Party”) or the grant of a security
interest under the Credit Documents by any such Specified Loan Party, in either
case, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Credit Documents in respect of such
Swap Obligation on (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article XI voidable under
applicable Debtor Relief Laws, and not for any greater amount). The obligations
and undertakings of each applicable Credit Party under this Section shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Credit Party intends this Section to constitute, and
this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Credit Party that would otherwise not
constitute an Eligible Contract Participant for any Swap Obligation for all
purposes of the Commodity Exchange Act. [REMAINDER OF PAGE INTENTIONALLY LEFT
BLANK]



--------------------------------------------------------------------------------



 
[sabra2013creditagreement135.jpg]
CHAR1\1316557v10 IN WITNESS WHEREOF, the parties hereto have caused this Credit
Agreement to be duly executed as of the date first above written. BORROWER:
SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership By: SABRA
HEALTH CARE REIT, INC., its general partner By: /s/ Harold Andrews Name: Harold
Andrews Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[sabra2013creditagreement136.jpg]
CHAR1\1316557v10 REIT GUARANTOR: SABRA HEALTH CARE REIT, INC., a Maryland
corporation By: /s/ Harold Andrews Name: Harold Andrews Title: Chief Financial
Officer GUARANTORS: SABRA IDAHO, LLC By: /s/ Harold Andrews Name: Harold Andrews
Title: Chief Financial Officer SUNSET POINT NURSING CENTER LLC By: /s/ Harold
Andrews Name: Harold Andrews Title: Chief Financial Officer SABRA NEW MEXICO,
LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief Financial Officer
SABRA OHIO, LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief
Financial Officer SABRA KENTUCKY, LLC By: /s/ Harold Andrews Name: Harold
Andrews Title: Chief Financial Officer SABRA NC, LLC By: /s/ Harold Andrews
Name: Harold Andrews Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[sabra2013creditagreement137.jpg]
CHAR1\1316557v10 SABRA CONNECTICUT II, LLC By: /s/ Harold Andrews Name: Harold
Andrews Title: Chief Financial Officer WEST BAY NURSING CENTER LLC By: /s/
Harold Andrews Name: Harold Andrews Title: Chief Financial Officer CONNECTICUT
HOLDINGS I LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief
Financial Officer SABRA HEALTH CARE DELAWARE, LLC By: /s/ Harold Andrews Name:
Harold Andrews Title: Chief Financial Officer SABRA HEALTH CARE PENNSYLVANIA,
LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief Financial Officer
SABRA GAYLORD LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief
Financial Officer SABRA CADILLAC LLC By: /s/ Harold Andrews Name: Harold Andrews
Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[sabra2013creditagreement138.jpg]
CHAR1\1316557v10 SABRA MIDLAND LLC By: /s/ Harold Andrews Name: Harold Andrews
Title: Chief Financial Officer SABRA GREENVILLE LLC By: /s/ Harold Andrews Name:
Harold Andrews Title: Chief Financial Officer SABRA MECOSTA LLC By: /s/ Harold
Andrews Name: Harold Andrews Title: Chief Financial Officer SABRA MANISTEE LLC
By: /s/ Harold Andrews Name: Harold Andrews Title: Chief Financial Officer SABRA
TAWAS LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief Financial
Officer SABRA MASON LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief
Financial Officer SABRA ALPENA LLC By: /s/ Harold Andrews Name: Harold Andrews
Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[sabra2013creditagreement139.jpg]
CHAR1\1316557v10 SABRA HEALTH CARE, L.L.C. By: /s/ Harold Andrews Name: Harold
Andrews Title: Chief Financial Officer NEW HAMPSHIRE HOLDINGS, LLC By: /s/
Harold Andrews Name: Harold Andrews Title: Chief Financial Officer NORTHWEST
HOLDINGS I, LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief
Financial Officer 395 HARDING STREET, LLC By: /s/ Harold Andrews Name: Harold
Andrews Title: Chief Financial Officer 1104 WESLEY AVENUE, LLC By: /s/ Harold
Andrews Name: Harold Andrews Title: Chief Financial Officer KENTUCKY HOLDINGS I,
LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief Financial Officer
SABRA LAKE DRIVE, LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief
Financial Officer



--------------------------------------------------------------------------------



 
[sabra2013creditagreement140.jpg]
CHAR1\1316557v10 BAY TREE NURSING CENTER, LLC By: /s/ Harold Andrews Name:
Harold Andrews Title: Chief Financial Officer SABRA HEALTH CARE HOLDINGS I, LLC
By: /s/ Harold Andrews Name: Harold Andrews Title: Chief Financial Officer SABRA
HEALTH CARE HOLDINGS II, LLC By: /s/ Harold Andrews Name: Harold Andrews Title:
Chief Financial Officer SABRA HEALTH CARE HOLDINGS III, LLC By: /s/ Harold
Andrews Name: Harold Andrews Title: Chief Financial Officer SABRA HEALTH CARE
HOLDINGS IV, LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief
Financial Officer SABRA CAPITAL CORPORATION By: /s/ Harold Andrews Name: Harold
Andrews Title: Chief Financial Officer SABRA TEXAS GP, LLC By: /s/ Harold
Andrews Name: Harold Andrews Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[sabra2013creditagreement141.jpg]
CHAR1\1316557v10 SABRA MICHIGAN LLC By: /s/ Harold Andrews Name: Harold Andrews
Title: Chief Financial Officer SABRA CALIFORNIA II, LLC By: /s/ Harold Andrews
Name: Harold Andrews Title: Chief Financial Officer SABRA PHOENIX WISCONSIN, LLC
By: /s/ Harold Andrews Name: Harold Andrews Title: Chief Financial Officer SABRA
HEALTH CARE VIRGINIA, LLC By: /s/ Harold Andrews Name: Harold Andrews Title:
Chief Financial Officer ORCHARD RIDGE NURSING CENTER, LLC By: /s/ Harold Andrews
Name: Harold Andrews Title: Chief Financial Officer SABRA HEALTH CARE
FRANKENMUTH, LLC By: /s/ Harold Andrews Name: Harold Andrews Title: Chief
Financial Officer SABRA HEALTH CARE NORTHEAST, LLC By: /s/ Harold Andrews Name:
Harold Andrews Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[sabra2013creditagreement142.jpg]
CHAR1\1316557v10 OAKHURST MANOR NURSING CENTER, LLC By: /s/ Harold Andrews Name:
Harold Andrews Title: Chief Financial Officer SABRA TEXAS PROPERTIES, L.P. By:
Sabra Texas GP, LLC, its general partner By: /s/ Harold Andrews Name: Harold
Andrews Title: Chief Financial Officer SABRA TEXAS PROPERTIES II, L.P. By: Sabra
Texas GP, LLC, its general partner By: /s/ Harold Andrews Name: Harold Andrews
Title: Chief Financial Officer SABRA TEXAS HOLDINGS, L.P. By: Sabra Texas
Holdings GP, LLC, its general partner By: /s/ Harold Andrews Name: Harold
Andrews Title: Chief Financial Officer HHC 1998-1 TRUST By: /s/ Harold Andrews
Name: Harold Andrews, as Trustee and not individually



--------------------------------------------------------------------------------



 
[sabra2013creditagreement143.jpg]
CHAR1\1316557v10 LENDERS: BANK OF AMERICA, N.A., as Administrative Agent By: /s/
Darleen R. Parmelee Name: Darleen R. Parmelee Title: Assistant Vice President
BANK OF AMERICA, N.A., as L/C Issuer, Swing Line Lender and as a Lender By: /s/
Yinghua Zhang Name: Yinghua Zhang Title: Vice President



--------------------------------------------------------------------------------



 
[sabra2013creditagreement144.jpg]
CHAR1\1316557v10 BARCLAYS BANK PLC, as a Lender By: /s/ Noam Azachi Name: NOAM
AZACHI Title: VICE PRESIDENT



--------------------------------------------------------------------------------



 
[sabra2013creditagreement145.jpg]
CHAR1\1316557v10 CITIBANK, N.A., as a Lender By: /s/ John C. Rowland Name: John
C. Rowland Title: Vice President



--------------------------------------------------------------------------------



 
[sabra2013creditagreement146.jpg]
CHAR1\1316557v10 CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:
/s/ Thomas Randolph Name: Thomas Randolph Title: Managing Director By: /s/ John
Bosco Name: John Bosco Title: Vice President



--------------------------------------------------------------------------------



 
[sabra2013creditagreement147.jpg]
CHAR1\1316557v10 RBS CITIZENS, N.A., as a Lender By: /s/ Brad Bindas Name: Brad
Bindas Title: Vice President



--------------------------------------------------------------------------------



 
[sabra2013creditagreement148.jpg]
CHAR1\1316557v10 ROYAL BANK OF CANADA, as a Lender By: /s/ Joshua Freedman Name:
Joshua Freedman Title: Authorized Signatory



--------------------------------------------------------------------------------



 
[sabra2013creditagreement149.jpg]
CHAR1\1316557v10 WELLS FARGO BANK, N.A., as a Lender By: /s/ Mark Magdaleno
Name: Mark Magdaleno Title: Senior Vice President



--------------------------------------------------------------------------------



 
[sabra2013creditagreement150.jpg]
CHAR1\1316557v10 RAYMOND JAMES BANK, N.A., as a Lender By: /s/ Thomas G. Scott
Name: Thomas G. Scott Title: Senior Vice President



--------------------------------------------------------------------------------



 
[sabra2013creditagreement151.jpg]
CHAR1\1316557v10 ONEWEST BANK, FSB as a Lender By: /s/ John Farrace Name: John
Farrace Title: EVP



--------------------------------------------------------------------------------



 
[sabra2013creditagreement152.jpg]
CHAR1\1316557v10 STIFEL BANK & TRUST, as a Lender By: /s/ Joseph L. Sooter, Jr.
Name: Joseph L. Sooter, Jr. Title: Senior Vice President



--------------------------------------------------------------------------------



 
[sabra2013creditagreement153.jpg]
CHAR1\1316557v10 THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH, as a Lender
By: /s/ Chong Tan Name: Chong Tan Title: VP & Credit Manager By: /s/ David Loh
Name: David Loh Title: Chief Lending Officer



--------------------------------------------------------------------------------



 
[sabra2013creditagreement154.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement155.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement156.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement157.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement158.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement159.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement160.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement161.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement162.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement163.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement164.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement165.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement166.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement167.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement168.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement169.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement170.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement171.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement172.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement173.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement174.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement175.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement176.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement177.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement178.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement179.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement180.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement181.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement182.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement183.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement184.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement185.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement186.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement187.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement188.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement189.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement190.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement191.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement192.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement193.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement194.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement195.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement196.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement197.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement198.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement199.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement200.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement201.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement202.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement203.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement204.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement205.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement206.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement207.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement208.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement209.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement210.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement211.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement212.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement213.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement214.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement215.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement216.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement217.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement218.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement219.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement220.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement221.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement222.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement223.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement224.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement225.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement226.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement227.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement228.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement229.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement230.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement231.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement232.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement233.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement234.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement235.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement236.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement237.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement238.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement239.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement240.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement241.jpg]




--------------------------------------------------------------------------------



 
[sabra2013creditagreement242.jpg]
CHAR1\1319314v3 AMENDED AND RESTATED PLEDGE AGREEMENT THIS AMENDED AND RESTATED
PLEDGE AGREEMENT (this “Agreement”), entered into as of July 29, 2013 among
Sabra Health Care Limited Partnership (the “Company”), the other parties
identified as “Pledgors” on the signature pages hereto and such other parties
that may become Pledgors hereunder after the date hereof (together with the
Company, the “Pledgors” and each individually a “Pledgor”) and Bank of America,
N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the holders of the Secured Obligations (defined
below), amends and restates that certain Pledge Agreement dated as of December
9, 2010 by and among certain of the Pledgors and Bank of America, N.A, as
administrative agent (the “Original Pledge Agreement”). RECITALS WHEREAS,
pursuant the certain Amended and Restated Credit Agreement dated as of the date
hereof (as amended, modified, extended, renewed or replaced from time to time,
the “Credit Agreement”) among the Company, Sabra Health Care REIT, Inc., the
other Guarantors party thereto, the Lenders party thereto and the Administrative
Agent, the Lenders have agreed to make Loans and issue Letters of Credit upon
the terms and subject to the conditions set forth therein; and WHEREAS, it is a
condition precedent to the effectiveness of the Credit Agreement and the
obligations of the Lenders to make their respective Loans and to participate in
Letters of Credit under the Credit Agreement that the Pledgors shall have
executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the holders of the Secured Obligations. NOW, THEREFORE, in
consideration of these premises and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows: 1. Definitions. (a) Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement, and the following terms shall have the meanings set forth
in the Uniform Commercial Code as in effect from time to time in the state of
New York (except as such term may be used in connection with the perfection of
the Pledged Collateral and then the applicable jurisdiction with respect to such
affected Pledged Collateral shall apply) (the “UCC”): Accessions, Adverse Claim,
Financial Asset, Instrument, Proceeds, Securities Account, Security Entitlement
and Security. (b) “Equity Interests” shall mean (i) in the case of a
corporation, capital stock, (ii) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (iii) in the case of a
partnership, partnership interests (whether general, preferred or limited), (iv)
in the case of a limited liability company, membership interests and (v) any
other interest or participation that confers or could confer on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, including, without limitation, options, warrants
and any other “equity security” as defined in Rule 3a11-1 of the Exchange Act.
(c) “Secured Obligations” means the collective reference to all of the
Obligations, now existing or hereafter arising pursuant to the Credit Documents,
owing from the Borrowers or any other Credit Party to any Lender or the
Administrative Agent, howsoever evidenced, created, incurred or acquired,
whether primary, secondary, direct, contingent, or joint and several, including,



--------------------------------------------------------------------------------



 
[sabra2013creditagreement243.jpg]
2 CHAR1\1319314v3 without limitation, all liabilities arising under Swap
Contracts in connection with the Loans between any Credit Party and any Lender,
or any Affiliate of a Lender (excluding any Excluded Swap Obligations), and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing. (d) “Termination Date” means the later of (i) the date upon which
the Commitments terminate or otherwise expire in accordance with the terms of
the Credit Agreement and (ii) the date on which all Obligations (other than
indemnification obligations and other contingent obligations for which no claim
has been asserted that survives the termination of the Credit Agreement or any
other applicable Credit Document) are paid in full. 2. Pledge and Grant of
Security Interest. To secure the prompt payment and performance in full when
due, whether by lapse of time, acceleration, mandatory prepayment or otherwise,
of the Secured Obligations, each Pledgor hereby pledges and grants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
a continuing security interest in any and all right, title and interest of such
Pledgor in the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Pledged Collateral”): (a) Pledged Equity
Interests. (i) 100% (or, if less, the full amount owned by such Pledgor) of the
issued and outstanding Equity Interests of each direct Domestic Subsidiary of
such Pledgor which is a Borrowing Base Guarantor or which is a direct or
indirect owner of the Equity Interests of a Borrowing Base Guarantor and (ii)
65% of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) (or such greater percentage that,
due to a change in an applicable Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
each direct Foreign Subsidiary of such Pledgor which is a direct or indirect
owner of the Equity Interests of a Borrowing Base Guarantor, in each case,
together with the certificates (or other agreements or instruments), if any,
representing such Equity Interests, and all options and other rights,
contractual or otherwise, with respect thereto (collectively, together with the
Equity Interests and other interests described in clauses (1) and (2) below, the
“Pledged Equity”), including, but not limited to, the following: (1) all Equity
Interests representing a dividend on any of the Pledged Equity, or representing
a distribution or return of capital upon or in respect of the Pledged Equity, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder thereof, or otherwise in respect of the Pledged Equity; and (2) in the
event of any consolidation or merger involving the issuer of any Pledged Equity
and in which such issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of the Pledgor. (b) Accessions and Proceeds. All Accessions and all
Proceeds of the foregoing, however and whenever acquired and in whatever form.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement244.jpg]
3 CHAR1\1319314v3 The Pledgors and the Administrative Agent, on behalf of the
holders of the Secured Obligations, hereby acknowledge and agree that the
security interest created hereby in the Pledged Collateral constitutes
continuing collateral security for all of the Secured Obligations, whether now
existing or hereafter arising. The Pledgors hereby authorize the Administrative
Agent to prepare and file such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Administrative Agent may from time to time deem necessary or appropriate in
order to perfect and maintain the security interests granted hereunder in
accordance with the UCC (including authorization to describe the Pledged
Collateral as “all personal property”, “all assets” or words of similar
meaning). 3. Representations and Warranties. Each Pledgor hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations as follows: (a) Legal Name; Chief Executive Office. Each
Pledgor’s exact legal name, state of incorporation or formation, principal place
of business and chief executive office as of the Closing Date are (and for the
four (4) months prior to the date hereof has been) as set forth on Schedule 4(a)
attached hereto. (b) Title. Each Pledgor has good and indefeasible title to the
Pledged Collateral and will at all times be the legal and beneficial owner of
such Pledged Collateral free and clear of all Liens, other than Permitted Liens.
There exists no Adverse Claim with respect to the Pledged Equity owned by such
Pledgor. (c) Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the holders of
the Secured Obligations, in the Pledged Collateral. The taking of possession by
the Administrative Agent of the certificated securities (if any) evidencing the
Pledged Equity and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the first priority of the Administrative
Agent's security interest in all the Pledged Equity evidenced by such
certificated securities (so long as the Administrative Agent takes possession
thereof without knowledge that its security interest therein violates the rights
of another secured party). Upon the filing of UCC financing statements in the
location of the Pledgor’s state of organization, the Administrative Agent shall
have a first priority perfected security interest in all uncertificated Pledged
Equity consisting of partnership or limited liability company interests that do
not constitute a Security pursuant to Section 8-103(c) of the UCC. With respect
to any Pledged Collateral consisting of a Security Entitlement or held in a
Securities Account, upon execution and delivery by the applicable Pledgor, the
applicable Securities Intermediary and the Administrative Agent of an agreement
granting “control” (as defined in Section 8-106 or 9-104 of the UCC, as
applicable) to the Administrative Agent over such Pledged Collateral, the
Administrative Agent shall have a valid and perfected, first priority security
interest in such Pledged Collateral. Except as set forth in this section, no
action is necessary to perfect or otherwise protect such security interest. (d)
Authorization of Pledged Equity. All Pledged Equity is duly authorized and
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights of any Person. (e) Pledged Equity
Interests. As of the Closing Date, Schedule 2(a) hereto sets forth the number of
shares pledged, the certificate number of the shares pledged and the percentage
of equity owned by each Pledgor in a Borrowing Base Guarantor or any Person
which directly or indirectly owns the Equity Interests of a Borrowing Base
Guarantor.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement245.jpg]
4 CHAR1\1319314v3 (f) Partnership and Limited Liability Company Interests.
Except as previously disclosed in writing to the Administrative Agent, none of
the Pledged Equity consisting of partnership or limited liability company
interests (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (iii) is an Investment Company Security or (iv) is held in
a Securities Account. (g) Consents; Etc. There are no restrictions in any
Organization Document governing any Pledged Equity or any other document related
thereto which would limit or restrict (i) the grant of a Lien pursuant to this
Agreement on such Pledged Equity, (ii) the perfection of such Lien or (iii) the
exercise of remedies in respect of such perfected Lien in the Pledged Equity as
contemplated by this Agreement other than those for which consents have already
been obtained. Except for (i) the filing or recording of UCC financing
statements, (ii) obtaining “control” (as defined in Section 8-106 or 9-104 of
the UCC, as applicable) to perfect the Liens created by this Agreement (to the
extent required under Section 4(a) hereof), (iii) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (iv) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of any Pledgor), is required for (A) the grant
by such Pledgor of the security interest in the Pledged Collateral granted
hereby or for the execution, delivery or performance of this Agreement by such
Pledgor, (B) the perfection of such security interest (to the extent such
security interest can be perfected by filing under the UCC, the granting of
control or (C) the exercise by the Administrative Agent or the holders of the
Secured Obligations of the rights and remedies provided for in this Agreement.
4. Covenants. Each Pledgor covenants that, until the Termination Date, such
Pledgor shall: (a) Other Liens. Defend the Pledged Collateral against the claims
and demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of the Pledged Collateral
or any interest therein, except as permitted under the Credit Agreement or any
other Credit Document. (b) Delivery of Certificates and Instruments. Deliver to
the Administrative Agent promptly upon the receipt thereof by or on behalf of
any Pledgor, all certificates and instruments constituting Pledged Equity (if
any). Prior to delivery to the Administrative Agent, all such certificates
constituting Pledged Equity shall be held in trust by such Pledgor for the
benefit of the Administrative Agent pursuant hereto. All such certificates
representing Pledged Equity shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit 4(b) hereto.
(c) Filing of Financing Statements, Notices, etc. Each Pledgor shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder, including such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (ii) to consummate the transactions contemplated hereby and



--------------------------------------------------------------------------------



 
[sabra2013creditagreement246.jpg]
5 CHAR1\1319314v3 (iii) to otherwise protect and assure the Administrative Agent
of its rights and interests hereunder. Furthermore, each Pledgor also hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Pledgor’s attorney in fact with full power and for the limited purpose to sign
in the name of such Pledgor any financing statements, or amendments and
supplements to financing statements, renewal financing statements, notices or
any similar documents which in the Administrative Agent’s reasonable discretion
would be necessary or appropriate in order to perfect and maintain perfection of
the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable until such time as the Secured
Obligations arising under the Credit Documents have been paid in full and the
Commitments have expired or been terminated. Each Pledgor hereby agrees that a
carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Pledgor wherever the
Administrative Agent may in its sole discretion desire to file the same. In the
event for any reason the law of any jurisdiction other than New York becomes or
is applicable to the Pledged Collateral of the Pledgor or any part thereof, or
to any of the Secured Obligations, each Pledgor agrees to execute and deliver
all such instruments and to do all such other things as the Administrative Agent
in its sole discretion reasonably deems necessary or appropriate to preserve,
protect and enforce the security interests of the Administrative Agent under the
law of such other jurisdiction (and, if any Pledgor shall fail to do so promptly
upon the request of the Administrative Agent, then the Administrative Agent may
execute any and all such requested documents on behalf of such Pledgor pursuant
to the power of attorney granted hereinabove). If any Pledged Collateral is in
the possession or control of any Pledgor’s agents and the Administrative Agent
requests, each Pledgor agrees to notify such agents in writing of the
Administrative Agent’s security interest therein and, upon the Administrative
Agent’s request, instruct them to hold all such Pledged Collateral for the
Administrative Agents’ account and subject to the Administrative Agent’s
instructions. Unless an Event of Default has occurred and is continuing, the
Administrative Agent shall not give any instructions to any Pledgor’s agents
pursuant to the immediately preceding sentence. (d) Books and Records. Mark its
books and records (and shall cause the issuer of the Pledged Equity of such
Pledgor to mark its books and records) to reflect the security interest granted
pursuant to this Agreement. (e) Issuance or Acquisition of Equity Interests. Not
without executing and delivering, or causing to be executed and delivered, to
the Administrative Agent such agreements, documents and instruments as the
Administrative Agent may reasonably require, issue or acquire any Pledged Equity
consisting of an interest in a partnership or a limited liability company that
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (iii) is an investment company security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset. 5.
Advances. If any Event of Default has occurred and is continuing, the
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures which the
Administrative Agent may make for the protection of the security hereof or which
may be compelled to make by operation of law. All such sums and amounts so
expended shall be repayable by the Pledgors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Administrative Agent on behalf



--------------------------------------------------------------------------------



 
[sabra2013creditagreement247.jpg]
6 CHAR1\1319314v3 of any Pledgor, and no such advance or expenditure therefor,
shall relieve the Pledgors of any Default or Event of Default. The
Administrative Agent may make any payment hereby authorized in accordance with
any bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Pledgor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP. 6.
[Reserved]. 7. Remedies. (a) General Remedies. If an Event of Default has
occurred and is continuing, the Administrative Agent shall have, in addition to
the rights and remedies provided herein, in the Credit Documents, in any Swap
Contract between any Pledgor and any Lender in connection with the Loans or by
law (including, but not limited to, levy of attachment, garnishment and the
rights and remedies set forth in the UCC of the jurisdiction applicable to the
affected Pledged Collateral), the rights and remedies of a secured party under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Pledged Collateral). (b) Sale of Pledged Collateral. If an Event of
Default has occurred and is continuing, the Administrative Agent may, without
demand and without advertisement, notice, hearing or process of law, all of
which each of the Pledgors hereby waives to the fullest extent permitted by Law,
at any place and time or times, sell and deliver any or all Pledged Collateral
held by or for it at public or private sale (which in the case of a private sale
of Pledged Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker's board or elsewhere, by one or more
contracts, in one or more parcels, for Money, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each
Pledgor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933. Neither the
Administrative Agent's compliance with applicable Law nor its disclaimer of
warranties relating to the Pledged Collateral shall be considered to adversely
affect the commercial reasonableness of any sale. To the extent the rights of
notice cannot be legally waived hereunder, each Pledgor agrees that any
requirement of reasonable notice shall be met if such notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to the Borrower in
accordance with the notice provisions of Section 10.02 of the Credit Agreement
at least 10 days before the time of sale or other event giving rise to the
requirement of such notice. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Pledgor further acknowledges and agrees
that any offer to sell any Pledged Equity which has been (i) publicly advertised
on a bona fide basis in a newspaper or other publication of general circulation
in the financial community of New York, New York (to the extent that such offer
may be advertised without prior registration under the Securities Act of



--------------------------------------------------------------------------------



 
[sabra2013creditagreement248.jpg]
7 CHAR1\1319314v3 1933), or (ii) made privately in the manner described above
shall be deemed to involve a “public sale” under the UCC, notwithstanding that
such sale may not constitute a “public offering” under the Securities Act of
1933, and the Administrative Agent may, in such event, bid for the purchase of
such securities. The Administrative Agent shall not be obligated to make any
sale or other disposition of the Pledged Collateral regardless of notice having
been given. To the extent permitted by applicable Law, any holder of Secured
Obligations may be a purchaser at any such sale. To the extent permitted by
applicable Law, each Pledgor hereby waives all of its rights of redemption with
respect to any such sale. Subject to the provisions of applicable Law, the
Administrative Agent may postpone or cause the postponement of the sale of all
or any portion of the Pledged Collateral by announcement at the time and place
of such sale, and such sale may, without further notice, to the extent permitted
by Law, be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place. (d) Nonexclusive Nature of Remedies. Failure by the
Administrative Agent or the holders of the Secured Obligations to exercise any
right, remedy or option under this Agreement, any other Credit Document, any
Swap Contract between any Credit Party and any Lender in connection with the
Loans or as provided by law, or any delay by the Administrative Agent or the
holders of the Secured Obligations in exercising the same, shall not operate as
a waiver of any such right, remedy or option. No waiver hereunder shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated, which
in the case of the Administrative Agent or the holders of the Secured
Obligations shall only be granted as provided herein. To the extent permitted by
law, neither the Administrative Agent, the holders of the Secured Obligations,
nor any party acting as attorney for the Administrative Agent or the holders of
the Secured Obligations, shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder. The rights and remedies of the
Administrative Agent and the holders of the Secured Obligations under this
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the holders of the Secured Obligations may
have. (e) Retention of Collateral. The Administrative Agent may, after providing
the notices required by Sections 9-620 and 9-621 of the UCC or otherwise
complying with the requirements of applicable law of the relevant jurisdiction,
accept or retain all or any portion of the Pledged Collateral in satisfaction of
the Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have accepted or retained any Pledged Collateral in satisfaction of any Secured
Obligations for any reason. (f) Deficiency. In the event that the proceeds of
any sale, collection or realization are insufficient to pay all amounts to which
the Administrative Agent or the holders of the Secured Obligations are legally
entitled, the Pledgors shall be jointly and severally liable with the other
Credit Parties for the deficiency, together with interest thereon at the Default
Rate, together with the costs of collection and the fees, charges and
disbursements of counsel. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Pledgors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto. 8. Rights of the Administrative Agent. (a) Power of Attorney. In
addition to other powers of attorney contained herein, each Pledgor hereby
designates and appoints the Administrative Agent, on behalf of the holders of
the Secured Obligations, and each of its designees or agents, as
attorney-in-fact of such Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions with respect to the
Pledged Collateral if an Event of Default has occurred and is continuing, and
upon



--------------------------------------------------------------------------------



 
[sabra2013creditagreement249.jpg]
8 CHAR1\1319314v3 either acceleration of the Secured Obligations pursuant to the
terms and conditions of the Credit Agreement or the maturity of the Secured
Obligations and the Pledgor’s failure to pay the Secured Obligations: (i) to
demand, collect, settle, compromise, adjust, give discharges and releases, all
as the Administrative Agent may reasonably determine; (ii) to commence and
prosecute any actions at any court for the purposes of collecting any Pledged
Collateral and enforcing any other right in respect thereof; (iii) to defend,
settle or compromise any action brought and, in connection therewith, give such
discharge or release as the Administrative Agent may deem reasonably
appropriate; (iv) to execute and deliver all assignments, conveyances,
statements, financing statements, renewal financing statements, security
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may determine necessary in order to perfect and
maintain the security interests and liens granted in this Agreement and in order
to fully consummate all of the transactions contemplated therein; (v) to sign
and endorse any drafts, assignments, proxies, stock powers, verifications,
notices and other documents relating to the Pledged Collateral; (vi) to exchange
any of the Pledged Collateral or other property upon any merger, consolidation,
reorganization, recapitalization or other readjustment of the issuer thereof
and, in connection therewith, deposit any of the Pledged Collateral with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms as the Administrative Agent may reasonably deem appropriate; (vii) to
vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Collateral into the name
of the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Collateral or
any part thereof may be sold pursuant to Section 7 hereof; (viii) to pay or
discharge taxes, liens, security interests or other encumbrances levied or
placed on or threatened against the Pledged Collateral; (ix) to direct any
parties liable for any payment in connection with any of the Pledged Collateral
to make payment of any and all monies due and to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (x) to
receive payment of and receipt for any and all monies, claims, and other amounts
due and to become due at any time in respect of or arising out of any Pledged
Collateral; and (xi) do and perform all such other acts and things as the
Administrative Agent may reasonably deem to be necessary, proper or convenient
in connection with the Pledged Collateral.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement250.jpg]
9 CHAR1\1319314v3 This power of attorney is a power coupled with an interest and
shall be irrevocable until the Termination Date. The Administrative Agent shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct. This
power of attorney is conferred on the Administrative Agent solely to protect,
preserve and realize upon its security interest in the Pledged Collateral. (b)
Assignment by the Administrative Agent. In connection with the resignation or
replacement of the Administrative Agent and subject to the terms of the Credit
Agreement, the Administrative Agent may from time to time assign the Secured
Obligations and any portion thereof and/or the Pledged Collateral and any
portion thereof, and the assignee shall be entitled to all of the rights and
remedies of the Administrative Agent under this Agreement in relation thereto.
(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that each Pledgor shall be responsible for preservation of all rights
in the Pledged Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, which shall be no less than the treatment employed by a reasonable and
prudent agent in the industry, it being understood that the Administrative Agent
shall not have responsibility for taking any necessary steps to preserve rights
against any parties with respect to any of the Pledged Collateral. In the event
of a public or private sale of Pledged Collateral pursuant to Section 7 hereof,
the Administrative Agent shall have no responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Pledged Collateral, whether or not the
Administrative Agent has or is deemed to have knowledge of such matters, or (ii)
taking any steps to preserve rights against any parties with respect to any
Pledged Collateral. (d) Voting and Payment Rights in Respect of the Pledged
Equity. (i) So long as no Event of Default shall exist, each Pledgor may (A)
exercise any and all voting and other consensual rights pertaining to the
Pledged Collateral of each Pledgor or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the Credit Agreement and (B)
receive and retain any and all dividends (other than stock dividends and other
dividends constituting Pledged Collateral which are addressed hereinabove),
principal or interest paid in respect of the Pledged Equity to the extent they
are allowed under the Credit Agreement; and (ii) During the continuance of an
Event of Default, (A) all rights of a Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
clause (i)(A) above shall cease and all such rights shall thereupon become
vested in the Administrative Agent which shall then have the sole right to
exercise such voting and other consensual rights, (B) all rights of a Pledgor to
receive the dividends, principal and interest payments which it would otherwise
be authorized to



--------------------------------------------------------------------------------



 
[sabra2013creditagreement251.jpg]
10 CHAR1\1319314v3 receive and retain pursuant to clause (i)(B) above shall
cease and all such rights shall thereupon be vested in the Administrative Agent
which shall then have the sole right to receive and hold as Pledged Collateral
such dividends, principal and interest payments, and (C) all dividends,
principal and interest payments which are received by a Pledgor contrary to the
provisions of clause (ii)(B) above shall be received in trust for the benefit of
the Administrative Agent, shall be segregated from other property or funds of
such Pledgor, and shall be forthwith paid over to the Administrative Agent as
Pledged Collateral in the exact form received, to be held by the Administrative
Agent as Pledged Collateral and as further collateral security for the Secured
Obligations. (e) Releases of Pledged Collateral. The Administrative Agent may
release any of the Pledged Collateral from this Agreement or may substitute any
of the Pledged Collateral for other Pledged Collateral without altering, varying
or diminishing in any way the force, effect, lien, pledge or security interest
of this Agreement as to any Pledged Collateral not expressly released or
substituted, and this Agreement shall continue as a first priority lien on all
Pledged Collateral not expressly released or substituted. 9. Application of
Proceeds. Upon the acceleration of the Obligations pursuant to Section 8.02 of
the Credit Agreement, any payments in respect of the Secured Obligations and any
proceeds of the Pledged Collateral, when received by the Administrative Agent or
any holder of the Secured Obligations, will be applied in reduction of the
Secured Obligations in the order set forth in Section 8.03 of the Credit
Agreement, and each Pledgor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion (but subject to Section 8.03 of the Credit Agreement),
notwithstanding any entry to the contrary upon any of its books and records. 10.
Costs of Counsel. If at any time hereafter, whether upon the occurrence of an
Event of Default or not, the Administrative Agent employs counsel to prepare or
consider reasonably necessary amendments, waivers or consents with respect to
this Agreement, or to take action or make a response in or with respect to any
legal or arbitral proceeding relating to this Agreement or relating to the
Pledged Collateral, or to protect the Pledged Collateral or exercise any rights
or remedies under this Agreement or with respect to the Pledged Collateral, then
each Pledgor agrees to pay within twenty (20) Business Days after a reasonably
detailed written invoice therefor is received by such Pledgor (or upon demand if
there is then a continuing Event of Default) any and all such reasonable and
documented costs and expenses of the Administrative Agent, all of which costs
and expenses shall constitute Secured Obligations hereunder. 11. Continuing
Agreement. (a) This Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect until the Termination Date. Upon such
payment and termination, this Agreement shall be automatically terminated and
the Administrative Agent and the Lenders shall, upon the request and at the
expense of the Pledgors, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Pledgors evidencing such
termination. Notwithstanding the foregoing all releases and indemnities provided
hereunder shall survive termination of this Agreement. (b) This Agreement shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the Secured Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any holder of the



--------------------------------------------------------------------------------



 
[sabra2013creditagreement252.jpg]
11 CHAR1\1319314v3 Secured Obligations as a preference, fraudulent conveyance or
otherwise under any bankruptcy, insolvency or similar law, all as though such
payment had not been made; provided that in the event payment of all or any part
of the Secured Obligations is rescinded or must be restored or returned, all
reasonable costs and expenses (including without limitation any reasonable legal
fees and disbursements) incurred by the Administrative Agent or any holder of
the Secured Obligations in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations. 12. Amendments;
Waivers; Modifications. This Agreement and the provisions hereof may not be
amended, waived, modified, changed, discharged or terminated except as set forth
in Section 10.01 of the Credit Agreement; provided that any update or revision
to Schedule 2(d) hereof delivered by a Pledgor shall not constitute an amendment
for purposes of this Section 12 or Section 10.01 of the Credit Agreement. 13.
Successors in Interest. This Agreement shall create a continuing security
interest in the Pledged Collateral and shall be binding upon each Pledgor, its
successors and assigns and shall inure, together with the rights and remedies of
the Administrative Agent and the holders of the Secured Obligations hereunder,
to the benefit of the Administrative Agent and the holders of the Secured
Obligations and their successors and permitted assigns; provided, however, that
none of the Pledgors may assign its rights or delegate its duties hereunder
except as permitted by the terms of the Credit Agreement. 14. Notices. All
notices required or permitted to be given under this Agreement shall be in
conformance with Section 10.02 of the Credit Agreement. 15. Counterparts. This
Agreement may be executed in any number of counterparts, each of which where so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. It shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart. 16.
Headings. The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement. 17. Governing Law; Submission to Jurisdiction;
Venue; WAIVER OF JURY TRIAL. The terms of Sections 10.14 and 10.15 of the Credit
Agreement with respect to governing law, submission to jurisdiction, venue and
waiver of jury trial are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms. 18. Severability. If any provision of
this Agreement is determined to be illegal, invalid or unenforceable, such
provision shall be fully severable and the remaining provisions shall remain in
full force and effect and shall be construed without giving effect to the
illegal, invalid or unenforceable provisions. 19. Entirety. This Agreement, the
other Credit Documents and any Swap Contract between any Credit Party and any
Lender in connection with the Loans represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents, any Swap Contract between any
Credit Party and any Lender in connection with the Loans or the transactions
contemplated herein and therein. 20. Survival. All representations and
warranties of the Pledgors hereunder shall survive the execution and delivery of
this Agreement, the other Credit Documents and any Swap Contract between any
Credit Party and any Lender in connection with the Loans, the delivery of the
Revolving Notes and the making of the Loans and the issuance of the Letters of
Credit under the Credit Agreement.



--------------------------------------------------------------------------------



 
[sabra2013creditagreement253.jpg]
12 CHAR1\1319314v3 21. Rights of Required Lenders. All rights of the
Administrative Agent hereunder, if not exercised by the Administrative Agent,
may be exercised by the Required Lenders. 22. Credit Agreement. The Loans are
governed by the terms and conditions set forth in the Credit Agreement and the
other Credit Documents and in the event of any conflict between the terms and
conditions of this Agreement and the terms and conditions of the Credit
Agreement, the terms and conditions of the Credit Agreement shall control. 23.
Renewal and Extension of Liens and Security Interests. The Pledgors acknowledge
that the pledge and grant of liens and security interests made by the Pledgors
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations, in the Original Pledge Agreement, are valid and subsisting, are not
impaired or diminished hereby, and are extended and carried forward hereby to
secure the prompt payment and performance in full when due, whether by lapse of
time, acceleration or otherwise, of the Secured Obligations. [remainder of page
intentionally left blank]



--------------------------------------------------------------------------------



 
[sabra2013creditagreement254.jpg]
CHAR1\1319314v3 Each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
PLEDGORS: SABRA HEALTH CARE LIMITED PARTNERSHIP By: SABRA HEALTH CARE REIT,
INC., its general partner By: Name: Title: SABRA MICHIGAN, LLC By: Name: Title:
SABRA TEXAS GP, LLC By: Name: Title:



--------------------------------------------------------------------------------



 
[sabra2013creditagreement255.jpg]
CHAR1\1319314v3 Accepted and agreed to as of the date first above written. BANK
OF AMERICA, N.A., as Administrative Agent By: Name: Title:



--------------------------------------------------------------------------------



 
[sabra2013creditagreement256.jpg]
CHAR1\1319314v3 SCHEDULE 2(a) PLEDGED EQUITY Pledgor: SABRA HEALTH CARE LIMITED
PARTNERSHIP Name of Subsidiary Number of Shares Certificate Number Percentage
Ownership Sabra Texas Properties, L.P. N/A N/A 99.9% Sabra Texas Properties II,
L.P. N/A N/A 99.9% Sabra Texas GP, LLC N/A N/A 100% Sabra Idaho, LLC N/A N/A
100% Sabra Kentucky, LLC N/A N/A 100% Connecticut Holdings I, LLC N/A N/A 100%
Sunset Point Nursing Center LLC N/A N/A 100% West Bay Nursing Center LLC N/A N/A
100% Sabra Ohio, LLC N/A N/A 100% Sabra New Mexico, LLC N/A N/A 100% Sabra
Health Care Delaware, LLC N/A N/A 100% Sabra Connecticut II, LLC N/A N/A 100%
Sabra NC, LLC N/A N/A 100% Sabra Health Care Pennsylvania, LLC N/A N/A 100%
Sabra Michigan, LLC N/A N/A 100% Pledgor: SABRA MICHIGAN, LLC Name of Subsidiary
Number of Shares Certificate Number Percentage Ownership Sabra Gaylord LLC N/A
N/A 100% Sabra Cadillac LLC N/A N/A 100% Sabra Midland LLC N/A N/A 100% Sabra
Greenville LLC N/A N/A 100% Sabra Mecosta LLC N/A N/A 100% Sabra Manistee LLC
N/A N/A 100% Sabra Tawas LLC N/A N/A 100%



--------------------------------------------------------------------------------



 
[sabra2013creditagreement257.jpg]
CHAR1\1319314v3 Sabra Mason LLC N/A N/A 100% Sabra Alpena LLC N/A N/A 100%
Pledgor: SABRA TEXAS GP, LLC Sabra Texas Properties, L.P. N/A N/A .1% Sabra
Texas Properties II, L.P. N/A N/A .1%



--------------------------------------------------------------------------------



 
[sabra2013creditagreement258.jpg]
CHAR1\1319314v3 SCHEDULE 4(a) LEGAL NAME, STATE OF FORMATION, PRINCIPAL PLACE OF
BUSINESS, CHIEF EXECUTIVE OFFICE Sabra Health Care Limited Partnership, a
Delaware limited partnership 18500 Von Karman Avenue, Suite 550 Irvine,
California 92612 Sabra Michigan, LLC, a Delaware limited liability company 18500
Von Karman Avenue, Suite 550 Irvine, California 92612 Sabra Texas GP, LLC, a
Texas limited liability company 18500 Von Karman Avenue, Suite 550 Irvine,
California 92612



--------------------------------------------------------------------------------



 
[sabra2013creditagreement259.jpg]
CHAR1\1319314v3 EXHIBIT 4(b) IRREVOCABLE STOCK POWER FOR VALUE RECEIVED, the
undersigned hereby sells, assigns and transfers to the following Equity
Interests of _____________________, a ____________ corporation: No. of Shares
Certificate No. and irrevocably appoints __________________________________ its
agent and attorney-in-fact to transfer all or any part of such Equity Interests
and to take all necessary and appropriate action to effect any such transfer.
The agent and attorney-in-fact may substitute and appoint one or more persons to
act for him. The effectiveness of a transfer pursuant to this stock power shall
be subject to any and all transfer restrictions referenced on the face of the
certificates evidencing such interest or in the certificate of incorporation or
bylaws of the subject corporation, to the extent they may from time to time
exist. _______________________________ By: Name: Title:



--------------------------------------------------------------------------------



 